Exhibit 10.2 



 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Third Amendment to Credit Agreement (the “Amendment”) is made as of this
31st day of January, 2019, by and among HANDY & HARMAN GROUP LTD., a Delaware
corporation, SPH GROUP HOLDINGS LLC, a Delaware limited liability company, STEEL
EXCEL INC., a Delaware corporation, API AMERICAS INC., a Delaware corporation,
IGO, INC., a Delaware corporation (collectively, the “US Borrowers” and each
individually, a “US Borrower”), CEDAR 2015 LIMITED, a private limited company
incorporated in England and Wales (“UK Borrower” and together with US Borrowers,
the “Borrowers” and each individually, a “Borrower”), each of the Guarantors
listed on the signature pages hereto (each, a “Guarantor” and collectively, the
“Guarantors”) and collectively with Borrowers, the “Loan Parties” and each is
individually referred to herein as a “Loan Party”), the financial institutions
which are named on the signature pages hereto as lenders (collectively, the
“Lenders” and each is individually referred to as a “Lender”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), in its capacity as administrative agent (PNC, in
such capacity, the “Administrative Agent”) and in its capacity as a Lender.

 

BACKGROUND

 

A.On November 14, 2017, the Borrowers, Guarantors, Lenders and Administrative
Agent entered into a Credit Agreement to reflect certain financing arrangements
between the parties thereto (as amended, modified, renewed, extended, replaced
or substituted from time to time, most recently by this Amendment, the “Credit
Agreement”). All capitalized terms used herein but not otherwise defined herein
shall have the meaning given to them in the Credit Agreement.

 

B.The Borrowers have requested, inter alia, that (i) the Lenders make a
$200,000,000 term loan to the Borrowers, the proceeds of which shall be used to
repay a portion of the Revolving Credit Loans and effectuate a corresponding
$200,000,000 reduction in the Revolving Credit Commitments, such that the
resulting Revolving Credit Commitment shall be in the amount of $500,000,000,
(ii) the Maximum Leverage Ratio covenant be increased to 4.25:1 with a step-up
to 4.50:1 for the four fiscal quarters following a Material Acquisition and
(iii) the threshold for gross consideration corresponding to a Material
Acquisition be reduced to $75,000,000.

 

C.The Administrative Agent and the Lenders have agreed, subject to the terms and
conditions set forth in this Amendment, to amend certain terms and provisions of
the Credit Agreement to include the foregoing Borrower requests as well as (i)
the elimination of the Net Leverage Ratio covenant, (ii) the replacement of all
references to “Net Leverage Ratio” contained in the Loan Documents with the
Leverage Ratio and (iii) the modification to the Pricing Grid reflected on
Schedule 1.1(A) to the Credit Agreement.

 

NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

 



 

1. Amendments to Credit Agreement.

 

(a) The Credit Agreement (excluding all Schedules and Exhibits thereto) is
hereby amended as set forth on Annex A attached hereto, with text indicated as
strikeouts representing text to be deleted from the Credit Agreement in each
applicable provision of the Credit Agreement as shown on such Annex A, and with
text indicated as bold and double underlined representing text to be added to
the Credit Agreement in each applicable provision of the Credit Agreement as
shown on such Annex A.

 

(b) Exhibit 8.3.3 to the Credit Agreement is hereby amended and restated in its
entirety with the Exhibit 8.3.3 attached hereto as Annex B.

(c) Exhibit 2.11 to the Credit Agreement is hereby amended and restated in its
entirety with the Exhibit 2.11 attached hereto as Annex C.

 

(d) A new Exhibit 1.1(N)(3) to the Credit Agreement is hereby added thereto as
attached hereto as Annex D.

 

2. Schedules to the Credit Agreement.

 

(a) Schedules 1.1(A) and 1.1 (B) to the Credit Agreement shall hereby be amended
and restated in their entirety with the corresponding schedules in Annex A
hereto; provided that any reference in the Credit Agreement or any other Loan
Document to any such amended and restated schedule being as of the Closing Date
shall be deemed to be a reference to being as of the Effective Date (as defined
below).

 

3. Representations and Warranties. Each Loan Party hereby:

 

(a) reaffirms all representations and warranties made to Administrative Agent
and Lenders under the Credit Agreement and all of the other Loan Documents and
confirms that all are true and correct in all material respects as of the date
hereof, in each case other than representations and warranties that relate to a
specific date;

 

(b) reaffirms all of the covenants contained in the Credit Agreement and
covenants to abide thereby until all Loans, Obligations and other liabilities of
Loan Parties to Administrative Agent and Lenders, of whatever nature and
whenever incurred, are satisfied and/or released by Administrative Agent and
Lenders;

 

(c) represents and warrants that no Potential Default or Event of Default has
occurred and is continuing under any of the Loan Documents;

 

(d) represents and warrants that since December 31, 2017, no event or
development has occurred which has had or is reasonably likely to have a
Material Adverse Change;

2

 



 

(e) represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, and all related
agreements, instruments, and documents to which such Loan Party is a party, that
such actions were duly authorized by all necessary corporate or company action
and that the officers executing this Amendment, and any related agreements,
instruments or documents on its behalf were similarly authorized and empowered,
and that neither this Amendment, or any related agreements, instruments, or
documents contravenes any provisions of its Articles of Incorporation or
Certificate of Formation, as applicable and Bylaws or Operating Agreement, as
applicable, or of any contract or agreement to which it is a party or by which
any of its properties are bound; and

 

(f) represents and warrants that this Amendment, and all assignments,
instruments, documents, and agreements executed and delivered by such Loan Party
in connection herewith, are valid, binding and enforceable in accordance with
their respective terms.

 

 

4. Confirmation of Indebtedness. Loan Parties confirm and acknowledge that as of
the close of business on January 29, 2019, Borrowers were indebted to
Administrative Agent and Lenders under the Credit Agreement in the aggregate
principal amount of $497,529,565.02 for the Revolving Credit Loans, without any
deduction, defense, setoff, claim or counterclaim, plus all fees, costs and
expenses incurred to date in connection with the Credit Agreement and the other
Loan Documents.

 

5. Acknowledgment of Guarantors. Each Guarantor hereby covenants and agrees that
the Continuing Agreement of Guaranty and Suretyship (US Guarantied Obligations)
and the Continuing Agreement of Guaranty and Suretyship (UK Obligations), both
dated November 14, 2017, as amended, restated, reaffirmed, supplemented and
otherwise modified from time to time, shall remain in full force and effect and
shall continue to cover the existing and future Obligations of Borrowers and
each other Guarantor to Administrative Agent and Lenders under the Credit
Agreement and the other Loan Documents.

 

6. Fees. Upon the effectiveness of this Amendment, Borrowers shall pay to the
Administrative Agent the following fees, each of which shall be fully earned and
payable on the Effective Date:

 

(a) Borrowers shall pay to Administrative Agent, for the benefit of the Lenders
approving this Amendment (each, an “Approving Lender”), a non-refundable
amendment fee (“Amendment Fee”) in an aggregate amount equal to $525,000,
representing a 7.5 basis point fee based on each Approving Lender’s respective
Commitment.

 

7. Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon (the “Effective Date”) the satisfaction of each of the following
conditions (all documents to be in form and substance reasonably satisfactory to
Administrative Agent and Administrative Agent’s counsel):

 

(a) Administrative Agent shall have received this Amendment duly executed by
Lenders and all Loan Parties;

3

 



 

(b) Administrative Agent shall have received each of the agreements and
documents (all fully executed, as applicable) listed on the Closing Checklist
attached hereto as Exhibit A;

 

(c) Payment of (i) the Amendment Fee and (ii) the fees and expenses described
Section 8 below incurred through the Effective Date;

 

(d) After giving effect to this Amendment, no Potential Default or Event of
Default shall have occurred and be continuing;

 

(e) The representations and warranties set forth herein must be true and correct
in all material respects; and

 

(f) Execution and/or delivery of all other agreements, instruments and documents
requested by Administrative Agent to effectuate and implement the terms hereof.

 

8. Payment of Expenses. Loan Parties shall pay or reimburse Administrative Agent
for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

 

9. Reaffirmation of the Loan Documents. Except as modified by the terms hereof,
all of the terms and conditions of the Credit Agreement, as amended, and all
other of the other Loan Documents, are hereby reaffirmed and shall continue in
full force and effect as therein written.

 

10. Release. As further consideration for Administrative Agent’s and Lenders’
agreement to grant the accommodations set forth herein, each Loan Party hereby
waives and releases and forever discharges Administrative Agent and Lenders and
their respective officers, directors, attorneys, agents and employees from any
liability, damage, claim, loss or expense of any kind that Loan Parties, or any
of them, may have against Administrative Agent or Lender arising out of or
relating to the Obligations, this Amendment or the other Loan Documents, other
than any liability, damage, claim, loss or expense as a result of the gross
negligence or willful misconduct of the Administrative Agent or any Lender.

 

11. Miscellaneous.

 

(a) No rights are intended to be created hereunder for the benefit of any third
party donee, creditor, or incidental beneficiary.

 

(b) The headings of any paragraph of this Amendment are for convenience only and
shall not be used to interpret any provision hereof.

4

 



 

(c) No modification hereof or any agreement referred to herein shall be binding
or enforceable unless in writing and signed on behalf of the party against whom
enforcement is sought.

 

(d) The terms and conditions of this Amendment shall be governed by the laws of
the State of New York.

 

(e) This Amendment may be executed in any number of counterparts and by
facsimile, each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Delivery by facsimile or electronic transmission shall bind the parties hereto.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

5

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 





BORROWERS: US BORROWERS   SPH GROUP HOLDINGS LLC   By: Steel Partners Holdings
GP Inc., its Manager       By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Chief Financial Officer        

  

  STEEL EXCEL INC.       By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Vice President & Chief Financial Officer  
     

  

  API AMERICAS INC.       By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Authorized Signatory        

  

  HANDY & HARMAN GROUP LTD.       By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Senior Vice President        

  

  IGO, INC.       By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Authorized Signatory        

  

  UK BORROWER   CEDAR 2015 LIMITED       By:

/s/ Jack L. Howard

  Name: Jack L. Howard   Title: Director        

 

 

Signature Page to Third Amendment to Credit Agreement

 



 

GUARANTORS: STEEL PARTNERS HOLDINGS L.P.   By: Steel Partners Holdings GP Inc.,
its General Partner         By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Chief Financial Officer        

  

  SPH GROUP LLC   By: Steel Partners Holdings GP Inc., its Managing Member      
  By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Chief Financial Officer        

  

  WEBFINANCIAL HOLDING LLC   By: WebFinancial Holding Corporation, its Managing
Member         By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Chief Financial Officer        

  

 

DGT HOLDINGS CORP.

STEEL SERVICES LTD.

WEBFINANCIAL HOLDING CORPORATION

      By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Chief Financial Officer        

  

  WEBBANK HOLDING CORP.         By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Authorized Signatory        

 

Signature Page to Third Amendment to Credit Agreement

 



 

 

BAIRNCO, LLC

BASIN WELL LOGGING WIRELINE SERVICE INC.

BLACK HAWK ENERGY SERVICES LTD.

HANDY & HARMAN

HANDY & HARMAN ELECTRONIC MATERIALS CORPORATION

HANDY & HARMAN INTERNATIONAL, LTD.

HANDY & HARMAN OF CANADA, LIMITED

HANDY & HARMAN TUBE COMPANY, INC.

HANDYTUBE CORPORATION

INDIANA TUBE CORPORATION

JPS COMPOSITE MATERIALS CORP.

JPS INDUSTRIES HOLDINGS LLC

KASCO, LLC

LUCAS-MILHAUPT, INC.

LUCAS-MILHAUPT WARWICK LLC

MEX HOLDINGS LLC

MTE CORPORATION

OMG, INC.

OMNI TECHNOLOGIES CORPORATION OF DANVILLE

ROGUE PRESSURE SERVICES LTD.

SL DELAWARE HOLDINGS, INC.

SL INDUSTRIES, INC.

SL MONTEVIDEO TECHNOLOGY, INC.

SL POWER ELECTRONICS CORPORATION

SLMTI DS LLC

STEEL ENERGY SERVICES LTD.

SUN WELL SERVICE, INC.

WHX CS CORP.

        By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Senior Vice President        

  

 

BASEBALL HEAVEN INC.

STEEL SPORTS INC.

        By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Vice President        

 

Signature Page to Third Amendment to Credit Agreement

 



 

  API (USA) HOLDINGS LTD.         By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Authorized Signatory        

  

  ATLANTIC SERVICE COMPANY, LIMITED         By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Treasurer        

  

  Dunmore International Corp.         By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Treasurer        

 

Signature Page to Third Amendment to Credit Agreement

 



 

  PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender         By:

/s/ Bryan Flory

  Name: Bryan Flory   Title: Vice President        

 

Signature Page to Third Amendment to Credit Agreement

 



 

 

  CITIZENS BANK, N.A., as a Lender         By: /s/ Douglas Moore
 
  Name: Douglas Moore   Title: Senior Vice President        

  

Signature Page to Third Amendment to Credit Agreement

 

 



  SUNTRUST BANK, as a Lender         By: /s/ Steve Curran
 
  Name: Steve Curran   Title: Director        

 

 

Signature Page to Third Amendment to Credit Agreement

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/ Melinda A.
White
 
  Name: Melinda A. White   Title: SVP        

 

Signature Page to Third Amendment to Credit Agreement

 



 

  BRANCH BANKING AND TRUST COMPANY, as a Lender         By: /s/ Sharona Yen
 
  Name: Sharona Yen   Title: Banking Office        

 

Signature Page to Third Amendment to Credit Agreement

 



 

  FIFTH THIRD BANK, as a Lender         By: /s/ Michael Kraftoli
 
  Name: Michael Kraftoli   Title: Principal        

 

Signature Page to Third Amendment to Credit Agreement

 



 

  ROYAL BANK OF CANADA, as a Lender         By: /s/ Nikhol Madhok
 
  Name: Nikhol Madhok   Title: Authorized Signatory        

 

Signature Page to Third Amendment to Credit Agreement

 



 

  SANTANDER BANK, N.A., as a Lender         By: /s/ Brian Haughney
 
  Name: Brian Haughney   Title: SVP        

 

Signature Page to Third Amendment to Credit Agreement

 



 

  KEYBANK NATIONAL ASSOCIATION, as a Lender         By: /s/ Marc Evans
 
  Name: Marc Evans   Title: Vice President        

 

Signature Page to Third Amendment to Credit Agreement

 



 

  TD BANK, N.A., as a Lender         By: /s/ Joseph C. Premant Jr.
 
  Name: Joseph C. Premant Jr.   Title: Vice President        



Signature Page to Third Amendment to Credit Agreement

 



 

 

  PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/ James
Riley
 
  Name: James Riley   Title: Senior Vice President        

  



 



Signature Page to Third Amendment to Credit Agreement

 

 

Annex A

 

(See Attached)

 

 



  









DEAL CUSIP: 78469LAC7

REVOLVER CUSIP: 78469LAD5

 

Annex A to SecondThird Amendment

 



$700,000,000500,000,000 REVOLVING CREDIT FACILITY

$200,000,000 TERM LOAN

CREDIT AGREEMENT

by and among

SPH GROUP HOLDINGS LLC

STEEL EXCEL INC.

API AMERICAS INC.

HANDY & HARMAN GROUP LTD.

IGO, INC.

as US Borrowers,

 

CEDAR 2015 LIMITED

as UK Borrower,

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

PNC CAPITAL MARKETS LLC

CITIZENS BANK, N.A.

SUNTRUST ROBINSON HUMPHREY, INC.

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers,

 

PNC CAPITAL MARKETS LLC
CITIZENS BANK, N.A.

SUNTRUST BANK

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents

and

BRANCH BANKING AND TRUST COMPANY

FIFTH THIRD BANK

ROYAL BANK OF CANADA,

as Documentation Agents

Dated as of November 14, 2017

 

 

TABLE OF CONTENTS

Page



1. CERTAIN DEFINITIONS 1   1.1 Certain Definitions 1   1.2 Construction 46   1.3
Accounting Principles; Changes in GAAP 46   1.4 Currency Conditions 47   1.5
Limitation on Liability of UK Borrower and UK Guarantors 47   1.6 Limitation on
Liability of iGo 48   1.7 Quebec Interpretation 49 2. REVOLVING CREDIT AND SWING
LOAN FACILITIES 49   2.1 Revolving Credit Commitments 49     2.1.1 Revolving
Credit Loans; Optional Currency Loans 49     2.1.2 Reserved 50     2.1.3 Swing
Loan Commitment 50   2.2 Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans 50   2.3 Commitment Fees 50   2.4 Termination or
Reduction of Revolving Credit Commitments 51   2.5 Revolving Credit Loan
Requests; Swing Loan Requests 51     2.5.1 Revolving Credit Loan Requests 51    
2.5.2 Swing Loan Requests 52   2.6 Making Revolving Credit Loans and Swing
Loans; Presumptions by the Administrative Agent; Repayment of Revolving Credit
Loans; Borrowings to Repay Swing Loans 52     2.6.1 Making Revolving Credit
Loans 52     2.6.2 Presumptions by the Administrative Agent 53     2.6.3 Making
Swing Loans 53     2.6.4 Repayment of Revolving Credit Loans 53     2.6.5
Borrowings to Repay Swing Loans 53     2.6.6 Swing Loans Under Cash Management
Agreements 54   2.7 Notes 54   2.8 Use of Revolving CreditLoan Proceeds 55   2.9
Letter of Credit Subfacility 55     2.9.1 Issuance of Letters of Credit 55    
2.9.2 Letter of Credit Fees 57     2.9.3 Disbursements, Reimbursement 57    
2.9.4 Repayment of Participation Advances 58     2.9.5 Documentation 59    
2.9.6 Determinations to Honor Drawing Requests 59     2.9.7 Nature of
Participation and Reimbursement Obligations 59     2.9.8 Indemnity 61     2.9.9
Liability for Acts and Omissions 61     2.9.10 Issuing Lender Reporting
Requirements 62   2.10 Defaulting Lenders 63

 



i

 



 

  2.11 Increase in Revolving Credit Commitments 64     2.11.1 Increasing Lenders
and New Lenders 65     2.11.2 Treatment of Outstanding Loans and Letters of
Credit 66   2.12 Utilization of Commitments in Optional Currencies. 66    
2.12.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency 66     2.12.2 European Monetary Union; Payments In
Euros Under Certain Circumstances 67 3. INTENTIONALLY OMITTEDTERM LOANS 68   3.1
Term Loan Commitments 68   3.2 Nature of Lenders’ Obligation with Respect to
Term Loans; Repayment Terms 68 4. INTEREST RATES 68   4.1 Interest Rate Options
68     4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate 69
    4.1.2 Term Loan Interest Rate Options 69     4.1.3 Rate Calculations; Rate
Quotations     4.2 Interest Periods 70     4.2.1 Amount of Borrowing Tranche 70
    4.2.2 Renewals 70     4.2.3 No Conversion of Optional Currency Loans 70  
4.3 Interest After Default 70     4.3.1 Letter of Credit Fees, Interest Rate 70
    4.3.2 Other Obligations 70     4.3.3 Acknowledgment 70   4.4 Rates
Unascertainable; Illegality; Increased Costs; Deposits Not Available; Optional
Currency Not Available 70     4.4.1 Unascertainable 70     4.4.2 Illegality;
Increased Costs 71     4.4.3 Optional Currency Not Available 71     4.4.4
Administrative Agent’s and Lender’s Rights 71   4.5 Selection of Interest Rate
Options 72 5. PAYMENTS 72   5.1 Payments 72   5.2 Pro Rata Treatment of Lenders
73   5.3 Sharing of Payments by Lenders 73   5.4 Presumptions by Administrative
Agent 74   5.5 Interest Payment Dates 74   5.6 Voluntary Prepayments 75    
5.6.1 Right to Prepay 75     5.6.2 Replacement of a Lender 76     5.6.3
Designation of a Different Lending Office 76   5.7 Mandatory Prepayments 77    
5.7.1 Line Cap 77     5.7.2 Currency Fluctuations 77

  

ii

 



 

    5.7.3 Sale of Assets 77     5.7.4 Issuance of Debt 78     5.7.5 Material
Recovery Event 78     5.7.6 Application of Payments; Application Among Interest
Rate Options 78   5.8 Increased Costs 78     5.8.1 Increased Costs Generally 78
    5.8.2 Capital Requirements 79     5.8.3 Certificates for Reimbursement;
Repayment of Outstanding Loans; Borrowing of New Loans 79     5.8.4 Delay in
Requests 80     5.8.5 Additional Reserve Requirements 80   5.9 Taxes 80    
5.9.1 Issuing Lender 80     5.9.2 Payments Free of Taxes 80     5.9.3 Payment of
Other Taxes by the Loan Parties 81     5.9.4 Indemnification by the Loan Parties
81     5.9.5 Indemnification by the Lenders 81     5.9.6 Evidence of Payments 81
    5.9.7 Status of Lenders 82     5.9.8 Treatment of Certain Refunds 84    
5.9.9 UK Borrower 84     5.9.10 Survival 87   5.10 Indemnity 87   5.11
Settlement Date Procedures 88   5.12 Currency Conversion Procedures for
Judgments 88   5.13 Indemnity in Certain Events 88 6. REPRESENTATIONS AND
WARRANTIES 89   6.1 Representations and Warranties 89     6.1.1 Organization and
Qualification; Power and Authority; Compliance With Laws; Title to Properties;
Event of Default 89     6.1.2 Subsidiaries and Owners; Investment Companies 89  
  6.1.3 Validity and Binding Effect 90     6.1.4 No Conflict; Material
Agreements; Consents 90     6.1.5 Litigation 90     6.1.6 Financial Statements
90     6.1.7 Margin Stock 91     6.1.8 Full Disclosure 91     6.1.9 Taxes 91    
6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc 92     6.1.11 Liens in the
Collateral 92     6.1.12 Insurance 92     6.1.13 ERISA Compliance 92     6.1.14
Environmental Matters 94     6.1.15 Solvency 94     6.1.16 Anti-Terrorism Laws
94

  

iii

 



 

    6.1.17 Labor Disputes 94   6.2 Updates to Schedules 95 7. CONDITIONS OF
LENDING AND ISSUANCE OF LETTERS OF CREDIT 95   7.1 First Loans and Letters of
Credit 95     7.1.1 Deliveries 95     7.1.2 Payment of Fees 98   7.2 Each Loan
or Letter of Credit 98 8. COVENANTS 98   8.1 Affirmative Covenants 98     8.1.1
Preservation of Existence, Etc 98     8.1.2 Payment of Liabilities, Including
Taxes, Etc 99     8.1.3 Maintenance of Insurance 99     8.1.4 Maintenance of
Properties 99     8.1.5 Visitation Rights 99     8.1.6 Keeping of Records and
Books of Account 99     8.1.7 Compliance with Laws; Use of Proceeds 100    
8.1.8 Further Assurances 100     8.1.9 Anti-Terrorism Laws; International Trade
Law Compliance 100     8.1.10 Keepwell 100     8.1.11 Additional Guaranties and
Collateral 101     8.1.12 Canadian Pension Plans 102     8.1.13 Post-Closing
Matters 102     8.1.14 Field Exams 104   8.2 Negative Covenants 104     8.2.1
Indebtedness 104     8.2.2 Liens; Lien Covenants 106     8.2.3 Prepayments or
Amendments of Other Indebtedness       8.2.4 Loans and Investments 107     8.2.5
Dividends and Related Distributions 108     8.2.6 Liquidations, Mergers,
Consolidations, Amalgamations, Acquisitions 110     8.2.7 Dispositions of Assets
or Subsidiaries 111     8.2.8 Affiliate Transactions 112     8.2.9 Subsidiaries,
Partnerships and Joint Ventures 113     8.2.10 Continuation of or Change in
Business 113     8.2.11 Fiscal Year 113     8.2.12 Issuance of Stock 113    
8.2.13 Changes in Organizational Documents 113     8.2.14 Limitation on Negative
Pledge Clauses 113     8.2.15 Limitations on Restrictions Affecting Subsidiaries
114     8.2.16 Maximum Leverage Ratio 114     8.2.17 Maximum Net Leverage Ratio
Division 114     8.2.18 Minimum Interest Coverage Ratio 114   8.3 Reporting
Requirements 114     8.3.1 Quarterly Financial Statements 114     8.3.2 Annual
Financial Statements 115

  

iv

 



 

    8.3.3 Certificate of the Borrowers 116     8.3.4 Notices 116   8.4 UK
Pension Matters 117   8.5 UK PSC Register 118 9. DEFAULT 118   9.1 Events of
Default 118     9.1.1 Payments Under Loan Documents 118     9.1.2 Breach of
Warranty 118     9.1.3 Anti-Terrorism Laws 118     9.1.4 Breach of Negative
Covenants or Visitation Rights 119     9.1.5 Breach of Other Covenants 119    
9.1.6 Defaults in Other Agreements or Indebtedness 119     9.1.7 Final Judgments
or Orders 119     9.1.8 Loan Document Unenforceable 119     9.1.9 Uninsured
Losses; Proceedings Against Assets 119     9.1.10 Events Relating to Pension
Plans and Multiemployer Plans 120     9.1.11 Change of Control 120     9.1.12
Relief Proceedings 120     9.1.13 WebBank 120   9.2 Consequences of Event of
Default 120     9.2.1 Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings 120     9.2.2 Bankruptcy, Insolvency or
Reorganization Proceedings 121     9.2.3 Set-off 121     9.2.4 Application of
Proceeds 122 10. THE ADMINISTRATIVE AGENT 123   10.1 Appointment and Authority
123   10.2 Rights as a Lender 123   10.3 Exculpatory Provisions 123   10.4
Reliance by Administrative Agent 124   10.5 Delegation of Duties 125   10.6
Resignation of Administrative Agent 125   10.7 Non-Reliance on Administrative
Agent and Other Lenders 126   10.8 No Other Duties, etc 126   10.9
Administrative Agent’s Fee 126   10.10 Authorization to Release Collateral and
Guarantors 126   10.11 No Reliance on Administrative Agent’s Customer
Identification Program 127   10.12 Tax Indemnification by the Lenders 127 11.
MISCELLANEOUS 128   11.1 Modifications, Amendments or Waivers 128     11.1.1
Increase of Commitment 128     11.1.2 Extension of Payment; Reduction of
Principal, Interest or Fees; Modification of Terms of Payment 128     11.1.3
Release of Collateral or Guarantor 128     11.1.4 Miscellaneous 128

 



v

 



 

  11.2 No Implied Waivers; Cumulative Remedies 129   11.3 Expenses; Indemnity;
Damage; Waiver 129     11.3.1 Costs and Expenses 129     11.3.2 Indemnification
by the Loan Parties 130     11.3.3 Reimbursement by Lenders 130     11.3.4
Waiver of Consequential Damages, Etc 131     11.3.5 Payments 131   11.4 Holidays
131   11.5 Notices; Effectiveness; Electronic Communication 131     11.5.1
Notices Generally 131     11.5.2 Electronic Communications 132     11.5.3 Change
of Address, Etc 132   11.6 Severability 132   11.7 Duration; Survival 132   11.8
Successors and Assigns 132     11.8.1 Successors and Assigns Generally 132    
11.8.2 Assignments by Lenders 133     11.8.3 Register 135     11.8.4
Participations 135     11.8.5 Certain Pledges; Successors and Assigns Generally
136   11.9 Confidentiality 136     11.9.1 General 136     11.9.2 Sharing
Information With Affiliates of the Lenders 137   11.10 Counterparts;
Integration; Effectiveness 137     11.10.1 Counterparts; Integration;
Effectiveness 137   11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF
VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL [CHOICE OF LAW, ETC.] 138    
11.11.1 Governing Law 138     11.11.2 SUBMISSION TO JURISDICTION 138     11.11.3
WAIVER OF VENUE 138     11.11.4 SERVICE OF PROCESS 139     11.11.5 WAIVER OF
JURY TRIAL 139   11.12 USA Patriot Act Notice 139   11.13 Reserved 139   11.14
Quebec Security Documents 139 12. BORROWING AGENCY. 140   12.1 Borrowing Agency
Provisions 140   12.2 Acknowledgement and Consent to Bail-In of EEA Financial
Institution 141

 





vi

 



 

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES 



SCHEDULE 1.1(A) - PRICING GRID SCHEDULE 1.1(B) - COMMITMENTS OF LENDERS AND
ADDRESSES FOR NOTICES SCHEDULE 1.1(E)(1)   EXCLUDED SUBSIDIARIES SCHEDULE
1.1(E)(2) - EXISTING LETTERS OF CREDIT SCHEDULE 6.1.1 - QUALIFICATIONS TO DO
BUSINESS SCHEDULE 6.1.2 - SUBSIDIARIES SCHEDULE 6.1.13(C)   ERISA REPRESENTATION
SCHEDULE 6.1.14 - ENVIRONMENTAL DISCLOSURES SCHEDULE 6.1.17   LABOR AGREEMENTS
SCHEDULE 8.1.13   LOCATION OF COLLATERAL SCHEDULE 8.2.1 - EXISTING PERMITTED
INDEBTEDNESS SCHEDULE 8.2.2 - EXISTING PERMITTED LIENS SCHEDULE 8.2.4   EXISTING
PERMITTED INVESTMENTS EXHIBITS EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION
AGREEMENT EXHIBIT 1.1(G)(1) - GUARANTOR JOINDER EXHIBIT 1.1(N)(1) - REVOLVING
CREDIT NOTE EXHIBIT 1.1(N)(2) - SWING LOAN NOTE EXHIBIT 1.1(N)(3) - TERM NOTE
EXHIBIT 1.1(P)(4) - PERFECTION CERTIFICATE EXHIBIT 1.1(P)(5) - PERFECTION
CERTIFICATE SUPPLEMENT EXHIBIT 2.5.1 - LOAN REQUEST EXHIBIT 2.5.2 - SWING LOAN
REQUEST EXHIBIT 2.11 - LENDER JOINDER EXHIBIT 5.9.7(A) - U.S. TAX COMPLIANCE
CERTIFICATE (For Foreign Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes) EXHIBIT 5.9.7(B) - U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) EXHIBIT 5.9.7(C) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT
5.9.7(D) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 7.11 - SOLVENCY
CERTIFICATE EXHIBIT 8.3.3 - QUARTERLY COMPLIANCE CERTIFICATE

 



vii

 



 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as hereafter amended, amended and restated, supplemented
or otherwise modified from time to time, the “Agreement”) is dated as of
November 14, 2017 and is made by and among HANDY & HARMAN GROUP LTD., a Delaware
corporation, SPH GROUP HOLDINGS LLC, a Delaware limited liability company, STEEL
EXCEL INC., a Delaware corporation, API AMERICAS INC., a Delaware corporation
and IGO, INC., a Delaware corporation (collectively, the “US Borrowers” and each
individually, a “US Borrower”), CEDAR 2015 LIMITED, a private limited company
incorporated in England and Wales (“UK Borrower” and together with US Borrowers
and each other Person joined hereto as a “Borrower” from time to time,
collectively, the “Borrowers” and each individually, a “Borrower”), each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (as
hereinafter defined).

The Borrowers have requested the Lenders to provide a revolving credit facility
to the Borrowers in an aggregate principal amount not to exceed $700,000,000. In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:

1.       CERTAIN DEFINITIONS

1.1Certain Definitions. In addition to words and terms defined elsewhere in this
Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Accounts shall have the meaning assigned to such term in the Security Agreement.

Acquisition shall mean the acquisition by purchase, lease or otherwise, whether
through a single transaction or a series of related transactions, of (i)
controlling interests in another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such Capital Stock or upon the exercise of an option or warrant for,
or conversion of securities into, such Capital Stock, or (ii) assets of another
Person which constitute all or substantially all of the assets of such Person or
of a division, line of business or other business unit of such Person.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent for the Lenders
hereunder and in its capacity as collateral agent for the Secured Parties.

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

 



Administrative Expenses shall mean usual, customary and reasonable general and
administrative expenses incurred by Steel or its general partner in the ordinary
course of business, including those incurred in connection with Steel’s
compliance with applicable federal and state securities laws, including
accounting fees, legal fees, fees and expenses for listing on any national
securities exchange, directors fees, printing costs for communications to
limited partners, transfer agent fees, proxy solicitation firm fees and other
similar fees and charges.

Affiliate as to any Person shall mean any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
contract or otherwise, including the power to elect a majority of the directors
or trustees of a corporation or trust, as the case may be. For purposes of
Section 8.2.8 [Affiliate Transactions], a Person that beneficially owns or holds
10% or more of any class of the voting or other equity interests of another
Person will be deemed to control such other Person.

Agreement shall have the meaning specified in the preamble.

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
corruption, and any regulation, order, or directive promulgated, issued or
enforced pursuant to such Laws, all as amended, supplemented or replaced from
time to time.

API Group means API Group plc and its subsidiaries (as that expression is
defined in section 1159 of the UK Companies Act 2006).

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Net Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Commitment Fee.”

Applicable Letter of Credit Fee Rate shall mean at any time the Applicable
Margin then in effect as applicable to Revolving Credit Loans under the
Euro-Rate Option on the aggregate face amount of Letters of Credit outstanding
at such time.

Applicable Margin shall mean, as applicable:

(i)the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Net Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Base Rate Applicable Margin”, or

(ii)the percentage spread to be added to the Base Rate applicable to Term Loans
under the Base Rate Option based on the Leverage Ratio then in effect according
to the pricing grid on Schedule 1.1(A) below the heading “Term Loan Base Rate
Applicable Margin”, or

2

 



(iii)the percentage spread to be added to the Euro-Rate applicable to Revolving
Credit Loans under the Euro-Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Euro-Rate Applicable Margin”, or

(iv)the percentage spread to be added to the Euro-Rate applicable to Term Loans
under the Euro-Rate Option based on the Leverage Ratio then in effect according
to the pricing grid on Schedule 1.1(A) below the heading “Term Loan Euro-Rate
Applicable Margin”.

Applicable UK Payment has the meaning assigned to such term in Section 5.9.9(i).

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

Asset Sale shall have the meaning specified in Section 5.7.3 [Sale of Assets].

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Senior Vice President,
Treasurer, Assistant Treasurer, or Controller of such Loan Party, any manager or
the members (as applicable) in the case of any Loan Party which is a limited
liability company, or such other individuals, designated by written notice to
the Administrative Agent from a Borrower, authorized to execute notices, reports
and other documents on behalf of such Loan Party required hereunder. The
Borrowers may amend such list of individuals from time to time by giving written
notice of such amendment to the Administrative Agent.

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Bankruptcy Event shall have the meaning specified in the definition of
Defaulting Lender.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily Euro Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

3

 



Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option] or Section 4.1.2(i) [Term Loan Base Rate
Option], as applicable.

Borrowers and Borrower shall have the meaning specified in the introductory
paragraph and shall include any successor entity.

Borrowers Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

Borrowing Agent shall mean SPH Group Holdings LLC.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which are in Dollars or in the
same Optional Currency advanced under the same Loan Request by the Borrowers and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.

Canadian Pension Plan shall mean any plan, program or arrangement that is a
pension plan for the purposes of any applicable pension benefits legislation or
any tax laws of Canada or a Province thereof, whether or not registered under
any such laws, which is maintained or contributed to by, or to which there is or
may be an obligation to contribute by, a Loan Party in respect of any Person’s
employment in Canada with a Loan Party, it being understood that “Canadian
Pension Plan” does not include the Canada Pension Plan administered by the
Federal government of Canada or the Quebec Pension Plan administered by the
Province of Quebec.

Canadian Pension Termination Event shall mean (a) the voluntary full or partial
wind up of a Canadian Pension Plan that is a registered pension plan; (b) the
institution of proceedings by any Official Body to terminate in whole or in part
or have a trustee appointed to administer such a plan; or (c) any other event or
condition which might constitute grounds for the termination of, winding up or
partial termination of, winding up or the appointment of trustee to administer,
any such plan.

Canadian Security Agreements shall mean, collectively, (a) the Canadian Security
Agreement, dated the date hereof, executed and delivered by each of the Loan
Parties resident in Canada or owning assets located in Canada to the
Administrative Agent for the benefit of the Secured Parties, (b) the Canadian
Intellectual Property Security Agreement, dated the date hereof, executed and
delivered by each of the Loan Parties that own Canadian intellectual property to
the Administrative Agent for the benefit of the Secured Parties, and (c) the
Quebec Hypothec dated the date hereof, executed and delivered by each of the
Loan Parties domiciled and/or owning assets located in the Province of Quebec to
the Administrative Agent, as hypothecary representative for the benefit of the
Secured Parties, each as amended, restated, replaced, supplemented or otherwise
modified from time to time.

4

 



Capital Expenditures shall mean, for any period, with respect to any Person, as
determined in accordance with GAAP, the aggregate of all expenditures for any
fixed or capital assets (including, but not limited to, tooling) or
improvements, or for replacements, substitutions or additions thereto, which
have a useful life of more than one (1) year, including, but not limited to, the
direct or indirect acquisition of such assets by way of offset items or
otherwise and shall include the principal amount of Capital Lease payments;
provided that any such expenditure made with the proceeds of insurance in
accordance with Section 5.7.5 [Material Recovery Event] shall not constitute
“Capital Expenditures.”

Capital Lease shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

Cash Collateralize shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances pursuant to documentation reasonably satisfactory to the Administrative
Agent and the Issuing Lender (which documents are hereby consented to by the
Lenders). Such cash collateral shall be maintained in blocked, non-interest
bearing deposit accounts at the Administrative Agent. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

Cash Equivalents shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;

(iii) demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition and which
bank has a combined capital and surplus and undivided profits of not less than
$500,000,000;

5

 



(iv) money market or mutual funds whose investments are limited to those types
of investments described in clauses (i)-(iii) above, are rated AAA by Standard &
Poor’s or Aaa by Moody’s Investors Service, Inc. and have portfolio assets of at
least $500,000,000; and

(v) investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

CEA shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from
time to time, and any successor statute.

Casualty Event shall have the meaning specified in Section 5.7.5 [Material
Recovery Event].

CFTC shall mean the Commodity Futures Trading Commission.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements (BIS), the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities (whether or not having
the force of Law), in each case pursuant to Basel III, shall in each case be
deemed to be a Change in Law regardless of the date enacted, adopted, issued,
promulgated or implemented.

Change of Control shall mean (a) the transfer (in one transaction or a series of
transactions) of all or substantially all of the assets or Capital Stock of any
Loan Party to any Person or group (as such term is used in Section 13(d)(3) of
the Exchange Act), other than as permitted in Section 8.2.7 [Dispositions of
Assets or Subsidiaries]; (b) the liquidation or dissolution of any Loan Party or
the adoption of a plan by the equity holders of any Loan Party relating to the
dissolution or liquidation of such Loan Party, other than as permitted in
Section 8.2.6 [Liquidations, Mergers, Consolidations, Amalgamations,
Acquisitions]; (c) the acquisition by any Person or group (as such term is used
in Section 13(d)(3) of the Exchange Act) of beneficial ownership, directly or
indirectly, of Capital Stock of Steel representing a greater percentage of the
voting power of the total outstanding Capital Stock of Steel than the Capital
Stock of Steel beneficially owned by Steel Partners, Ltd. and its Affiliates;
(d) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of any Loan Party
(together with any new directors who have been appointed by any Loan Party, or
whose nomination for election by the equity holders of such Loan Party, as the
case may be, was approved by a vote of at least a majority of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of any Loan Party
then still in office; (e) the failure of Steel to own directly or indirectly
100% of the voting power of the total Capital Stock of WebFinancial Holding
Corporation and during any period of two (2) consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of
WebFinancial Holding Corporation (together with any new directors who have been
appointed by Steel, or whose nomination for election by the equity holders of
WebFinancial Holding Corporation was approved by a vote of at least a majority
of the directors then still in office who were either directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of WebFinancial Holding Corporation, as applicable, then still in
office; (f) the failure of Borrowing Agent to own directly or indirectly 100% of
the voting power of the total outstanding Capital Stock of each of its
subsidiaries (other than the Capital Stock of (I) Basin Well Logging Wireline
Services, Inc. for which Borrowing Agent shall fail to own directly or
indirectly at least 80% of the voting power of such entity’s Capital Stock, (II)
UK Elite Soccer, Inc. for which Borrowing Agent shall fail to own directly or
indirectly at least 80% of the voting power of such entity’s total Capital
Stock, (III) BNS Holdings Liquidating Trust for which Borrowing Agent shall fail
to own directly or indirectly at least 84% of the voting power of such entity’s
total Capital Stock and (IV) iGo for which Borrowing Agent shall fail to own
directly or indirectly at least 80% of the voting power of such entity’s Capital
Stock); (g) the failure of WebFinancial Holding Corporation to own directly or
indirectly 100% of each of its Subsidiaries; (h) the failure of iGo to own
directly or indirectly 100% of each of its Subsidiaries; or (i) the failure of a
Borrower to own directly or indirectly 100% of the voting power of the total
outstanding Capital Stock of any Guarantor (other than as otherwise set forth
above in clause (f)), except, in the case of this clause (i), pursuant to the
Disposition of Capital Stock of a Guarantor that is permitted under this
Agreement.

6

 



CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].

CIPO shall have the meaning specified in Section 6.1.11[Liens in the
Collateral].

Closing Date shall mean November 14, 2017.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Collateral shall mean (a) the collateral under the (i) Security Agreement, (ii)
Canadian Security Agreements, (iii) UK Security Agreements, (iv) Pledge
Agreement, (v) Investment Property Control Agreement or (vi) Patent, Trademark
and Copyright Security Agreement; and (b) all other property of whatever kind
and nature subject or purported to be subject from time to time to a lien under
any Collateral Document.

Collateral Agent shall mean PNC in its capacity as Collateral Agent under the
Security Agreement and other Collateral Documents.

7

 



Collateral Documents shall mean the Security Agreement, the Canadian Security
Agreements, the UK Security Agreements, the Pledge Agreement, the Patent,
Trademark and Copyright Security Agreement, Investment Property Control
Agreement and each other security document or pledge agreement delivered in
accordance with applicable local or foreign law to grant a valid and/or
perfected security interest in any property as collateral for the Obligations,
and all UCC and PPSA financing statements (including Fixture Filings), as well
as registrations at Companies House, or other financing statements or
instruments of perfection required by this Agreement, the Security Agreement,
the Pledge Agreement, or any other such security document or pledge agreement to
be filed with respect to the security interests in property and fixtures created
pursuant to the Security Agreement, the Canadian Security Agreements or Pledge
Agreement and any other document or instrument utilized to pledge or grant or
purport to pledge or grant a security interest or lien on any property as
collateral for the Obligations.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and Term Loan Commitment and, in the case of PNC, its Swing Loan
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments, Term Loan Commitments and Swing Loan Commitment of all of the
Lenders.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrowers].

Computation Date shall have the meaning specified in Section 2.12.1.1 [Periodic
Computations of Dollar Equivalent Amounts of Revolving Credit Loans that are
Optional Currency Loans and Letters of Credit Outstanding, Etc.].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consigned Precious Metal shall mean the gold, silver, platinum and palladium
delivered by Scotiabank to Lucas Milhaupt, Inc. and held by Lucas Milhaupt, Inc.
on consignment pursuant to the terms of the Consignment Agreement (as defined in
the definition of Scotiabank Precious Metal Consignment Arrangement).

Consigned Precious Metal Indebtedness shall mean, without duplication, the sum
of (x) the aggregate amount owing from time to time, by Lucas Milhaupt, Inc.
and/or Borrowers to Scotiabank in conjunction with, or related to, the
Scotiabank Precious Metal Consignment Arrangement and (y) the Dollar Value based
on the Benchmark Value (each term as defined in the Consignment Agreement as in
effect dated December 21, 2016, of the Consigned Precious Metal, as determined
from time to time.

8

 



Consolidated Adjusted EBITDA for any period of determination shall mean
Consolidated EBITDA of Loan Parties for such period, as adjusted to (i) if the
Borrowers or any of their Subsidiaries consummated any Permitted Acquisition at
any time since the beginning of such period, include the Consolidated EBITDA of
the Person or business acquired as if the Permitted Acquisition occurred on the
first day of such period; provided that, if the inclusion of such Consolidated
EBITDA would increase Consolidated Adjusted EBITDA, (x) the Borrowers shall have
delivered to the Administrative Agent a calculation of the adjustments pursuant
to this clause (i) at least ten (10) Business Days prior to the consummation of
such Permitted Acquisition in form and substance reasonably satisfactory to the
Administrative Agent and (y) the latest annual financial statements of such
Person or business shall have been audited by a nationally recognized accounting
firm and subsequent unaudited quarterly financial statements shall have been
prepared in accordance with GAAP consistently applied, subject, in the case of
unaudited financial statements, to adjustments described therein and, in the
case of interim financial statements, to normal year-end audit adjustments and
the absence of footnotes, or such Consolidated EBITDA shall have been supported
by a quality of earnings or similar due diligence report by a nationally
recognized accounting firm and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, in each case, delivered to the
Administrative Agent at least five (5) Business Days prior to date of the
consummation of such Permitted Acquisition; provided that the Borrowers shall
have used commercially reasonable efforts to deliver to the Administrative Agent
drafts of such financial statements or reports set forth in this clause (y) at
least ten (10) Business Days prior to the date of the consummation of such
Permitted Acquisition, and (ii) if the Borrowers or any of their Subsidiaries
consummated any Disposition of a Subsidiary or a division, line of business or
business unit at any time since the beginning of such period, exclude the
Consolidated EBITDA of the Person or business Disposed of as if the Disposition
occurred on the first day of such period. In addition, if the Consolidated
EBITDA of the Person or business acquired is included in Consolidated Adjusted
EBITDA of any period in accordance with the foregoing, Consolidated Adjusted
EBITDA for such period may be increased by cost savings, operating expense
reductions and synergies in connection with such Permitted Acquisition that are
reasonably satisfactory to the Administrative Agent and, in the good faith
judgment of the Borrowers (as certified in an officer’s certificate delivered to
the Administrative Agent prior to the consummation of such Permitted
Acquisition), are reasonably identifiable, factually supportable and expected to
be realized within one year of the applicable period of determination and no
later than two years after the consummation of such Permitted Acquisition
(calculated on a pro forma basis as if such cost savings, operating expense
reductions and synergies were realized ratably during the entirety of such
period); provided that, without the consent of the Required Lenders, the
aggregate amount of all such cost savings, operating expense reductions and
synergies in the aggregate shall not exceed 7.5% of the Consolidated EBITDA for
such period of determination (calculated before giving effect to this clause
(ii)).

Consolidated EBITDA for any period of determination shall mean, as to any
Person, with respect to any period, an amount equal to: (a) the Consolidated Net
Income of such Person for such period, plus (b) the sum of (each, to the extent
deducted in the computation of such Consolidated Net Income and without
duplication), (i) depreciation and amortization for such period, (ii) Interest
Expense for such period, (iii) the provision for income taxes for such period,
(iv) non-cash accruals for such period for environmental liabilities (to the
extent that the aggregate amount of all such accruals previously added back
pursuant to this clause (iv) following the date hereof and which remain
accruals, net of reasonably anticipated recoveries or third party contributions,
do not exceed $25,000,000), (v) fees and expenses incurred in connection with
the Transactions prior to or within 60 days after the Closing Date, including,
but not limited to, bank fees, legal fees and appraisal fees, (vi) non-cash
compensation expense and (vii) other non-cash, non-recurring costs and expenses
(excluding any non-cash charge, expense or loss that results in an accrual of a
reserve for cash charges in any future period and any non-cash charge, expense
or loss relating to write-offs, write-downs or reserves with respect to accounts
or inventory), (vii) fees and expenses incurred in connection with the an
Acquisition or Disposition permitted hereunder, incurred prior to or within 60
days after the closing date of such Acquisition or Disposition, minus (c)(i)
non-cash, non-recurring items increasing Consolidated Net Income (other than the
accrual of revenue or recording of receivables in the ordinary of course of
business) and (ii) cash expenses incurred during such period in connection with
environmental liabilities to the extent accruals relating to such environmental
liabilities were added back pursuant to clause (b)(iv) of this definition, (iii)
any benefits from income taxes for such period; provided however, that in the
determination of Consolidated EBITDA of the Loan Parties, such Consolidated
EBITDA calculation shall (i) exclude EBITDA generated or attributable to
WebBank, WebBank Holding Corp. and Steel Investments LLC, but shall include,
without duplication, an amount equal to the WebBank EBITDA Contribution and (ii)
not include Consolidated EBITDA generated by the Excluded Subsidiaries in an
amount in excess of $1,000,000.

9

 



Consolidated Interest Expense shall mean, with respect to any Person for any
period, the aggregate Interest Expense of such Person and its Subsidiaries on a
consolidated basis attributable to such period.

Consolidated Net Income shall mean, with respect to any Person for any period,
the aggregate of the net income (loss) from continuing operations of such Person
and its Subsidiaries, on a consolidated basis, including amounts attributable to
noncontrolling interests, attributable to such period; provided that, (a) the
net income of any Person that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions paid or payable to such Person or a wholly owned Subsidiary of
such Person; (b) except to the extent included pursuant to the foregoing clause,
the net income of any Person accrued prior to the date it becomes a wholly owned
Subsidiary of such Person or is merged into or consolidated with such Person or
any of its wholly owned Subsidiaries or the date that Person’s assets are
acquired by such Person or by any of its wholly owned Subsidiaries shall be
excluded; (c) [reserved]; (d) extraordinary gains and losses, gains and losses
in connection with the inventory hedging program of such Person and its
Subsidiaries, non-cash pension expense and credits and realized and unrealized
gains or losses on derivatives and gains or losses due to the change in the
value of investment portfolio(s) consisting of Capital Stock, bonds, notes or
securities or other investments, or due to the change in the inventory levels of
inventory accounted for on a last-in, first-out basis shall each be excluded;
(e) any gain and any non-cash loss (but not any cash loss) together with any
related provision for Taxes for such gain and non-cash loss (but not any cash
loss) realized upon the sale or other disposition of any assets that are not
sold in the ordinary course of business (including dispositions pursuant to sale
and leaseback transactions) or of any Capital Stock of such Person or a
Subsidiary of such Person shall be excluded; and (f) any net income or loss
realized as a result of changes in accounting principles or the application
thereof to such Person shall be excluded.

Contribution Notice shall mean a contribution notice issued by the UK Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

Covered Entity shall mean (a) each Borrower, each Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

10

 



CTA means the UK Corporation Tax Act 2009.

Daily Euro Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 5.8.5 [Additional Reserve Requirements]. Notwithstanding the
foregoing, if the Daily Euro Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

Debtor Relief Laws means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-up and Restructuring Act (Canada), the Insolvency Act 1986
(United Kingdom) and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement, arrangement,
receivership, insolvency, administration, reorganization, or similar debtor
relief Laws of the United States, Canada, any jurisdiction of the United Kingdom
or other applicable jurisdictions from time to time in effect and permitting a
debtor to obtain a stay or a compromise of the claims of its creditors or
affecting the rights of creditors generally, including for greater certainty any
provisions of corporate statutes of like effect, where such statutes are used by
a Person to propose an arrangement.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, the
Swing Loan Lender, or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrowing Agent and the Administrative Agent in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrowing Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Loans under this Agreement; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Administrative Agent’s or the Borrowing Agent’s receipt of such
certification in form and substance satisfactory to the Administrative Agent or
the Borrowing Agent, as the case may be, (d) has become the subject of a
Bankruptcy Event, (e) has failed at any time to comply with the provisions of
Section 5.3 [Sharing of Payments by Lenders] with respect to purchasing
participations from the other Lenders, whereby such Lender’s share of any
payment received, whether by setoff or otherwise, is in excess of its Ratable
Share of such payments due and payable to all of the Lenders, or (f) has become
the subject of a Bail-In Action.

11

 



As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, receiver-manager,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or such Person’s direct or indirect parent company by an Official Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Official Body or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

Defined Benefit Canadian Pension Plan means any Canadian Pension Plan which
contains a “defined benefit provision” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).

Direction has the meaning assigned to such term in Section 5.9.9(i)(b).

Disposition or Dispose shall mean the sale, conveyance, transfer, license, lease
or other disposition of any property, including any sale, assignment, transfer
or other disposal, with or without recourse, of any notes or accounts receivable
or any rights and claims associated therewith.

Disqualified Stock shall mean any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to the first anniversary of the Maturity Date, or (c)
contains any repurchase obligation which may come into effect prior to payment
in full of all Obligations; provided, however, that any Capital Stock that would
not constitute Disqualified Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of a change in control
or an asset sale occurring prior to the first anniversary of the Maturity Date
shall not constitute Disqualified Stock if such Capital Stock provides that the
issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to the repayment in full of the Obligations.

12

 



Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

Drawing Date shall have the meaning specified in Section 2.9.3.1 [Disbursements,
Reimbursement].

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Environment shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the effective date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
effective date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

Environmental Laws shall mean all applicable federal, state, local, tribal,
provincial, territorial and foreign Laws (including common law), constitutions,
statutes, treaties, regulations, rules, ordinances and codes and any consent
decrees, settlement agreements, judgments, orders, directives, policies or
programs issued by or entered into with an Official Body pertaining or relating
to: (i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the Environment; (iv)
human health and safety in the workplace; (v) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, packaging, sale, transport, storage, collection,
distribution, or Release or threat of Release of Regulated Substances; (vi) the
presence of contamination; (vii) the protection of endangered or threatened
species; and (viii) the protection of environmentally sensitive areas.

13

 



Environmental Liability means any liability, obligation, loss, claim, damage,
action, order or cost, contingent or otherwise, resulting from or based upon (a)
any actual or alleged violation of Environmental Law, (b) exposure to any
Regulated Substances, or (c) the Release or threatened Release of any Regulated
Substances.

Equipment shall mean all now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (whether
owned or licensed and including embedded software), vehicles, tools, furniture,
fixtures, all attachments, accessions and property now or hereafter affixed
thereto or used in connection therewith, and substitutions and replacements
thereof, wherever located.

Equity Interests shall have the meaning specified in Section 6.1.2 [Subsidiaries
and Owners; Investment Companies].

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s rate (based on the market rates then prevailing and
available to Administrative Agent) for such Equivalent Currency for such
Reference Currency at a time determined by Administrative Agent on the second
Business Day immediately preceding the event for which such calculation is made.

Equivalent Currency shall have the meaning specified in the definition of
“Equivalent Amount”.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Borrowers or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Borrower or any
member of the ERISA Group from a Multiemployer Plan, notification that a
Multiemployer Plan is in reorganization, or occurrence of an event described in
Section 4041A(a) of ERISA that results in the termination of a Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Pension Plan, the
treatment of a Pension Plan amendment as a termination under Section 4041(e) of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan; (e) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; or (f) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon a Borrower or any member of the ERISA Group.

14

 



ERISA Group shall mean, at any time, the Loan Parties and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Loan Parties, or any of them, are treated as a single employer under Section
414 of the Code or Section 4001(b)(1) of ERISA.

Euro shall refer to the lawful currency of the Participating Member States.

Euro-Rate shall mean the following:

(a)with respect to the U.S. Dollar Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent as the rate which appears on
the Bloomberg Page BBAMI (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), rounded upwards, if necessary, to the nearest
1/100th of 1% per annum (with .005% being rounded up), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which U.S. Dollar
deposits are offered by leading banks in the London interbank deposit market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for U.S. Dollars for an amount comparable to such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period.

(b)With respect to Optional Currency Loans in Euros and British Pounds Sterling
comprising any Borrowing Tranche for any Interest Period, the interest rate per
annum determined by the Administrative Agent as the rate which appears on the
Bloomberg Page BBAMI (or on such other substitute Bloomberg page that displays
rates at which the relevant Optional Currency is offered by leading banks in the
London interbank deposit market), rounded upwards, if necessary, to the nearest
1/100th of 1% (with .005% being rounded up) per annum, or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which such applicable
Optional Currencies are offered by leading banks in the London interbank deposit
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period as the Relevant Interbank Market
offered rate for deposits in the Euros or British Pounds Sterling for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period.

(c)With respect to any Loans available at a Euro-Rate, if at any time, for any
reason, the source(s) for the Euro-Rate described above for the applicable
currency or currencies is no longer available, then the Administrative Agent may
determine a comparable replacement rate at such time (which determination shall
be conclusive absent manifest error).

(d)Notwithstanding the foregoing, if the Euro-Rate as determined under any
method above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.

15

 



Euro-Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit Euro-Rate Option]. The Euro-Rate for any Loans shall be based
upon the Euro-Rate for the currency in which such Loans are requested.

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.

Exchange Act shall mean the Securities Exchange Act of 1934, as amended.

Excluded Subsidiaries shall mean (i) with respect to any Subsidiary formed or
acquired after the Closing Date, any such Subsidiary of the Borrowers with
assets of less than $1,000,000 designated as an Excluded Subsidiary by the
Borrowers by written notice to such effect to the Administrative Agent, (ii) any
Foreign Subsidiary which is not a Loan Party and (iii) each Subsidiary of the
Borrowers, other than WebFinancial Holdings Corporation, iGo, their respective
Subsidiaries (other than as designated on Schedule 1.1(E)(1)) and Basin Well
Logging Wireline Services, Inc., that is not directly or indirectly wholly-owned
by the Borrowers. The amount of Consolidated EBITDA attributable to all Excluded
Subsidiaries and included in the calculation of Consolidated EBITDA shall not at
any time exceed $1,000,000 in the aggregate. The Excluded Subsidiaries as of the
Closing Date are listed on Schedule 1.1(E)(1).

16

 



Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.2 [Payments Free of Taxes], additional amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes
imposed under FATCA (except to the extent imposed due to the failure of the
Borrowers to provide documentation or information to the IRS).

Existing Kasco Obligations means that portion of the outstanding Obligations
allocated to, and owing by, Kasco and its Subsidiaries to the Lenders as of
December 31, 2018 in the amount equal to $15,000,000.

Existing Letters of Credit shall mean any letters of credit outstanding on the
Closing Date described on Schedule 1.1(E)(2).

Factor shall mean any Person that purchases Specified Factored Accounts from a
Borrower or any Guarantor pursuant to the applicable Factoring Documents in
accordance with Section 8.2.7(vi) [Disposition of Assets or Subsidiaries].

Factoring Documents shall mean, collectively, all of the agreements, documents
and instruments related to the sale by a Borrower or Guarantor of Specified
Factored Accounts in accordance with Section 8.2.7(vi) [Disposition of Assets or
Subsidiaries].

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above).

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%, with .005% being rounded up) announced by the Federal Reserve Bank
of New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by such Federal Reserve
Bank (or any successor) in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the “Federal
Funds Effective Rate” as of the date of this Agreement; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

17

 



Federal Funds Open Rate shall mean, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by Administrative Agent (for purposes of this definition, an
“Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

Financial Covenants shall mean the covenants set forth in Sections 8.2.16
[Maximum Leverage Ratio], 8.2.17 [Maximum Net Leverage Ratio] and Section 8.2.18
[Minimum Interest Coverage Ratio].

Financial Support Direction shall mean a financial support direction issued by
the UK Pensions Regulator under section 43 of the Pensions Act 2004.

First Amendment shall mean that certain First Amendment to Credit Agreement,
dated as of April 27, 2018, by and among the Loan Parties, the Lenders party
thereto and Administrative Agent.

Fixture Filing shall mean a fixture filing on Form UCC-1 for filing under the
Uniform Commercial Code as in effect in each applicable jurisdiction listed on
Schedule 6 to the Perfection Certificate, in form and substance sufficient to
perfect the lien on and security interests in fixtures purported to be created
by the Security Agreement in favor of the Collateral Agent for the benefit of
the Lenders.

Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.

Foreign Lender shall mean a Lender that is not a U.S. Person.

Foreign Subsidiary shall mean any Subsidiary of a Borrower other than any
Subsidiary of a Borrower incorporated or organized under the laws of (i) the
United States of America, any State thereof or the District of Columbia or (ii)
Canada and any Province thereof.

18

 



Fronting Exposure shall mean, at any time there is a Defaulting Lender, with
respect to the Issuing Lender, such Defaulting Lender’s Ratable Share of the
outstanding Letter of Credit Obligations other than Letter of Credit Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

Global Intercompany Note shall mean a global promissory note evidencing loans or
advances owing by Steel or any of its Subsidiaries to Steel or any of its
Subsidiaries, dated of even date herewith and pledged to the Collateral Agent as
part of the Collateral as amended, restated, replaced, supplemented or otherwise
modified from time to time.

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature pages hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof, in each case, until such
Person is released as a Guarantor in accordance with the terms hereof.

Guarantor Joinder shall mean a joinder to the Guaranty Agreement by a Person as
a Guarantor under the Loan Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business; provided, however, that a “Guaranty” for purposes of Section 8.2.4
[Loans and Investments] shall not include an agreement to indemnify or hold
harmless any other Person to the extent that (i) such indemnity obligation is
unliquidated and contingent, and (ii) no reserve is, or should be, created or
instituted in accordance with GAAP, with respect to such indemnity obligation.

Guaranty Agreements shall mean, collectively, and Guaranty Agreement shall mean
individually, the (i) Continuing Agreement of Guaranty and Suretyship dated of
even date herewith executed and delivered by each of the Guarantors to the
Administrative Agent for the benefit of the Lenders with respect to the US
Obligations, (ii) Continuing Agreement of Guaranty and Suretyship dated of even
date herewith executed and delivered by each of the Loan Parties (other than UK
Borrower) to the Administrative Agent for the benefit of the Lenders with
respect to the UK Obligations, and (iii) the iGo Entity Guaranty Agreement, each
as amended, restated, replaced, supplemented or otherwise modified from time to
time.

Handy shall mean Handy & Harman Ltd., a Delaware corporation.

Hedge Liabilities shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.

19

 



Hedging Agreement shall mean any interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements, either generally or under specific contingencies.

Hedging Obligations shall mean obligations under or with respect to Hedging
Agreements.

HSBC shall mean HSBC Bank plc.

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

iGo shall mean iGo, Inc., a Delaware corporation.

 

iGo Entities shall mean iGo, Kasco and Atlantic Service Company, Limited and
their direct and indirect Subsidiaries that become, or are required to become,
Loan Parties hereunder.

 

iGo Entity Guaranty Agreement shall mean that certain Guaranty Agreement
executed by each of the iGo Entities and the other Loan Parties pursuant to
which each iGo Entity and each other Loan Party agrees and acknowledges their
respective joint and several liability for all iGo Obligations.

 

iGo Loan means any Revolving Credit Loan or other extension of credit made to an
iGo Entity by a Lender, Issuing Lender or Administrative Agent, including
without limitation, the Existing Kasco Obligations and any Letter of Credit
issued on account of an iGo Entity by Issuing Lender and shall also include all
indirect loans and extensions of credit comprising intercompany loans and/or
advances by a Loan Party (or any Subsidiary thereof) that is not an iGo Entity
to an iGo Entity.

 

iGo Maximum Amount shall mean $20,000,000.

 

iGo Note shall mean the Allonge to Revolving Credit Note executed by iGo which
limits iGo’s liability under the Revolving Credit Note to an amount not to
exceed the iGo Maximum Amount.

 

iGo Obligations shall mean, subject to the last sentence of Section 1.6
[Limitation of Liability of iGo], as of any date of determination, the portion
of the Obligations comprised of, without duplication, (i) all nonmonetary
Obligations of Borrowers and/or of the iGo Entities, or any of them, under or in
connection with this Agreement (it being understood and agreed that such
non-monetary Obligations of a Loan Party that is not an iGo Entity shall only be
included in this clause (i) to the extent that the Obligations described in
either of the immediately succeeding clauses (ii) or (iii) that are then
outstanding have been declared to be due and payable and in such case, such
non-monetary Obligations in this clause (i) shall not be in addition to the
amount of the Obligations included in such clauses (ii) and (iii)), (ii) the
then outstanding liabilities and obligations of iGo and each iGo Entity under
the iGo Entity Guaranty Agreement and (iii) the Obligations, whether joint
and/or several, related to the iGo Loans, in each case of the foregoing clauses
(i), (ii) and (iii) taken together, in an aggregate amount equal to the
outstanding Obligations directly related to the iGo Loans, including to the
extent constituting Obligations directly related to the iGo Loans, interest,
fees, costs and expenses, including reasonable fees of counsel, incurred in
connection with or related to, the foregoing, not to exceed the iGo Maximum
Amount.

20

 



 

iGo Sublimit shall mean $18,500,000.

 

Increasing Lender shall have the meaning assigned to that term in Section 2.11.1
[Increasing Lenders and New Lenders].

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) in respect
of any letter of credit, (iv) any Hedging Obligations, (v) mandatory cash
redemption requirements associated with Disqualified Stock, (vi) any liability
of such Person for an obligation of another through any agreement (contingent or
otherwise) to purchase, repurchase or otherwise acquire such obligation or any
security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), (vii) any other transaction (including forward sale
or purchase agreements, Capital Leases, conditional sales agreements and
Consigned Precious Metal Indebtedness) having the commercial effect of a
borrowing of money entered into by such Person to finance its operations or
capital requirements (but not including trade payables and accrued expenses
incurred in the ordinary course of business which are not represented by a
promissory note or other evidence of indebtedness and which are not more than
thirty (30) days past due), or (viii) any Guaranty of Indebtedness for borrowed
money.

Indemnified Taxes shall mean (i) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any Obligation of any
Loan Party under any Loan Document, and (ii) to the extent not otherwise
described in the preceding clause (i), any Other Taxes.

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Loan Parties].

Independent Shareholder of iGo shall mean a non-Loan Party holder of an Equity
Interest in iGo.

Individual Swing Loan Sublimit shall mean (i) $3,000,000 with respect to API
Americas Inc., (ii) $5,000,00030,000,000 with respect to Steel Excel Inc., (iii)
$25,000,000 with respect to Handy & Harman Group Ltd., and (ivand (iii)
$17,000,000 with respect to SPH Group Holdings LLC.

Industrial Manufacturing shall mean the fabrication, processing or preparation
of products from raw materials and commodities and related services, including
all products manufactured and services provided by the Borrowers or any of their
Subsidiaries related thereto as of the Closing Date.

21

 



Industrial Manufacturing Adjusted EBITDA shall mean the portion of Consolidated
Adjusted EBITDA generated by Industrial Manufacturing.

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries; provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, unless
such information is clearly identified at the time of delivery as confidential
or if the Administrative Agent, any Lender or the Issuing Lender receiving such
information would reasonably assume such information to be treated as
confidential at the time of delivery, such information will not subsequently be
deemed by Loan Parties to be confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any Debtor Relief Law now or hereafter in effect, or (ii)
for the appointment of a receiver, receiver and manager, liquidator,
administrator, supervisor, assignee, custodian, trustee, monitor, sequestrator,
conservator (or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up, administration or relief of such Person,
or (b) any general assignment for the benefit of creditors, composition,
marshaling of assets for creditors, any plan, composition or scheme of
arrangement with creditors or other, similar arrangement in respect of such
Person's creditors generally or any substantial portion of its creditors
undertaken under any Law.

Interest Coverage Ratio shall mean, as of any date of determination, the ratio
of (A) Consolidated EBITDA of Loan Parties to (B) Consolidated Interest Expense
of Loan Parties, for the four fiscal quarters then ending.

Interest Expense shall mean, for any period, as to any Person, as determined in
accordance with GAAP, the total interest expense of such Person, whether paid or
accrued during such period (including the interest component of Capital Leases
for such period), including discounts in connection with the sale of any
accounts, but excluding (x) interest paid in property other than cash, (y) any
other interest expense not payable in cash and (z) interest paid or accrued by
WebBank.

Interest Period shall mean the period of time selected by the Borrowing Agent in
connection with (and to apply to) any election permitted hereunder by the
Borrowing Agent to have Revolving Credit Loans or Term Loans bear interest under
the Euro-Rate Option. Subject to the last sentence of this definition, such
period shall be one, two, three or six months. Such Interest Period shall
commence on the effective date of such Interest Rate Option, which shall be (i)
the Borrowing Date if the Borrowing Agent is requesting new Loans, or (ii) the
date of renewal of or conversion to the Euro-Rate Option if the Borrowing Agent
is renewing or converting to the Euro-Rate Option applicable to outstanding
Loans. Notwithstanding the second sentence hereof: (A) any Interest Period which
would otherwise end on a date which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (B) the Borrowing Agent shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Maturity Date.

22

 



Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.

Interest Rate Option shall mean either the Base Rate Option or the Euro-Rate
Option.

Investment shall have the meaning specified in Section 8.2.4 [Loans and
Investments].

Investment Property Control Agreement shall mean an agreement in writing, in
form and substance reasonably satisfactory to the Administrative Agent, by and
among the Administrative Agent, the Borrowers or any Subsidiary thereof, and any
securities intermediary, commodity intermediary or other Person who has custody,
control or possession of any investment property of the Borrowers or such
Subsidiary acknowledging that such securities intermediary, commodity
intermediary or other Person has custody, control or possession of such
investment property on behalf of the Administrative Agent, that it will comply
with entitlement orders originated by the Administrative Agent with respect to
such investment property, or other instructions of the Administrative Agent, and
has such other terms and conditions as the Administrative Agent may require.

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

Issuing Lender shall mean (i) PNC, in its individual capacity as issuer of
Letters of Credit hereunder and the Existing Letters of Credit, and (ii) any
other Lender that the Borrowing Agent, Administrative Agent and such other
Lender may agree may from time to time issue Letters of Credit hereunder.
References to the Issuing Lender in the Loan Documents shall be to the
applicable Issuing Lender.

ITA means the UK Income Tax Act 2007.

Kasco shall mean Kasco, LLC, a Delaware limited liability company.

Law shall mean any laws (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

23

 



Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and for which such Lender confirms to
the Administrative Agent in writing prior to the execution thereof that it: (a)
is documented in a standard International Swaps and Derivatives Association
Master Agreement or another reasonable and customary manner, (b) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (c) is entered into for
hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender Provided Foreign Currency Hedge (the “Foreign Currency
Hedge Liabilities”) by any Loan Party that is party to such Lender Provided
Foreign Currency Hedge shall, for purposes of this Agreement and all other Loan
Documents be “Obligations” of such Person and of each other Loan Party, be
guaranteed obligations under the Guaranty Agreement and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens securing
all other Obligations under this Agreement and the other Loan Documents, subject
to the express provisions of Section 9.2.4 [Application of Proceeds].

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement, or another reasonable and customary manner, (b)
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and (c) is entered into
for hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender Provided Interest Rate Hedge (the “Interest Rate Hedge
Liabilities”) by any Loan Party that is party to such Lender Provided Interest
Rate Hedge shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Person and of each other Loan Party, be guaranteed
obligations under any Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the other Loan Documents, subject to the express provisions of Section 9.2.4
[Application of Proceeds].

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.9.1.1 [Issuance
of Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3.3
[Disbursements, Reimbursement].

24

 



Letter of Credit Expiration Date shall mean the day that is five (5) Business
Days prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1.1
[Issuance of Letters of Credit].

Leverage Ratio shall mean, as of any date of determination, the ratio of (A)
Total Indebtedness of the Loan Parties on such date to (B) Consolidated Adjusted
EBITDA of the Loan Parties (i) for the four fiscal quarters then ending if such
date is a fiscal quarter end or (ii) for the four fiscal quarters most recently
ended if such date is not a fiscal quarter end.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
hypothec, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

Line Cap shall mean, at any time, an amount equal to the aggregate Revolving
Credit Commitments.

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreements, the UK Guaranty Agreement, the Global Intercompany Note,
the Notes, the Collateral Documents, the UK Security Agreements, and any other
instruments, certificates or documents delivered in connection herewith or
therewith, each as amended, restated, replaced, supplemented or otherwise
modified from time to time.

Loan Parties shall mean the Borrowers and the Guarantors.

Loan Request shall have the meaning specified in Section 2.5.1 [Revolving Credit
Loan Requests; Swing Loan Requests].

Loans shall mean collectively, and Loan shall mean separately, all Revolving
Credit Loans and, Swing Loans and the Term Loans or any Revolving Credit Loan
or, Swing Loan or the Term Loan.

Management Services Agreements shall mean those management services agreements
as in effect on the date hereof between Steel Services Ltd. and certain of the
Loan Parties or their Affiliates, as the same may be hereafter amended, amended
and restated, supplemented or otherwise modified from time to time.

25

 



Marketable Securities shall mean the investment property comprised of equity or
debt instruments for which a trading market exists or that can be converted to
cash or exchanged, which are held by Borrowers, or any of them, in deposit
accounts or securities accounts in the name of a Borrower, which deposit
accounts or securities accounts are each subject to Control Agreements (as
defined in the Security Agreement), and all financial assets now or hereafter
credited to such account, and all additions, substitutions, replacements,
proceeds, income, dividends and distributions thereon.

Material Acquisition shall mean a Permitted Acquisition involving gross
consideration in excess of $100,000,00075,000,000 and that also occurs at a time
when the pro forma Net Leverage Ratio, after giving effect to such Permitted
Acquisition, would be greater than 3.25:1.

Material Adverse Change shall mean (a) any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (b) a material adverse change in the business, properties, assets,
financial condition or results of operations of the Loan Parties taken as a
whole, (c) material impairment on the ability of the Loan Parties taken as a
whole to duly and punctually pay or perform any of the Obligations, or (d)
material impairment on the ability of the Administrative Agent or any of the
Lenders, to the extent permitted, to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.

Material Indebtedness shall mean Indebtedness (other than the Loans and Letters
of Credit) or any Hedging Obligations of the Loan Parties or any of their
Subsidiaries in an aggregate outstanding principal amount exceeding (for the
purposes of Section 9.1.6 [Defaults in Other Agreements or Indebtedness],
together with any other Indebtedness as to which any event described in such
section has occurred and is continuing), $5,000,000. For purposes of determining
Material Indebtedness, the “principal amount” in respect of any Hedging
Obligation of any Loan Party at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Loan Party would be required
to pay if the related Hedging Agreement was terminated at such time.

Maturity Date shall mean November 14, 2022.

Maximum Precious Metal Consignment Amount shall mean $35,000,000.

Month shall mean with respect to an Interest Period under the Euro-Rate Option,
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Multiemployer Plan shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Loan Party or any member of the ERISA Group is then making or has an
obligation to make contributions or, within the preceding five plan years, has
made or had an obligation to make such contributions.

26

 



Net Cash Proceeds shall mean:

(a)with respect to any Disposition (other than any issuance or sale of Capital
Stock), the cash proceeds received by the Loan Parties, or any of them or any of
their Subsidiaries (including cash proceeds subsequently received (as and when
received by such Loan Party or any such Subsidiary) in respect of non-cash
consideration initially received) net of (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and the
Borrowers’ good faith estimate of income taxes actually paid or payable in
connection with such sale); (ii) amounts provided as a reserve, in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Disposition or (y) any other liabilities retained by the
Loan Parties or any of them, or any of their Subsidiaries associated with the
properties sold in such Disposition (provided that, to the extent and at the
time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds); (iii) the Borrowers’ good faith estimate of
payments required to be made with respect to unassumed liabilities relating to
the properties sold within 90 days of such Disposition (provided that, to the
extent such cash proceeds are not used to make payments in respect of such
unassumed liabilities within 90 days of such Disposition, such cash proceeds
shall constitute Net Cash Proceeds); and (iv) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by a Lien (senior to the Lien securing the Obligations)
on the properties sold in such Disposition (so long as such Lien was permitted
to encumber such properties under the Loan Documents at the time of such sale)
and which is repaid with such proceeds (other than any such Indebtedness assumed
by the purchaser of such properties);

(b)with respect to any issuance of Indebtedness or any other issuance or sale of
Capital Stock by the Borrowers or any of their Subsidiaries, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses incurred
in connection therewith; and

(c)with respect to any Casualty Event, the cash insurance proceeds, condemnation
awards and other compensation received in respect thereof, net of all reasonable
costs and expenses incurred in connection with the collection of such proceeds,
awards or other compensation in respect of such Casualty Event.

New Lender shall have the meaning assigned to that term in Section 2.11.1
[Increasing Lenders and New Lenders].

Net Leverage Ratio shall mean, as of any date of determination, the ratio of (A)
(i) Total Indebtedness of Loan Parties on such date minus (ii) Unrestricted
Domestic Cash of the Borrowers in an amount not to exceed $75,000,000 to (B)
Consolidated Adjusted EBITDA of Loan Parties (i) for the four fiscal quarters
then ending if such date is a fiscal quarter end or (ii) for the four fiscal
quarters most recently ended if such date is not a fiscal quarter end; provided,
however, that notwithstanding anything to the contrary, for the purpose of
measuring the Net Leverage Ratio covenant set forth in Section 8.2.17 [Maximum
Net Leverage Ratio], for the four (4) fiscal quarters following a Material
Acquisition, Unrestricted Domestic Cash of the Borrowers shall equal $0.

27

 



Non-Consenting Lender shall have the meaning specified in Section 11.1.4
[Miscellaneous].

Non-Defaulting Lenders shall mean, at any time, all Revolving Credit Lenders
that, at such time, are not Defaulting Lenders.

Non-Guarantor Subsidiary shall mean any Subsidiary of the Borrowers that is not
a Guarantor.

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the effective date of the
applicable Swap.

Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans,
including without limitation the UK Note and the iGo Note, and in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loan, and in the form of Exhibit
1.1(N)(3) evidencing the Term Loans.

Obligation shall mean obligations of the Loan Parties from time to time arising
under or in respect of the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (b) each payment required to be made by the
Loan Parties under this Agreement in respect of any Letter of Credit or Letter
of Credit Borrowing, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral and (c) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties under (i)
this Agreement and the other Loan Documents, (ii) any Lender Provided Interest
Rate Hedge or Lender Provided Foreign Currency Hedge, (iii) any Other Lender
Provided Financial Service Product and (iv) any Cash Management Agreement.
Notwithstanding anything to the contrary contained in the foregoing, the
Obligations shall not include any Excluded Hedge Liabilities.

Official Body shall mean the government of the United States of America, Canada,
United Kingdom, or any other nation, or of any political subdivision thereof,
whether state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).

28

 



OMG shall mean OMG, Inc., a Delaware corporation.

OMG Mortgage Debt shall mean all obligations, liabilities and indebtedness of
every kind, nature and description owing by OMG to OMG Mortgage Lender,
including principal, interest, charges, fees, premiums, indemnities, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, arising under the OMG Mortgage Loan Documents.

OMG Mortgage Lender shall mean TD Bank, N.A. and its successors and assigns.

OMG Mortgage Loan Documents shall mean, individually and collectively (a) the
Loan and Security Agreement, dated October 8, 2010, by and between OMG and OMG
Mortgage Lender, as amended, and (b) the Amended and Restated Loan and Security
Agreement, dated on or about August 27, 2017, by and between OMG and OMG
Mortgage Lender, in each case together with all of the other agreements,
documents and instruments at any time executed and/or delivered by OMG (or any
Borrower or Guarantor) with, to or in favor of OMG Mortgage Lender in connection
therewith or related thereto.

Optional Currency shall mean the following lawful currencies: U.S. Dollars,
Euros, and British Pounds Sterling and any other currency approved by
Administrative Agent and all of the Lenders pursuant to Section 2.12.2(ii)
[European Monetary Union; Etc.]. Subject to Section 2.12.2 [European Monetary
Union; Etc.], each Optional Currency must be the lawful currency of the
specified country.

Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Original Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

 

Other Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Letter of Credit Obligation or Loan Document).

29

 



Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which the Administrative Agent, any Lender or Affiliate of
the Administrative Agent or a Lender (or by any Person that was the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender at the time such agreement or arrangement was entered into) provides
any of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) Hedging Agreements.

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 11.8.4 [Participations].

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

Participation Advance shall have the meaning specified in Section 2.9.3.3
[Disbursements, Reimbursement].

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement, dated of even date herewith,
executed and delivered by each of the Loan Parties to the Administrative Agent
for the benefit of the Secured Parties, as amended, restated, replaced,
supplemented or otherwise modified from time to time.

Payment Date shall mean the first day of each calendar quarter after the date
hereof, the Maturity Date and the date of acceleration of the Loans.

Payment in Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder, termination of the
Commitments and expiration or termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

30

 



Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained, contributed to or to which there is an obligation to
contribute by any Loan Party or by any member of the ERISA Group or (ii) has at
any time within the preceding five years been sponsored, maintained,
contributed, or to which there was an obligation to contribute by any Loan Party
or by any entity which was at such time a member of the ERISA Group, or in the
case of a “multiple employer” or other plan described in Section 4064(a) of
ERISA, has made contributions or had an obligation to contribute at any time
during the immediately preceding five plan years.

Perfection Certificate shall mean a certificate in the form of Exhibit 1.1(P)(4)
or any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

Perfection Certificate Supplement shall mean a certificate supplement in the
form of Exhibit 1.1(P)(5) or any other form approved by the Administrative
Agent.

Permitted Acquisition shall have the meaning specified in Section 8.2.6
[Liquidations, Mergers, Consolidations, Amalgamations, Acquisitions].

Permitted Foreign Subsidiary Restructuring Transactions shall mean any
Disposition of, or Investment in, the Capital Stock of a Foreign Subsidiary in
connection with a restructuring; provided that (i) after giving effect to such
Permitted Foreign Subsidiary Restructuring Transaction, the Equity Interests of
such Foreign Subsidiary being Disposed is directly or indirectly owned by a
Foreign Subsidiary of the Borrowers which is a first-tier Foreign Subsidiary,
65% of the total voting power of its outstanding voting Capital Stock of which
first-tier Foreign Subsidiary has been or is being concurrently pledged to the
Administrative Agent for the benefit of the Secured Parties as Collateral and
(ii) the principal purposes of such Permitted Foreign Subsidiary Restructuring
Transaction is undertaken in good faith for a bona fide business purpose and not
for the purpose of (1) circumventing any covenant set forth in this Agreement or
(2) reducing the Collateral securing the Obligations (as certified by an
Authorized Officer of the Borrowers in an officer’s certificate).

Permitted Liens shall mean:

(i)Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workers’ compensation, or to participate in any fund in connection
with workers’ compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

31

 



(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, minor defects or irregularities in
title, and other similar Liens, none of which materially impairs the use of such
property or the value thereof, and none of which is violated in any material
respect by existing or proposed structures or land use;

(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Secured Parties securing the Obligations (including
Lender Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges
and Other Lender Provided Financial Service Products);

(vii) (A) Any Lien existing on the date of this Agreement and described on
Schedule 8.2.2 and (B) Liens securing Indebtedness permitted by Section
8.2.1(ii) [Indebtedness]; provided that, in each case, the principal amount
secured thereby is not hereafter increased, and no additional assets become
subject to such Lien;

(viii) Liens securing Indebtedness permitted by Section 8.2.1(iii) and
8.2.1(xvii) [Indebtedness]; provided that such Liens shall be limited to the
assets financed with such Indebtedness;

(ix) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty (30)
days of entry, and in either case they do not affect the Collateral or, in the
aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

(1)claims or Liens for taxes, assessments or charges due and payable and subject
to interest or penalty; provided that the applicable Loan Party maintains such
reserves or other appropriate provisions as shall be required by GAAP and pays
all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;

(2)claims, Liens or encumbrances upon, and defects of title to, real or personal
property (other than the Collateral), including any attachment of personal or
real property or other legal process prior to adjudication of a dispute on the
merits;

32

 



(3)claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4)Liens resulting from final judgments or orders not constituting an Event of
Default under Section 9.1.7 [Final Judgments or Orders];

(x)the Liens of Scotiabank in the Consigned Precious Metal consigned by
Scotiabank to Lucas Milhaupt, Inc. in accordance with the Scotiabank Precious
Metal Consignment Arrangement;

(xi) Liens securing Indebtedness permitted under Section 8.2.1(ix)
[Indebtedness] of any Foreign Subsidiary on the assets and properties of such
Foreign Subsidiary;

(xii) the security interests of a Factor in the Specified Factored Accounts sold
by any Borrower or any Guarantor to such Factor in accordance with Section
8.2.7(vi) [Disposition of Assets or Subsidiaries];

(xiii) Liens securing OMG Mortgage Debt permitted by Section 8.2.1(xi) 8.2.1(x)
[Indebtedness] on the real properties constituting collateral for the OMG
Mortgage Debt;

(xiv) Liens arising from operating leases and precautionary UCC financing
statement filings in respect thereof and Equipment or other materials that are
not owned by a Loan Party or any Subsidiary of a Loan Party located on the
premises of a Loan Party (but not in connection with, or as part of, the
financing thereof) from time to time in the ordinary course of business and
consistent with current practices of the Loan Parties and the precautionary UCC
or PPSA financing statement filings in respect thereof;

(xv) Liens securing the UK Swingline pursuant to the UK Swingline Documentation;
and

(xvi) [Reserved]; and

(xvii) Liens securing Indebtedness permitted under Section 8.2.1(v)(v)
[Indebtedness] solely on the assets subject to the commodity trading agreement
and held in a commodities account established under such agreement; provided
that the Administrative Agent shall have received an Investment Property Control
Agreement with respect to such commodities account, duly authorized, executed
and delivered by the applicable Loan Party and such commodities intermediary.

Permitted Refinancing shall mean, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (c) at the time thereof, no Potential Default or Event of Default
shall have occurred and be continuing and (d) if such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, (i) such modification, refinancing,
refunding, renewal replacement or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (ii) such modification,
refinancing, refunding, renewal, replacement or extension is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended and (iii) if the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended was subject to an
intercreditor agreement, the holders of such modified, refinanced, refunded,
renewed, or replaced or extended Indebtedness (if such Indebtedness is secured)
or their representative on their behalf shall become party to such intercreditor
agreement.

33

 



Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Pledge Agreement shall mean the Pledge Agreement, dated of even date herewith,
executed and delivered by each of the Loan Parties to the Administrative Agent
for the benefit of the Secured Parties, as amended, restated, replaced,
supplemented or otherwise modified from time to time.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

PPSA shall mean the Personal Property Security Act (Ontario) and any successor
statutes, together with regulations thereunder, as in effect from time to time;
provided that, if attachment, perfection or priority of Administrative Agent’s
Liens in any Collateral are governed by the personal property security laws of
any jurisdiction in Canada other than Ontario (including the Civil Code of
Québec), PPSA shall mean those personal property laws in such other jurisdiction
for the purposes of the provisions hereof relating to such attachment,
perfection or priority and for definitions related to such provision, and any
successor statutes thereto, together with any regulations thereunder, in each
case as in effect from time to time. References to sections of the PPSA shall be
construed to also refer to any successor sections.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

34

 



Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code or PPSA or a
valid and enforceable first ranking hypothec opposable to third parties under
the Civil Code of Quebec or a valid and enforceable perfected first-ranking
security interest under the laws of any jurisdiction in the United Kingdom in
the Collateral which is subject only to statutory Liens for taxes not yet due
and payable or Liens securing Purchase Money Indebtedness.

PSC Registrable Person means a "registrable person" or "registrable relevant
legal entity" within the meaning of section 790C(4) and (8) of the Companies Act
2006.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Indebtedness shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Leases) incurred for the
purpose of financing all or any part of the purchase price of any property,
plant or Equipment or the cost of installation, construction or improvement of
such property; provided, however, that (i) such Indebtedness is incurred within
one year after such acquisition, installation, construction or improvement of
such property by such person and (ii) the amount of such Indebtedness does not
exceed 100% of the cost of such acquisition, installation, construction or
improvement, as the case may be.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.

Qualifying Lender means:

 

(a) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:

 

(i) a Lender:

 

(A) that is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Loan Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

35

 



 

(B) in respect of an advance under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that such
advance under a Loan Document was made and within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or

 

(ii) a Lender which is:

 

(A) a company resident in the United Kingdom for United Kingdom Tax purposes;

 

(B) a partnership, each member of which is:

 

(1) a company so resident in the United Kingdom; or

 

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

(iii) a Treaty Lender; or

 

(b) a Lender that is a building society (as defined for the purposes of section
880 of the ITA) making an advance.

 

Quebec Hypothec shall mean collectively the hypothecs on a universality of
personal (movable) property given by each of the Loan Parties domiciled and/or
owning assets located in the Province of Quebec in favor of the Administrative
Agent, as hypothecary representative of the Secured Parties, together with all
extensions, renewals, amendments, supplements, modifications, substitutions and
replacements thereto and thereof.

Ratable Share shall mean :

(i)with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders;, provided, however, that if the Revolving Credit
Commitments have terminated or expired, the Ratable Shares for purposes of this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.

36

 



(ii)with respect to a Lender’s obligation to make Term Loans and receive
payments, interest and fees related thereto, the proportion that such Lender’s
Term Loans bears to the Term Loans of all of the Lenders.

(iii); providedwith respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment
plus Term Loan, by (ii) the sum of the aggregate amount of the Revolving Credit
Commitments plus Term Loans of all Lenders; provided however that if the
Revolving Credit Commitments have terminated or expired, the computation in this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments, and not on the current
amount of the Revolving Credit Commitments and provided further for purposes in
the case of Section 2.10 [Defaulting Lenders], when a Defaulting Lender shall
exist, “Ratable Share”” shall mean the percentage of the aggregate Revolving
Credit Commitments (disregarding any Defaulting Lender’s Revolving Credit
Commitment) represented by such Lender’s Revolving Credit Commitment.

Recipient shall mean the Administrative Agent, any Lender or Issuing Lender, and
any other recipient of any payment made by or on account of any Obligation of
any Loan Party under any Loan Document, as applicable.

Reference Currency shall have the meaning specified in the definition of
“Equivalent Amount.”

Reimbursement Obligation shall have the meaning specified in Section 2.9.3.1
[Disbursements, Reimbursement].

Regulated Substances shall mean all substances, wastes, pollutants or
contaminants, materials, constituents, chemicals or compounds in any form
regulated or which can give rise to liability under any Environmental Law,
including but not limited to, petroleum or petroleum by-products, asbestos or
asbestos containing materials, polychlorinated biphenyls, toxic mold or radon
gas.

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

Relevant Interbank Market shall mean in relation to Euro or British Pounds
Sterling, the London Interbank Market, and in relation to any other currencies,
the applicable offshore interbank market. Notwithstanding the foregoing, the
references to the currencies listed in this definition shall only apply if such
currencies are or become available as Optional Currencies in accordance with the
terms hereof.

37

 



Release means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration of any
Regulated Substance into or through the Environment or within, from or into any
building, structure, facility or fixture.

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable Debtor Relief Law, or for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator,
conservator (or similar official) of any Loan Party or Subsidiary of a Loan
Party for any substantial part of its property, or for the winding-up or
liquidation of its affairs, or an assignment for the benefit of its creditors.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

Required Lenders shall mean

(A)If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and

(B)If there exist three (3) or more Lenders, Lenders (other than any Defaulting
Lender) having more than 50% of the sum of (a) the aggregate amount of the
Revolving Credit Commitments of the Lenders (excluding any Defaulting Lender)
or, after the termination of the Revolving Credit Commitments, the outstanding
Revolving Credit Loans and Ratable Share of Letter of Credit Obligations of the
Lenders (excluding any Defaulting Lender), and (b) the aggregate outstanding
amount of any Term Loans.

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

Resignation Effective Date shall have the meaning assigned to that term in
Section 10.6 [Resignation of Administrative Agent].

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders. As of the Closing
Date, the aggregate Revolving Credit Commitments of all Lenders shall be equal
to $700,000,000.

Revolving Credit Lender shall mean, at any time, any Lender that has a Revolving
Credit Commitment at such time.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

38

 



Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Scotiabank shall mean The Bank of Nova Scotia.

Scotiabank Precious Metal Consignment Arrangement shall mean the consignment
arrangement established by Scotiabank, as consignor, with Lucas Milhaupt, Inc.,
as consignee, pursuant to that certain Fee Consignment Agreement, dated as of
December 21, 2016 (“Consignment Agreement”), as amended, restated, supplemented
or modified from time to time, with Administrative Agent’s consent as may be
required by the terms of that certain intercreditor letter agreement by and
among Scotiabank and Administrative Agent dated as of even date herewith (the
“Intercreditor Letter Agreement”), pursuant to which, inter alia, Scotiabank is
granted Liens on the Consigned Precious Metal and the proceeds thereof, such
Liens being subject to the terms of the Intercreditor Letter Agreement and such
other documentation in form and substance reasonably satisfactory to the
Administrative Agent.

Secured Parties shall mean, collectively, the Administrative Agent, the
Collateral Agent (as defined in the Security Agreement), the Lenders and each
counterparty to a Lender Provided Interest Rate Hedge, Other Lender Provided
Financial Service Products or a Cash Management Agreement if such person is the
Administrative Agent, a Lender or an Affiliate of the Administrative Agent or a
Lender or at the date of entering into such Lender Provided Interest Rate Hedge,
Other Lender Provided Financial Service Products or Cash Management Agreement
such person was the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender and, if not the Administrative Agent or a
Lender, such person executes and delivers to the Administrative Agent a letter
agreement in form and substance acceptable to the Administrative Agent pursuant
to which such person (i) appoints the Administrative Agent as its agent under
the applicable Loan Documents and (ii) agrees to be bound by the provisions of
Sections 10.3 [Exculpatory Provisions], 10.10 [Authorization to Release
Collateral and Guarantors], 11.3 [Expenses; Indemnity; Damage; Waiver] and 11.11
[Choice of Law; Submission to Jurisdiction; Waiver of Venue; Etc.] as if it were
a Lender.

Security Agreement shall mean the Security Agreement dated of even date
herewith, executed and delivered by each of the Loan Parties to the
Administrative Agent, in its capacity as Collateral Agent, for the benefit of
the Secured Parties, as amended, restated, replaced, supplemented or otherwise
modified from time to time.

39

 



Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

Specified Factored Accounts shall mean those Accounts owing by an account debtor
to a Borrower or any Guarantor which are sold in the ordinary course of business
by such Borrower or Guarantor to a Factor pursuant to the applicable Factoring
Documents in accordance with Section 8.2.7(vi) [Disposition of Assets or
Subsidiaries].

Specified Transaction Requirements shall mean, with respect to the transaction
to which the Specified Transaction Requirements apply, after giving pro forma
effect to such transaction (and any other transaction that previously required
the testing of the Specified Transaction Requirements and was consummated since
the beginning of the four-quarter period referred to below) (including any
incurrence or repayment of Indebtedness occurring substantially concurrently
therewith), (i) the Financial Covenants shall be complied with and no Potential
Default or Event of Default shall exist, (ii) the Net Leverage Ratio as of the
date of consummation of such transaction shall not be greater than 0.25 “turn”
less than the maximum Net Leverage Ratio permitted at such time pursuant to
Section 8.2.178.2.16 [Maximum Net Leverage Ratio], (iii) [reserved], (iv)
[reserved], (v) Industrial Manufacturing Adjusted EBITDA shall not be less than
50% of Consolidated Adjusted EBITDA, and (vi) with respect to any Asset Sale or
Disposition, (I) the value of the assets sold/disposed of do not exceed 25% of
Total Tangible Assets of the Borrowers and their Subsidiaries as of the date of
such Asset Sale/Disposition, and (II) the Consolidated Adjusted EBITDA of the
Loan Parties for the twelve (12) month period ending on such date corresponding
to, or associated with, the Asset Sale/Disposition does not exceed an amount in
excess of $25,000,000 and, after giving effect to such Asset Sale/Disposition
the pro forma Consolidated Adjusted EBITDA of the Loan Parties for the trailing
twelve (12) month period ending on such date would not be less than
$125,000,000; provided that (A) clause (v) shall be tested in connection with an
Acquisition or Investment only if the transaction involves the Acquisition of
Capital Stock of, or other Investment in, a Person that is not primarily engaged
in Industrial Manufacturing or the Acquisition of assets that will not be used
primarily in Industrial Manufacturing and the aggregate consideration for such
Acquisition or Investment (together with the aggregate consideration for prior
Acquisitions or Investments for which clause (v) was not tested) is at least
$50,000,000, or in connection with a Disposition only if the transaction
involves the Disposition of Capital Stock of, or other Investment in, a Person
that was primarily engaged in Industrial Manufacturing or the Disposition of
assets that were used primarily in Industrial Manufacturing and the aggregate
consideration received for such Disposition (together with the aggregate
consideration for prior Dispositions for which clause (v) was not tested) is at
least $50,000,000, (B) clause (v) shall be tested in connection with an
expenditure in an Unrelated Business only if the amount of such expenditure,
together with all prior expenditures in Unrelated Businesses for which clause
(v) was not tested, is at least $50,000,000 and (C) the Borrowers shall deliver
to the Administrative Agent a certificate demonstrating compliance with the
requirements of this definition with respect to each Acquisition, Disposition or
Investment or expenditure in Unrelated Business involving aggregate
consideration in excess of $1,000,000.

40

 



Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

Steel shall mean Steel Partners Holdings L.P.

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, or a Lender Provided Foreign Currency Hedge.

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to certain
Borrowers pursuant to Section 2.1.3 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $50,000,000.

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

41

 



Swing Loan Note shall mean the Swing Loan Note of the Borrowers (other than iGo)
in the form of Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans, or any Swing Loan, made by PNC to the Borrowers (other than iGo)
pursuant to Section 2.1.3 [Swing Loan Commitment] hereof.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

Tax Confirmation means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

(a) a company resident in the United Kingdom for United Kingdom Tax purposes; or

(b) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

Term Borrowers shall mean the US Borrowers other than iGo, and each may also be
referred to as a “Term Borrower”.

Term Loan shall have the meaning specified in Section 3.1 [Term Loan
Commitments]; Term Loans shall mean collectively all of the Term Loans.

Term Loan Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Term Loans,” as such Commitment is thereafter assigned
or modified and Term Loan Commitments shall mean the aggregate Term Loan
Commitments of all the Lenders.

42

 



Third Amendment Closing Date shall mean January 31, 2019.

Tier 1 Risk-Based Capital Ratio shall have the meaning as prescribed in
regulations and guidance issued by the Federal Deposit Insurance Corporation.

Tier 1 Leverage Ratio shall have the meaning as prescribed in regulations and
guidance issued by the Federal Deposit Insurance Corporation.

Total Indebtedness shall mean Indebtedness described in clauses (i), (ii),
(iii), (v) or (vi) of the definition thereof, determined on a consolidated
basis.

Total Tangible Assets shall mean total consolidated assets of the Loan Parties
less intangible assets (including goodwill, intellectual property, non-compete
agreements, orders backlog and customer relationships).

Transactions shall mean, collectively, (a) the execution and delivery of the
Loan Documents on the Closing Date and the initial borrowings hereunder and (b)
the payment of all fees and expenses to be paid on or prior to the Closing Date
and owing in connection with the foregoing.

Treaty Lender means a Lender which:

(a)is treated as a resident of a Treaty State for the purposes of the Treaty (as
defined below);

(b)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in any advance is
effectively connected; and

(c)meets all of the conditions in the Treaty that relate to the Lender for full
exemption from Taxes imposed by the United Kingdom on interest, subject to the
completion of procedural formalities.

Treaty State means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

UK Borrower shall have the meaning specified in the introductory paragraph and
shall include any successor entity.

UK Guarantors shall mean API Group Services Limited, API-Stace Limited, API
Laminates Limited, API Foils Holdings Limited, API Foils Limited, API
Holographics Limited, and API Overseas Holdings Limited.

UK Guaranty Agreement shall mean the guaranty provisions set forth in the UK
Security Agreements.

43

 



UK Guaranteed Obligations shall mean (i) all non-monetary Obligations of UK
Borrower (except to the extent that they relate to any other Loan Party) under
or in connection with this Agreement and (ii) all monetary Obligations of UK
Borrower to the extent that they relate to Loans made by the Administrative
Agent or Lenders (or any of them) to the UK Borrower, or with respect to
intercompany or other transfers of Loans or the proceeds thereof in respect of
which the UK Borrower otherwise acts as a borrower, the proceeds of which have
been lent by UK Borrower to any UK Guarantor, the amount of which Obligations of
UK Borrower shall be determined by methods reasonably satisfactory to the
Administrative Agent, which shall include without limitation reference to the
books and records relating to Loans made by Lenders to UK Borrower and the
records of intercompany transfers made to and from UK Borrower.

UK Loan means any Loan or other extension of credit (including any Letter of
Credit) made to the UK Borrower by a Lender.

UK Note shall mean the Allonge to Revolving Credit Note executed by UK Borrower
which limits UK Borrower’s liability under the Revolving Credit Note to an
amount not to exceed the UK Sublimit.

UK Obligations shall mean all nonmonetary Obligations of Borrowers and all
monetary Obligations of UK Borrower, under or in connection with this Agreement,
Loans made by the Lenders to the UK Borrower, or with respect to intercompany or
other transfers in respect of which the UK Borrower otherwise acts as a
borrower, the amount of which monetary Obligations of UK Borrower shall be
determined by methods reasonably satisfactory to the Administrative Agent, which
shall include without limitation reference to the books and records relating to
Loans made by Lenders to UK Borrower and the records of intercompany transfers
made to and from UK Borrower.

UK Plan shall mean the API Group plc Pension and Life Assurance Fund.

UK Pensions Regulator shall mean the body corporate called the Pensions
Regulator established under Part I of the Pensions Act 2004.

UK Security Agreements shall mean each of (i) the debenture granted by the UK
Borrower to the Administrative Agent for the benefit of the Lenders, comprising
fixed and floating charges over all of the UK Borrowers’ undertaking and assets,
(ii) the 100% Charge Over the Shares in the UK Borrower granted by WebFinancial
Holding LLC to the Administrative Agent for the benefit of the Lenders, (iii)
the 100% Charge Over the assets of API Group plc and each of its Subsidiaries,
granted by API Group plc and its respective Subsidiaries to the Administrative
Agent for the benefit of the Lenders, and (v) the 100% Charge Over Shares in
each of its Subsidiaries granted by API Foils Holdings Limited to the
Administrative Agent for the benefit of the Lenders.

UK Sublimit shall mean 50,000,000 British Pounds Sterling.

UK Swingline shall mean the loans to UK Borrower not to exceed $5,000,000 in the
aggregate, evidenced by the UK Swingline Documentation.

44

 



UK Swingline Documentation shall mean the documentation entered into following
the Closing Date between UK Borrower and Santander Bank, N.A., or such other
institution acceptable to Administrative Agent, as amended, restated, or
supplemented from time to time, evidencing the UK Swingline, the terms and
provisions of which documentation shall be in form and substance satisfactory to
Administrative Agent.

Uniform Commercial Code or UCC shall mean the Uniform Commercial Code as in
effect from time to time (except as otherwise specified) in any applicable state
or jurisdiction.

Unrelated Business shall have the meaning specified in Section 8.2.10
[Continuation of or Change in Business].

Unrestricted Domestic Cash shall mean, as of any date of determination, the
aggregate amount of unrestricted cash on-hand of the Loan Parties maintained in
deposit accounts and securities accounts in the name of a Loan Party in the
United States as of such date, which deposit accounts or securities accounts are
each subject to Control Agreements (as defined in the Security Agreement).

US Borrower and US Borrowers shall have the meanings specified in the
introductory paragraph and shall include any successor entity.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate shall have the meaning specified in Section
5.9.7 [Status of Lenders].

WebBank shall mean WebBank, a Utah banking association.

WebBank EBITDA Contribution means that an amount not to exceed (A) the lesser of
(i) the actual cash amounts received by WebFinancial Holding Corporation or
WebFinancial Holding LLC comprised of tax sharing payments and/or cash
dividends/distributions, whether directly or indirectly from WebBank, and (ii)
an amount equal to 25% of the Consolidated Adjusted EBITDA after giving effect
to such WebBank EBITDA Contribution, minus (B) the Dollar amount of all direct
and indirect Investments in WebBank, including intercompany loans and advances,
capital contributions and support payments made directly or indirectly by, or on
behalf of, any Loan Party in WebBank; provided however, that notwithstanding
anything to the contrary set forth above, if WebBank fails to maintain either a
Tier 1 Risk-Based Capital Ratio of at least 15.0% or a Tier 1 Leverage Ratio of
at least 10.0%, then, at all times thereafter, the WebBank EBITDA Contribution
shall be an amount equal to Zero ($0.00) Dollars.

Weighted Average Life to Maturity shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.

45

 



WHX Plan shall mean, collectively and individually as the context may require,
the WHX Pension Plan and the WHX Pension Plan II, each a defined benefit plan
that is covered by Title IV of ERISA, and any successor to either of the
foregoing that is a defined benefit plan that is covered by Title IV of ERISA.

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated in accordance herewith and
therewith; (vi) references to “province” or any like terms shall include
“territory” and like terms; (vii) relative to the determination of any period of
time, “from” means “from and including,” “to” means “to but excluding,” and
“through” means “through and including”; (viii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights; (ix) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document; and (x) unless otherwise
specified, all references herein to times of day shall constitute references to
Eastern Time. All certificates and other required submissions made by specified
officers of any Loan Party shall be deemed for all purposes as made by such
person solely in such person’s capacity as such officer.

1.3Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2) shall have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing
Statements referred to in Section 6.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrowers notify the Administrative Agent
in writing that the Borrowers wish to amend any financial covenant in Section
8.2 of this Agreement, any related definition and/or the definition of the term
Net Leverage Ratio for purposes of interest, Letter of Credit Fee and Commitment
Fee determinations to eliminate the effect of any change in GAAP occurring after
the Closing Date on the operation of such financial covenants and/or interest,
Letter of Credit Fee or Commitment Fee determinations (or if the Administrative
Agent notifies the Borrowers in writing that the Required Lenders wish to amend
any financial covenant in Section 8.2 [Negative Covenants], any related
definition and/or the definition of the term Net Leverage Ratio for purposes of
interest, Letter of Credit Fee and Commitment Fee determinations to eliminate
the effect of any such change in GAAP), then the Administrative Agent, the
Lenders and the Borrowers shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, the Loan Parties’ compliance with such covenants and/or the definition
of the term Net Leverage Ratio for purposes of interest, Letter of Credit Fee
and Commitment Fee determinations shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenants or definitions are amended in
a manner reasonably satisfactory to the Borrowers and the Required Lenders, and
the Loan Parties shall provide to the Administrative Agent, when they deliver
their financial statements pursuant to Section 8.3.1 [Quarterly Financial
Statements] and 8.3.2 [Annual Financial Statements] of this Agreement, such
reconciliation statements as shall be reasonably requested by the Administrative
Agent. GAAP shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
FASB ASC Topic 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Loan
Parties (and their subsidiaries) at “fair value,” as defined therein, and
Indebtedness shall be measured at the aggregate principal amount thereof. In
addition, the accounting for operating leases and capital leases under GAAP as
in effect on the date hereof (including Accounting Standards Codification 840)
shall apply for the purposes of determining compliance with the provisions of
this Agreement, including the definition of Capital Leases and obligations in
respect thereof.

46

 



1.4Currency Conditions. All financial statements and Compliance Certificates
shall be set forth in Dollars. For purposes of preparing the financial
statements, calculating financial covenants and determining compliance with
covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars in accordance with GAAP.

1.5Limitation on Liability of UK Borrower and UK Guarantors. It is the intent of
the parties hereto, and the parties hereby agree that, notwithstanding any
provision of this Agreement or any other Loan Documents, the UK Borrower shall
not be liable for any Obligations to the extent they do not constitute UK
Obligations, and the UK Guarantors shall not be liable for any Obligations to
the extent they do not constitute UK Guaranteed Obligations, the present and
future assets of UK Borrower shall not be subject to any Lien, claim or action
by the Administrative Agent or the Lenders to satisfy any Obligations to the
extent they do not constitute UK Obligations, the present and future assets of
the UK Guarantors shall not be subject to any Lien, claim, or action by the
Administrative Agent or the Lenders to satisfy any Obligations to the extent
they do not constitute UK Guaranteed Obligations, and neither the Administrative
Agent nor the Lenders shall have any recourse under this Agreement or any other
Loan Documents against UK Borrower or its assets in respect of any Obligations
to the extent they do not constitute UK Obligations or against UK Guarantors or
their assets in respect of any Obligations to the extent they do not constitute
UK Guaranteed Obligations. All amounts paid by UK Borrower and all value derived
from its assets shall be applied to UK Obligations and all amounts paid by UK
Guarantors and all value derived from their assets shall be applied to the UK
Guaranteed Obligations. Any reference to an Obligation, liability, indemnity or
other duty that is “joint and several” under this Agreement shall, in the case
of the UK Borrower and any UK Guarantor, be limited to only those Obligations,
liabilities, indemnities or other duties of such UK Borrower or UK Guarantor and
shall in no event be “joint and several” with any Obligation, liability,
indemnity or other duty of any other Loan Party. Though US Borrowers and
Guarantors may Guaranty the UK Obligations, as set forth in the Guaranty
Agreements, it is the intent of the parties hereto, and the parties hereby agree
that, US Borrowers shall (i) not make payments with respect to UK Obligations
(except, if at all, in connection with their Guaranty of the UK Obligations) and
(ii) not be “joint and severally” liable with respect to any Obligation,
liability, indemnity, or other duty of UK Borrower. The foregoing provisions of
this Section 1.5 shall not be applicable to the extent, after the date hereof,
the joint and several liability of US Borrowers and UK Borrower, the guarantees
contemplated hereunder, or the pledge by any such entity of 100% of its assets,
would not result in material adverse tax consequences to the Loan Parties and
their Subsidiaries as a result of Section 956 of the Internal Revenue Code (as
determined by the Administrative Agent and the Borrowers in the their good faith
judgment). For the avoidance of doubt, the foregoing provisions of this Section
1.5 shall be applicable until the Administrative Agent and the Borrowers agree
that there are no material adverse tax consequences that would arise as a result
of Section 956 of the Internal Revenue Code.

47

 



1.6Limitation on Liability of iGo. It is the intent of the parties hereto, and
the parties hereby agree that, notwithstanding any other provision of this
Agreement, any other Loan Documents, or any other agreement, document or
instrument secured by or entitled to the benefits of the Collateral to the
contrary, that (i) in the event of any express conflict between this Section 1.6
and any other term or provision of this Agreement, the iGo Entity Guaranty
Agreement, any other Loan Document or any other agreement, document or
instrument secured by or entitled to the benefits of the Collateral to the
contrary, this Section 1.6 shall govern and control in such respects, (ii) the
iGo Entities shall only be liable, whether directly, as surety, as primary
obligor, guarantor, or otherwise, for the Obligations to the extent they
constitute iGo Obligations, (iii) the present and future assets of the iGo
Entities shall not be subject to any Lien, claim, demand or action of any kind
or nature whatsoever by the Administrative Agent or the Lenders in connection
with any of the Loan Documents, or any Secured Party (as defined in the Security
Agreement) entitled to the benefits of the Collateral pursuant to Section 9.2.4
[Application of Proceeds], to secure any Obligations to the extent they do not
constitute iGo Obligations, (iv) neither the Administrative Agent nor the
Lenders, nor any Secured Party entitled to the benefits of the Collateral
pursuant to Section 9.2.4 [Application of Proceeds], shall have any recourse
under this Agreement, the iGo Entity Guaranty Agreement, or any other Loan
Documents, against the iGo Entities or their respective assets (including,
without limitation, that portion of the Collateral comprised of assets and
property of an iGo Entity) in respect of any Obligations to the extent they do
not constitute iGo Obligations, (v) subject to the foregoing clauses (i)-(iv),
all amounts paid by the iGo Entities and all value derived from their respective
assets (including without limitation, that portion of the Collateral comprised
of assets and property of an iGo Enity) shall be applied to the iGo Obligations
until paid in full and then paid over to the applicable iGo Entity and (vi) any
reference to an Obligation, Secured Obligation (as defined in the Security
Agreement), liability, indemnity or other duty (including any Obligation,
liability, indemnity or other duty that is “joint and several”) under this
Agreement or any other Loan Document, shall, in the case of the iGo Entities, be
limited to only those Obligations, liabilities, indemnities or other duties of
the iGo Entities, or any of them, that constitute iGo Obligations and shall in
no event be “joint and several” with any Obligation, Secured Obligation,
liability, indemnity or other duty of any other Loan Party that do not also
constitute iGo Obligations. Notwithstanding anything to the contrary set forth
above, the foregoing provisions of this Section 1.6 [Limitation on Liability of
iGo] shall not be applicable to the extent, after the date hereof, Borrowing
AgentSPH Group, LLC, a Delaware limited liability company, owns, either directly
or indirectly in the aggregate, 100% of the voting power of the total
outstanding Capital Stock of iGo and at such time, notwithstanding anything to
the contrary referenced in the definition of “iGo Obligations,” the iGo
Obligations shall for all purposes include all Obligations hereunder and the
liability of the iGo Entities hereunder and under the other Loan Documents shall
be unlimited and joint and several with the other Loan Parties.

48

 



1.7Quebec Interpretation. For all purposes of any assets, liabilities or
entities located in the Province of Quebec and for all other purposes pursuant
to which the interpretation or construction of this Agreement may be subject to
the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall include
“movable property”, (b) “real property” shall include “immovable property”, (c)
“tangible property” shall include “corporeal property”, (d) “intangible
property” shall include “incorporeal property”, (e) “security interest”,
“mortgage” and “lien” shall include a “hypothec”, “prior claim” and a
“resolutory clause”, (f) all references to filing, registering or recording
under the PPSA shall include publication under the Civil Code of Quebec, (g) all
references to “perfection” of or “perfected” liens or security interests shall
include a reference to an “opposable” or “set up” liens or security interests as
against third parties, (h) any “right of offset”, “right of setoff’ or similar
expression shall include a “right of compensation”, (i) “goods” shall include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” shall include “legal hypothecs”, (l) “joint and
several” shall include “solidary”, (m) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault”, (n) “beneficial ownership”
shall include “ownership on behalf of another as mandatary”, (o) “easement”
shall include “servitude”, (p) “priority” shall include “prior claim”, (q)
“survey” shall include “certificate of location and plan”, and (r) “fee simple
title” shall include “absolute ownership”.

2.       REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1Revolving Credit Commitments.

2.1.1Revolving Credit Loans; Optional Currency Loans. Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Lender severally agrees to make Revolving Credit Loans in either
Dollars or one or more Optional Currencies to the Borrowers at any time or from
time to time on or after the date hereof to the Maturity Date; provided that
after giving effect to each such Loan (i) the aggregate Dollar Equivalent amount
of Revolving Credit Loans from such Lender shall not exceed such Lender’s
Revolving Credit Commitment minus such Lender’s Ratable Share of the sum of the
outstanding Swing Loans and Letter of Credit Obligations, (ii) the Revolving
Facility Usage shall not exceed the Revolving Credit Commitments, (iii) no
Revolving Credit Loan to which the Base Rate Option applies shall be made in an
Optional Currency which is not U.S. Dollars, (iv) the aggregate Dollar
Equivalent principal amount of Revolving Credit Loans made in an Optional
Currency other than U.S. Dollars (each an “Optional Currency Loan”) shall not
exceed $75,000,000 (the “Optional Currency Sublimit”), (v) the aggregate amount
of Revolving Credit Loans outstanding to UK Borrower shall not at any time
exceed the UK Sublimit and (vi) the aggregate amount of Revolving Credit Loans
outstanding to iGo and/or the iGo Entities, including without limitation the
Existing Kasco Obligations, together with all Letters of Credit issued for the
account of iGo or an iGo Entity, shall not at any time exceed the iGo Sublimit.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1.1.

49

 



2.1.2Reserved.

2.1.3Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans in
Dollars (the “Swing Loans”) to the US Borrowers at any time or from time to time
after the date hereof to, but not including, the Maturity Date, in an aggregate
principal amount up to but not in excess of (i) $50,000,000 in the aggregate
outstanding at any time and (ii) the Individual Swing Loan Sublimit outstanding
at any time with respect to each applicable US Borrower; provided that after
giving effect to such Loan, the Revolving Facility Usage shall not exceed the
aggregate Revolving Credit Commitments of the Lenders. Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrowers may borrow, repay and reborrow pursuant to this Section 2.1.3.

2.2Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans outstanding hereunder to the Borrowers
at any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the sum of the outstanding Swing Loans and Letter of Credit
Obligations. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrowers to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Maturity Date.

2.3Commitment Fees. Accruing from the date hereof until the Maturity Date, the
Borrowers agree to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments and (ii) the Dollar Equivalent amount of the
Revolving Facility Usage (provided however, that solely in connection with
determining the share of each Lender in the Commitment Fee, the Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
PNC shall include the full amount of the outstanding Swing Loans, and with
respect to the portion of the Commitment Fee allocated by the Administrative
Agent to all of the Lenders other than PNC, such portion of the Commitment Fee
shall be calculated (according to each such Lender’s Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided,
further, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrowers so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrowers prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Subject to the
proviso in the directly preceding sentence, all Commitment Fees shall be payable
in arrears on each Payment Date and in U.S. Dollars or an Optional Currency
selected by the Administrative Agent in its sole discretion.

50

 



2.4Termination or Reduction of Revolving Credit Commitments. The Borrowers shall
have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to $5,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect. Any such reduction or termination shall be
accompanied by prepayment of the Loans, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated. Any notice to reduce the Revolving Credit Commitments
under this Section 2.4 shall be irrevocable.

2.5Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrowing Agent, on behalf of the Borrowers, may from time to time prior to the
Maturity Date request the Lenders to make Revolving Credit Loans, or renew or
convert the Interest Rate Option applicable to existing Revolving Credit Loans
or Term Loans pursuant to Section 4.2 [Interest Periods], by delivering to the
Administrative Agent, not later than 10:00 a.m., (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans in Dollars to which the Euro-Rate Option applies or the conversion
to or the renewal of the Euro-Rate Option for any Loans in Dollars; (ii) not
later than 10:00 a.m., (a) four (4) Business Days prior to the proposed
Borrowing Date with respect to the making of Optional Currency Loans or the date
of conversion to or renewal of the Euro-Rate Option for any Optional Currency
Loan, and (b) the same Business Day of the proposed Borrowing Date with respect
to the making of a Revolving Credit Loan to which the Base Rate Option applies
or the last day of the preceding Interest Period with respect to the conversion
to the Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.5.1 or a request by telephone immediately
confirmed in writing by letter, facsimile or telex in such form, in each case
which request shall also indicate whether such Revolving Credit Loan will be
extended to the UK Borrower, iGo, or to another US Borrower (each, a “Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any Authorized Officer making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify (A) the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, and, if applicable, the Interest Period,
which amounts shall be in (x) integral multiples of $500,000 (or the Dollar
Equivalent thereof) and not less than $500,000 (or the Dollar Equivalent
thereof) for each Borrowing Tranche under the Euro-Rate Option, and (y) integral
multiples of $100,000 and not less than $250,000 (or the Dollar Equivalent
thereof) for each Borrowing Tranche under the Base Rate Option, (B) which
Interest Rate Option shall apply to the proposed Dollar denominated Loans
comprising the applicable Borrowing Tranche, (C) the currency in which such
Revolving Credit Loans shall be funded if the Borrowers elect an Optional
Currency, the applicable Interest Rate Option, and (D) an appropriate Interest
Period, if applicable.

51

 



2.5.2Swing Loan Requests. Except as otherwise provided herein, the US Borrowers
may from time to time prior to the Maturity Date request the Swing Loan Lender
to make Swing Loans by delivery to the Swing Loan Lender not later than 12:00
noon on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a “Swing
Loan Request”), it being understood that the Administrative Agent may rely on
the authority of any Authorized Officer making such a telephonic request without
the necessity of receipt of such written confirmation. Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than $100,000.

2.6Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.6.1Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrowing Agent,
including the currency in which the Revolving Credit Loan is requested, and the
apportionment among the Lenders of the requested Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender shall
remit its Ratable Share of the principal amount of each Revolving Credit Loan in
the requested currency (in the case of Optional Currency Loans, in Dollars if so
requested by the Administrative Agent) to the Administrative Agent such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to Section 7.2 [Each Loan or Letter of Credit], fund such Revolving Credit Loans
to the Borrowers in U.S. Dollars or the requested Optional Currency (as
applicable) in immediately available funds at the Principal Office prior to 2:00
p.m., on the applicable Borrowing Date; provided that if any Lender fails to
remit such funds to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own
funds, including funds in the requested Optional Currency, the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].

52

 



2.6.2Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any Base
Rate Loan, or, for Loans other than Base Rate Loans, prior to the close of
business the day before the Borrowing Date, that such Lender will not make
available to the Administrative Agent such Lender’s Ratable Share of such Loan,
the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.6.1 [Making Revolving Credit
Loans] and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its Ratable Share of the applicable Loan available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in the
appropriate currency with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Effective Rate (or, for
payments in an Optional Currency, the Overnight Rate), and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Loans under the Base Rate Option. If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

2.6.3Making Swing Loans. So long as PNC elects to make Swing Loans, PNC shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.5.2 [Swing
Loan Requests], fund such Swing Loan to the US Borrowers (other than iGo) in
U.S. Dollars only and in immediately available funds at the Principal Office
prior to 4:00 p.m. on the Borrowing Date.

2.6.4Repayment of Revolving Credit Loans. The Borrowers shall repay the
Revolving Credit Loans together with all outstanding interest thereon and fees
in respect thereof on the earlier of (a) the Maturity Date and (b) the date such
Revolving Credit Loans are declared, or are otherwise due and payable pursuant
to Section 9.2 [Consequences of Event of Default]; provided, however, that (i)
UK Borrower shall have no obligation to make any payments hereunder except with
respect to the UK Obligations and (ii) the iGo Entities shall have no obligation
to make any payments hereunder except with respect to the iGo Obligations.

2.6.5Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at any
time for any reason whatsoever, demand repayment of the Swing Loans, and each
Lender shall make a Revolving Credit Loan in an amount equal to such Lender’s
Ratable Share of the aggregate principal amount of the outstanding Swing Loans,
plus, if PNC so requests, accrued interest thereon; provided that no Lender
shall be obligated in any event to make Revolving Credit Loans in excess of its
Revolving Credit Commitment minus its Ratable Share of Letter of Credit
Obligations. Revolving Credit Loans made pursuant to the preceding sentence
shall bear interest at the Base Rate Option and shall be deemed to have been
properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or e-mail) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.

53

 



2.6.6Swing Loans Under Cash Management Agreements. In addition to making Swing
Loans pursuant to the foregoing provisions of Section 2.6.3 [Making Swing
Loans], without the requirement for a specific request from the Borrowers
pursuant to Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the US Borrowers in accordance with the provisions of
the agreements between the US Borrowers and Swing Loan Lender relating to the
Borrowers’ deposit, sweep and other accounts at Swing Loan Lender and related
arrangements and agreements regarding the management and investment of the
Borrowers’ cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Borrowers’ accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.6.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.3 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the Borrowers,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Maturity Date), (iv) not
be made at any time after Swing Loan Lender has received written notice of the
occurrence of an Event of Default and so long as such shall continue to exist,
or, unless consented to by the Required Lenders, a Potential Default and so long
as such shall continue to exist, (v) if not repaid by the Borrowers in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender’s obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2.6.

2.7Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a swing Note, dated the Closing Date payable to such Lender (or
its registered assigns) in a face amount equal to the Revolving Credit
Commitment or Swing Loan Commitment, as applicable, of such Lender. The
Obligation of the Term Borrowers to repay the aggregate unpaid principal amount
of the Term Loan made to it by each Lender, together with interest thereon,
shall be evidenced by a term Note, payable to such Lender (or its registered
assigns) in a face amount equal to the Term Loan Commitment, as applicable, of
such Lender.

2.8Use of Revolving Credit Loan Proceeds. (a) The proceeds of the Revolving
Credit Loans shall be used (i) to refinance existing indebtedness, (ii) for the
payment of fees and expenses in connection with the Transactions, and (iii) for
general corporate purposes (including, for the avoidance of doubt, pension
expenses, advances for pension expenses to Handy and working capital), Letters
of Credit, Capital Expenditures and Permitted Acquisitions and (b) the proceeds
of the Term Loans shall be used solely to repay a portion of the Revolving
Credit Loans in the amount of $200,000,000 (with a corresponding permanent
reduction in the aggregate Revolving Credit Commitments).

54

 



2.9Letter of Credit Subfacility.

2.9.1Issuance of Letters of Credit

2.9.1.1The Borrowing Agent, on behalf of the Borrowers and other Loan Parties,
may at any time prior to the Letter of Credit Expiration Date request the
issuance of a letter of credit (each a “Letter of Credit”) which may be
denominated in either Dollars or an Optional Currency, for its own account or
the account of another Loan Party, or the amendment or extension of an existing
Letter of Credit, by delivering or having such other Loan Party deliver to the
Issuing Lender (with a copy to the Administrative Agent) a completed application
and agreement for letters of credit, or request for such amendment or extension,
as applicable, in such form as the Issuing Lender may specify from time to time
by no later than 10:00 a.m. at least three (3) Business Days, or such shorter
period as may be agreed to by the Issuing Lender, in advance of the proposed
date of issuance (which, in respect of any Existing Letters of Credit, shall be
deemed to be the Closing Date). Promptly after receipt of any letter of credit
application, the Issuing Lender shall confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit application and if not, the Issuing Lender will provide
the Administrative Agent with a copy thereof. Unless the Issuing Lender has
received notice from any Lender, the Administrative Agent or any Loan Party, at
least one day prior to the requested date of issuance, amendment or extension of
the applicable Letter of Credit, that one or more applicable conditions in
Section 7 [Conditions of Lending and Issuance of Letters of Credit] is not
satisfied, then, subject to the terms and conditions hereof and in reliance on
the agreements of the other Lenders set forth in this Section 2.9 [Letter of
Credit Subfacility], the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension; provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance, and (B) in no event
shall expire later than the Letter of Credit Expiration Date; provided further
that in no event shall (i) the Letter of Credit Obligations exceed, at any one
time, $50,000,000 (the “Letter of Credit Sublimit”), (ii) the Letters of Credit
issued for the account of an iGo Entity, together with the aggregate amount of
Revolving Credit Loans outstanding to the iGo Entities, including without
limitation the Existing Kasco Obligations, exceed, in the aggregate at any one
time, the iGo Sublimit or (iii) the Revolving Facility Usage exceed, at any one
time, the Line Cap. Notwithstanding the foregoing, any Letter of Credit may
contain customary automatic renewal provisions agreed upon by the Borrowers and
the Issuing Lender pursuant to which the expiration date of such Letter of
Credit shall automatically be extended for a period of up to 12 months (but not
to a date later than the date set forth in clause (B) above), subject to a right
on the part of the Issuing Lender, in its discretion, to prevent any such
renewal from occurring by giving notice to the beneficiary in advance of any
such renewal; provided that unless otherwise directed by the Issuing Lender, the
Borrowers shall not be required to make a specific request to the Issuing Lender
for any such renewal. Each request by the Borrowing Agent for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrowers that they shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to the Borrowing Agent and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. All Existing Letters of Credit shall be deemed to be issued hereunder
as of the Closing Date and shall constitute Letters of Credit subject to the
terms hereof.

55

 



2.9.1.2The Issuing Lender shall not be under any obligation to issue any Letter
of Credit, if:

(i)any order, judgment or decree of any Official Body or arbitrator shall by its
terms purport to enjoin or restrain the Issuing Lender from issuing the Letter
of Credit, or any Law applicable to the Issuing Lender or any request or
directive (whether or not having the force of law) from any Official Body with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
the Letter of Credit any restriction, reserve or capital requirement (for which
the Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the
Issuing Lender in good faith deems material to it;

(ii)the issuance of the Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally;

(iii)except as otherwise agreed by the Administrative Agent and the Issuing
Lender, the Letter of Credit is in an initial stated amount of less than
$50,000;

(iv)the Letter of Credit is to be denominated in a currency other than Dollars,
Euros, or British Pounds Sterling; or

(v)any Revolving Credit Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to the Issuing Lender (in its sole
discretion) with the Borrowers or such Lender to eliminate the Issuing Lender’s
actual or potential Fronting Exposure (after giving effect to Section 2.10(iii)
[Defaulting Lenders]) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other Letter of Credit Obligations as to which the Issuing Lender has an actual
or potential Fronting Exposure, as it may elect in its sole discretion.

2.9.2Letter of Credit Fees. The Borrowers shall pay in Dollars, or at the
Administrative Agent’s option, the Optional Currency in which each Letter of
Credit is issued (i) to the Administrative Agent for the ratable account of the
Lenders based on their respective Ratable Share a fee (the “Letter of Credit
Fee”) equal to the Applicable Letter of Credit Fee Rate and (ii) to the Issuing
Lender for its own account a fronting fee equal to 0.125% per annum (in each
case computed on the basis of a year of 360 days and actual days elapsed), which
fees shall be computed on the daily amount available to be drawn under each
Letter of Credit and shall be payable quarterly in arrears on each Payment Date
following issuance of each Letter of Credit. The Borrowers shall also pay (in
Dollars) to the Issuing Lender for the Issuing Lender’s sole account the Issuing
Lender’s then in effect customary fees and administrative expenses payable with
respect to the Letters of Credit as the Issuing Lender may generally charge or
incur from time to time in connection with the issuance, maintenance, amendment
(if any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.

56

 



2.9.3Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively, in each case in
the currency in which each Letter of Credit is issued.

2.9.3.1In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Lender will promptly notify the
Borrowers and the Administrative Agent thereof. The Borrowers shall reimburse
(such obligation to reimburse the Issuing Lender shall sometimes be referred to
as a “Reimbursement Obligation”) the Issuing Lender prior to 12:00 noon on each
date that an amount is paid by the Issuing Lender under any Letter of Credit
(each such date, a “Drawing Date”) by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender in the same currency as paid, unless otherwise required by the
Administrative Agent or the Issuing Lender. In the event the Borrowers fail to
reimburse the Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon on the Drawing
Date, the Administrative Agent will promptly notify each Lender thereof, and the
Borrowers shall be deemed to have requested that Revolving Credit Loans in U.S.
Dollars (and, if the Letter of Credit was denominated in another currency, in
the Dollar Equivalent amount to the amount paid by the Issuing Lender in such
other currency on the Drawing Date thereof) be made by the Lenders under the
Base Rate Option to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Each Loan or
Letter of Credit] other than (x) any notice requirements and (y) the requirement
that the Revolving Facility Usage not exceed the Line Cap at such time. Any
notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.9.3.1 may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

2.9.3.2Each Lender shall upon any notice pursuant to Section 2.9.3.1, whether or
not the Revolving Facility Usage exceeds the Line Cap at such time, make
available to the Administrative Agent for the account of the Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the amount of the drawing (and, if the Letter of Credit was denominated in
another currency, in the Dollar Equivalent amount to the amount paid by the
Issuing Lender in such other currency on the Drawing Date thereof), whereupon
the participating Lenders shall (subject to Section 2.9.3 [Disbursements;
Reimbursement]) each be deemed to have made a Revolving Credit Loan under the
Base Rate Option to the Borrowers in that amount. If any Lender so notified
fails to make available in Dollars to the Administrative Agent for the account
of the Issuing Lender the amount of such Lender’s Ratable Share of such amount
by no later than 2:00 p.m. on the Drawing Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Credit Loans under the Base Rate Option on and after the fourth day
following the Drawing Date. The Administrative Agent and the Issuing Lender will
promptly give notice (as described in Section 2.9.3.1 above) of the occurrence
of the Drawing Date, but failure of the Administrative Agent or the Issuing
Lender to give any such notice on the Drawing Date or in sufficient time to
enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.

57

 



2.9.3.3With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrowers in
whole or in part as contemplated by Section 2.9.3.1, because of the Borrowers’
failure to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter
of Credit] other than any notice requirements, or for any other reason, the
Borrowers shall be deemed to have incurred from the Issuing Lender a borrowing
(each a “Letter of Credit Borrowing”) in Dollars in the amount of such drawing
(and, if the Letter of Credit was denominated in another currency, in the Dollar
Equivalent amount to the amount paid by the Issuing Lender in such other
currency on the Drawing Date thereof). Such Letter of Credit Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to the Revolving Credit Loans under the Base Rate
Option. Each Lender’s payment to the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3.

2.9.4Repayment of Participation Advances.

2.9.4.1Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrowers (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

2.9.4.2If the Administrative Agent (or the Issuing Lender) is required at any
time to return to any Loan Party, or to a trustee, receiver, liquidator,
custodian, administrator, or any official in any Insolvency Proceeding, any
portion of any payment made by any Loan Party to the Administrative Agent for
the account of the Issuing Lender (or any payment made to the Issuing Lender
directly) pursuant to this Section 2.9.4 in reimbursement of a payment made
under any Letter of Credit or interest or fees thereon, each Lender shall, on
demand of the Administrative Agent, forthwith return to the Administrative Agent
for the account of the Issuing Lender the amount of its Ratable Share of any
amounts so returned by the Administrative Agent (or the Issuing Lender, as the
case may be) plus interest thereon from the date such demand is made to the date
such amounts are returned by such Lender to the Administrative Agent, at a rate
per annum equal to the Federal Funds Effective Rate (or, for any payment in an
Option Currency, the Overnight Rate) in effect from time to time.

58

 



2.9.5Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.9.6Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.9.7Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrowers to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:

(i)any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii)the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements, Reimbursement];

(iii)any lack of validity or enforceability of any Letter of Credit;

(iv)any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary, any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

59

 



(v)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

(vi)payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(viii)any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix)any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x)any breach of this Agreement or any other Loan Document by any party thereto;

(xi)the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii)the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii)the fact that the Maturity Date shall have passed or this Agreement or the
Commitments hereunder shall have been terminated; and

60

 



(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8Indemnity. Each Loan Party hereby agrees, jointly and severally, to
protect, indemnify, pay and save harmless the Issuing Lender and any of its
Affiliates that has issued a Letter of Credit from and against any and all
claims, demands, liabilities, damages, taxes, penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Issuing Lender or any of its Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of the gross negligence or willful misconduct of the Issuing
Lender as determined by a final non-appealable judgment of a court of competent
jurisdiction.

2.9.9Liability for Acts and Omissions. As between any Loan Party and the Issuing
Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Lender shall not be responsible for any of the
following, including any losses or damages to any Loan Party or other Person or
property relating therefrom: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of or any drawing under any such Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.

61

 



Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to any Loan Party or any Lender.

2.9.10Issuing Lender Reporting Requirements. The Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent and the
Borrowers a schedule of the Letters of Credit issued by it, in form and
substance reasonably satisfactory to Administrative Agent, showing the date of
issuance of each Letter of Credit, the account party, the original face amount
(if any), and the expiration date of any Letter of Credit outstanding at any
time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.

2.10Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i)fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii)the Revolving Credit Commitment and outstanding Loans of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 11.1 [Modifications, Amendments
or Waivers]); provided that this clause (ii) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of each Lender or each Lender directly affected thereby;

62

 



(iii)if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a)all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders with a Revolving Credit Commitment in accordance with
their respective Ratable Shares but only to the extent that (x) the sum of the
Non-Defaulting Lenders’ Revolving Facility Usage plus such Defaulting Lender’s
Ratable Share of the sum of the outstanding principal amount of the Swing Loans
then outstanding plus the Letter of Credit Obligations at such time does not
exceed the total of all Non-Defaulting Lenders’ Revolving Credit Commitments,
and (y) no Potential Default or Event of Default has occurred and is continuing
at such time;

(b)if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, Cash Collateralize for the benefit of the Issuing Lender,
the Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(c)if the Borrowers Cash Collateralize any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s Letter of
Credit Obligations during the period such Defaulting Lender’s Letter of Credit
Obligations are Cash Collateralized;

(d)if the Letter of Credit Obligations of the Non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such Non-Defaulting Lenders’ Ratable Share; and

(e)if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor Cash Collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or Cash Collateralized;

63

 



(iv)so long as such Lender is a Defaulting Lender, Swing Loan Lender shall not
be required (a) to fund any Swing Loan and (b) the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless, in the case
of clause (b) only, the Issuing Lender is satisfied that the related exposure
and the Defaulting Lender’s then outstanding Letter of Credit Obligations will
be 100% covered by the Revolving Credit Commitments of the Non-Defaulting
Lenders and/or Cash Collateral will be provided by the Borrowers in accordance
with Section 2.10(iii), and participating interests in any newly made Swing Loan
or any newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.10(iii)(a) (and
such Defaulting Lender shall not participate therein);

(v)if (x) a Bankruptcy Event with respect to a parent company of any Lender
shall occur following the date hereof and for so long as such event shall
continue, or (y) PNC or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, PNC shall not be
required to fund any Swing Loan and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless PNC or the Issuing Lender,
as the case may be, shall have entered into arrangements with the Borrowers or
such Lender, reasonably satisfactory to PNC or the Issuing Lender, as the case
may be, to defease any risk to it in respect of such Lender hereunder; and

(vi)in the event that the Administrative Agent, the Borrowers, PNC and the
Issuing Lender agree in writing that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment, and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swing Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Ratable Share.

2.11Increase in Revolving Credit Commitments.

2.11.1Increasing Lenders and New Lenders. The Borrowers may, at any time and
from time to time, request that (1) the current Lenders increase their Revolving
Credit Commitments (any current Lender which elects to increase its Revolving
Credit Commitment shall be referred to as an “Increasing Lender”) or (2) one or
more new lenders (each a “New Lender”) join this Agreement and provide a
Revolving Credit Commitment hereunder, subject to the following terms and
conditions:

2.11.1.1No Obligation to Increase. No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender.

2.11.1.2Defaults. There shall exist no Event of Default or Potential Default on
the effective date of such increase or after giving effect to such increase.

64

 



2.11.1.3Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed
$750,000,000.650,000,000.

2.11.1.4Minimum Revolving Credit Commitments. After giving effect to such
increase, the amount of the Revolving Credit Commitments provided by any New
Lender shall be at least $10,000,000.

2.11.1.5Minimum Increase. Each request by the Borrowers to increase Revolving
Credit Commitments pursuant to this Section 2.11 shall be in an aggregate
principal amount of not less than $25,000,000 and shall be in an increment of
$5,000,000 in excess thereof (provided that such amount may be less than
$25,000,000 if such amount represents all remaining availability under the limit
set forth in Section 2.11.1.3 [Aggregate Revolving Credit Commitments]).

2.11.1.6Resolutions; Opinion. The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) opinions of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties.

2.11.1.7Notes. The Borrowers shall execute and deliver (1) to each Increasing
Lender a replacement revolving credit Note reflecting the new amount of such
Increasing Lender’s Revolving Credit Commitment after giving effect to the
increase (and the prior Note issued to such Increasing Lender shall be deemed to
be terminated) and (2) to each New Lender a revolving credit Note reflecting the
amount of such New Lender’s Revolving Credit Commitment.

2.11.1.8Approval of New Lenders. Any New Lender shall be subject to the approval
of the Administrative Agent, the Issuing Lender and Swing Loan Lender (such
consents not to be unreasonably withheld); provided, that at no time shall the
Borrowers or any of Borrowers’ Affiliates or Subsidiaries become a Lender under
this Agreement.

2.11.1.9Increasing Lenders. Each Increasing Lender shall confirm its agreement
to increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrowers and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.

2.11.1.10New Lenders—Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.11 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.

65

 



2.11.2Treatment of Outstanding Loans and Letters of Credit.

2.11.2.1Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrowers shall repay all Revolving Credit Loans then
outstanding, subject to the Borrowers’ indemnity obligations under Section 5.10
[Indemnity]; provided that it may borrow new Revolving Credit Loans with a
Borrowing Date on such date. Each of the Lenders shall participate in any new
Revolving Credit Loans made on or after such date in accordance with their
respective Ratable Shares after giving effect to the increase in Revolving
Credit Commitments contemplated by this Section 2.11.

2.11.2.2Outstanding Letters of Credit; Repayment of Outstanding Loans; Borrowing
of New Loans. On the effective date of such increase, each Increasing Lender and
each New Lender (i) will be deemed to have purchased a participation in each
then outstanding Letter of Credit and Swing Loan equal to its Ratable Share of
such Letter of Credit and Swing Loan and the participation of each other
Revolving Credit Lender in such Letter of Credit and Swing Loan shall be
adjusted accordingly and (ii) will acquire (and will pay to the Administrative
Agent, for the account of each Lender, in immediately available funds, an amount
equal to) its Ratable Share of all outstanding Participation Advances.

2.11.2.3Equal and Ratable Benefit. The Revolving Credit Commitments established
pursuant to this Section 2.11 shall constitute Revolving Credit Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guaranty Agreement and security interests created
by the Collateral Documents. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the increase in
Revolving Credit Commitments pursuant to this Section 2.11.

2.12Utilization of Commitments in Optional Currencies.

2.12.1Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency.

2.12.1.1For purposes of determining utilization of the Revolving Credit
Commitments, the Administrative Agent will determine the Dollar Equivalent
amount of (i) the outstanding and proposed Revolving Credit Loans that are
Optional Currency Loans and Letters of Credit to be denominated in an Optional
Currency as of the requested Borrowing Date or date of issuance, as the case may
be, (ii) the outstanding Letter of Credit Obligations denominated in an Optional
Currency as of the last Business Day of each month, and (iii) the outstanding
Revolving Credit Loans denominated in an Optional Currency as of the end of each
Interest Period (each such date under clauses (i) through (iii), and any other
date on which the Administrative Agent determines it is necessary or advisable
to make such computation, in its sole discretion, is referred to as a
“Computation Date”). Unless otherwise provided in this Agreement or agreed to by
the Administrative Agent and the Company, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

66

 



2.12.2European Monetary Union; Payments In Euros Under Certain Circumstances. If
(i) any Optional Currency ceases to be lawful currency of the nation issuing the
same and is replaced by the Euro or (ii) any Optional Currency and the Euro are
at the same time recognized by any governmental authority of the nation issuing
such currency as lawful currency of such nation and the Administrative Agent or
the Required Lenders shall so request in a notice delivered to the Borrowers,
then any amount payable hereunder by any party hereto in such Optional Currency
shall instead be payable in the Euro and the amount so payable shall be
determined by translating the amount payable in such Optional Currency to the
Euro at the exchange rate established by that nation for the purpose of
implementing the replacement of the relevant Optional Currency by the Euro (and
the provisions governing payments in Optional Currencies in this Agreement shall
apply to such payment in the Euro as if such payment in the Euro were a payment
in an Optional Currency). Prior to the occurrence of the event or events
described in clause (i) or (ii) of the preceding sentence, each amount payable
hereunder in any Optional Currency will, except as otherwise provided herein,
continue to be payable only in that currency.

(i)Additional Compensation Under Certain Circumstances. The Borrowers agree, at
the request of any Lender, to compensate such Lender for any loss, cost, expense
or reduction in return that such Lender shall reasonably determine shall be
incurred or sustained by such Lender as a result of the replacement of any
Optional Currency by the Euro and that would not have been incurred or sustained
but for the transactions provided for herein. A certificate of any Lender
setting forth such Lender’s determination of the amount or amounts necessary to
compensate such Lender shall be delivered to the Borrowers and shall be
conclusive absent manifest error so long as such determination is made on a
reasonable basis. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(ii)Requests for Additional Optional Currencies. The Borrowers may deliver to
the Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of “Optional Currency”
herein, provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Lenders in the Relevant Interbank Market. The
Administrative Agent will promptly notify the Lenders of any such request
promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrowers’
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrowers’ request.

3.       INTENTIONALLY OMITTEDTERM LOANS

3.1Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make a term loan (the “Term Loan”) to the Term Borrowers on
the Third Amendment Closing Date in such principal amount as the Term Borrowers
shall request up to, but not exceeding such Lender’s Term Loan Commitment.

67

 



3.2Nature of Lenders’ Obligation with Respect to Term Loans; Repayment Terms.
The obligations of each Lender to make Term Loans to the Term Borrowers shall be
in the proportion that such Lender’s Term Loan Commitment bears to the Term Loan
Commitments of all Lenders to the Term Borrowers, but each Lender’s Term Loan to
the Term Borrowers shall never exceed its Term Loan Commitment. The failure of
any Lender to make a Term Loan shall not relieve any other Lender of its
obligations to make a Term Loan not shall it impose any additional liability on
any other Lender hereunder. The Lenders shall have no obligation to make Term
Loans hereunder after the Third Amendment Closing Date. The Term Loan
Commitments are not revolving credit commitments, and the Term Borrowers shall
not have the right to borrow, repay and reborrow under Section 3.1 [Term Loan
Commitments]. The Term Loans, with respect to principal shall be payable as
follows, subject to acceleration upon the occurrence of an Event of Default
under this Agreement or termination of this Agreement: consecutive quarterly
installments on each Payment Date, each such installment in the amount of Two
Million Five Hundred Thousand Dollars ($2,500,000), commencing April 1, 2019 and
continuing on each Payment Date thereafter followed by a final payment of all
unpaid principal, accrued and unpaid interest and all unpaid fees and expenses
on the Maturity Date.

4.       INTEREST RATES

4.1Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the
Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than fifteen
(15) Borrowing Tranches in the aggregate among all of the Loans; and provided
further that if an Event of Default or Potential Default exists and is
continuing, the Borrowers may not request, convert to, or renew the Euro-Rate
Option for any Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the Euro-Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrowers to pay any indemnity under Section 5.10 [Indemnity] in connection with
such conversion. If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.
Interest on the principal amount of each Optional Currency Loan shall be paid by
the Borrowers in such Optional Currency.

4.1.1Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i)Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

68

 



(ii)Revolving Credit Euro-Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the Euro-Rate as
determined for each applicable Interest Period plus the Applicable Margin.

Subject to Section 4.3 [Interest After Default], Borrowers shall have the right
to select either (x) the Base Rate Option applicable to Revolving Credit Loans
or (y) the Daily Euro Rate plus the Revolving Credit Euro-Rate Applicable
Margin, to apply to the Swing Loans, except as provided in Section 2.6.6 [Swing
Loans Under Cash Management Agreements] with regard to Swing Loans made under
any Cash Management Agreements; provided however, in the absence of a selection
by Borrowers of an applicable rate, the per annum interest rate set forth in
clause (y) above shall apply.

4.1.2Term Loan Interest Rate Options. The Term Borrowers shall have the right to
select from the following Interest Rate Options applicable to the Term Loans:

(i)4.1.2 Rate Calculations; Rate Quotations. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the Daily
Euro Rate) and Swing Loans shall be madeTerm Loan Base Rate Option: A
fluctuating rate per annum (computed on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.) equal to the Base Rate plus the
Applicable Margin, such interest rate to change automatically from time to time
effective as of the effective date of each change in the Base Rate; or

(ii)Term Loan Euro-Rate Option: A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the Euro-Rate plus the
Applicable Margin.

4.1.3Rate Calculations; Rate Quotations. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
or, in the case of interest in respect of Loans denominated in Optional
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. unless otherwise required by applicable Law with
respect to Optional Currencies. The Borrowers may call the Administrative Agent
on or before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2Interest Periods. At any time when the Borrowers shall select, convert to or
renew a Euro-Rate Option, the Borrowing Agent, on behalf of the Borrowers, shall
notify the Administrative Agent thereof by delivering a Loan Request to the
Administrative Agent (i) at least three (3) Business Days prior to the effective
date of such Euro-Rate Option with respect to a Loan denominated in Dollars, and
(ii) at least four (4) Business Days prior to the effective date of such
Euro-Rate Option with respect to an Optional Currency Loan. The notice shall
specify an Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a Euro-Rate Option:

69

 



4.2.1Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and

4.2.2Renewals. In the case of the renewal of a Euro-Rate Option at the end of an
Interest Period, the first day of the new Interest Period shall be the last day
of the preceding Interest Period, without duplication in payment of interest for
such day.

4.2.3No Conversion of Optional Currency Loans. No Optional Currency Loan may be
converted into a Loan with a different Interest Rate Option, or a Loan
denominated in a different Optional Currency.

4.3Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, at the discretion of the Administrative Agent or upon written
demand by the Required Lenders to the Administrative Agent:

4.3.1Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.00% per annum;

4.3.2Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.00% per annum from the time such Obligation becomes due and payable
and until it is Paid in Full; and

4.3.3Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by the Borrowers upon demand
by Administrative Agent.

4.4Rates Unascertainable; Illegality; Increased Costs; Deposits Not Available;
Optional Currency Not Available.

4.4.1Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i)adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii)a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the Euro-Rate,

70

 



then the Administrative Agent shall have the rights specified in Section 4.4.4
[Administrative Agent’s and Lender’s Rights].

4.4.2Illegality; Increased Costs. If at any time any Lender shall have
determined that:

(i)the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law),

(ii)such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii)after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a Euro Rate Option applies, respectively, are not available to such Lender
with respect to such Loan, or to banks generally, in the interbank eurodollar
market,

then the Administrative Agent shall have the rights specified in Section 4.4.4
[Administrative Agent’s and Lender’s Rights].

4.4.3Optional Currency Not Available. If at any time the Administrative Agent
shall have determined that a fundamental change has occurred in the foreign
exchange or interbank markets with respect to any Optional Currency (including,
without limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls), then (i)
the Administrative Agent shall notify the Borrowers of any such determination,
and (ii) the Administrative Agent shall have the rights specified in Section
4.4.4 [Administrative Agent’s and Lender’s Rights].

4.4.4Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowers thereof, in the case of
an event specified in Section 4.4.2 [Illegality; Increased Costs], and in the
case of an event specified in Section 4.4.3 [Optional Currency Not Available]
above, such Lender shall promptly so notify the Administrative Agent and endorse
a certificate to such notice as to the specific circumstances of such notice,
and the Administrative Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrowers. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Administrative Agent, or (B) such Lender, in the case of such notice
given by such Lender, to allow the Borrowing Agent to select, convert to or
renew a Euro-Rate Option or select an Optional Currency, as applicable, shall be
suspended until the Administrative Agent shall have later notified the
Borrowers, or such Lender shall have later notified the Administrative Agent, of
the Administrative Agent’s or such Lender’s, as the case may be, determination
that the circumstances giving rise to such previous determination no longer
exist. If at any time the Administrative Agent makes a determination under
Section 4.4.1 [Unascertainable] and the Borrowing Agent has previously notified
the Administrative Agent of its selection of, conversion to or renewal of a
Euro-Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If any Lender notifies the Administrative Agent of a determination under Section
4.4.2 [Illegality; Increased Costs], the Borrowers shall, subject to the
Borrowers’ indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a Euro-Rate Option applies, on the date specified in
such notice either (i) as applicable, convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or select a different Optional
Currency or Dollars, or (ii) prepay such Loan in accordance with Section 5.6
[Voluntary Prepayments]. Absent due notice from the Borrowers of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date. If the
Administrative Agent makes a determination under Section 4.4.3 [Optional
Currency Not Available] then, until the Administrative Agent notifies the
Borrowers that the circumstances giving rise to such determination no longer
exist, (i) the availability of Loans in the affected Optional Currency shall be
suspended, (ii) the outstanding Loans in such affected Optional Currency shall
be converted into Dollar Loans (in an amount equal to the Dollar Equivalent of
such outstanding Optional Currency Loans) (x) on the last day of the then
current Interest Period if the Lenders may lawfully continue to maintain Loans
in such Optional Currency to such day, or (y) immediately if the Lenders may not
lawfully continue to maintain Loans in such Optional Currency, and interest
thereon shall thereafter accrue at the Base Rate Option.

71

 



4.5Selection of Interest Rate Options. If the Borrowing Agent fails to select a
new Interest Period to apply to any Borrowing Tranche of Loans under the
Euro-Rate Option at the expiration of an existing Interest Period applicable to
such Borrowing Tranche in accordance with the provisions of Section 4.2
[Interest Periods], the Borrowers shall be deemed to have converted such
Borrowing Tranche to the Base Rate Option, as applicable to Revolving Credit
Loans or Term Loans as the case may be, commencing upon the last day of the
existing Interest Period and such currency conversion to U.S. Dollars shall be
determined by the Administrative Agent at the time of such conversion.

5.       PAYMENTS

5.1Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrowers hereunder shall be payable prior to
11:00 a.m. on the date when due without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrowers, and
without set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue. Such payments shall be made to the
Administrative Agent at the Principal Office for the account of PNC with respect
to the Swing Loans, and for the ratable accounts of the Lenders with respect to
the Revolving Credit Loans or Term Loans, as applicable, in U.S. Dollars (or the
applicable Optional Currency) and in immediately available funds, and the
Administrative Agent shall promptly distribute such amounts to the Lenders in
immediately available funds; provided that in the event payments are received by
11:00 a.m. by the Administrative Agent with respect to the Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Lenders interest at
the Federal Funds Effective Rate in the case of Loans or other amounts due in
Dollars, or the Overnight Rate in the case of Loans or other amounts due in an
Optional Currency, with respect to the amount of such payments for each day held
by the Administrative Agent and not distributed to the Lenders. The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement (including the Equivalent Amounts of the
applicable currencies where such computations are required) and shall be deemed
an “account stated”. All payments of principal and interest made in respect of
the Loans must be repaid in the same currency (whether Dollars or the applicable
Optional Currency) in which such Loan was made and all Reimbursement Obligations
with respect to each Letter of Credit shall be made in the same currency
(whether Dollars or the applicable Optional Currency) in which such Letter of
Credit was issued. The Administrative Agent may (but shall not be obligated to)
debit the amount of any such payment which is not made by such time to any
ordinary deposit account of the applicable Borrowers with the Administrative
Agent.

72

 



5.2Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans shall
be allocated to each Lender according to its Ratable Share, and each selection
of, conversion to or renewal of any Interest Rate Option and each payment or
prepayment by the Borrowers with respect to principal, interest, Commitment Fees
and Letter of Credit Fees (but excluding the Administrative Agent’s Fee and the
Issuing Lender’s fronting fee) shall (except as otherwise may be provided with
respect to a Defaulting Lender and except as provided in Section 4.4.4
[Administrative Agent’s and Lender’s Rights] in the case of an event specified
in Section 4.4 [Rates Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or
5.8 [Increased Costs]) be payable ratably among the Lenders entitled to such
payment in accordance with the amount of principal, interest, Commitment Fees
and Letter of Credit Fees, as set forth in this Agreement. Notwithstanding any
of the foregoing, each borrowing or payment or prepayment by the Borrowers of
principal, interest, fees or other amounts from the Borrowers with respect to
Swing Loans shall be made by or to PNC according to Section 2.6.5 [Borrowings to
Repay Swing Loans].

5.3Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

73

 



(ii)the provisions of this Section 5.3 shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

5.4Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in an Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

5.5Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Maturity Date, upon acceleration
or otherwise).

5.6Voluntary Prepayments.

5.6.1Right to Prepay. The Borrowers shall have the right at its option from time
to time to prepay the Loans in whole or part without premium or penalty (except
as provided in Section 5.6.2 [Replacement of a Lender] below, in Section 5.8
[Increased Costs] and Section 5.10 [Indemnity]). Whenever the Borrowers desire
to prepay any part of the Loans, it shall provide a prepayment notice to the
Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans or Term Loans, as applicable,
denominated in Dollars, and at least four (4) Business Days prior to the date of
prepayment of any Optional Currency Loans, or no later than 1:00 p.m. on the
date of prepayment of Swing Loans, setting forth the following information:

74

 



(w)the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x)a statement indicating (i) the application of the prepayment between the
Revolving Credit Loans, Term Loans and Swing Loans, and (ii) to the extent
applicable, which Borrower is the payor of such Loan so that the accounts and
records of the Administrative Agent may reflect the repayment of such Loans to
the applicable and/or specified Borrower;

(y)a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans and Optional Currencies to which
the Euro-Rate Option applies; and

(z)the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $500,000 for any Swing
Loan, or $1,000,000 for any Revolving Credit Loan or Term Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. All Term Loan
prepayments permitted pursuant to this Section 5.6.1 [Right to Prepay] shall be
applied to reduce pro rata the remaining scheduled quarterly amortization
installments of principal of the Term Loans. Except as provided in Section 4.4.4
[Administrative Agent’s and Lender’s Rights], if the Borrowers prepay a Loan but
fail to specify the applicable Borrowing Tranche which the Borrowers are
prepaying (or which Borrower is effectuating such prepayment), the prepayment
shall be applied to the outstanding Borrowing Tranches as determined by
Administrative Agent and in such case (i) first to Revolving Credit Loans which
are not Optional Currency Loans, then to Optional Currency Loans and then to
Swing Loans and then to Term Loans; and (ii) after giving effect to the
allocations in clause (i) above and in the preceding sentence, first to Loans to
which the Base Rate Option applies, then to Loans to which the Euro-Rate Option
applies. Any prepayment hereunder shall be subject to the Borrowers’ Obligation
to indemnify the Lenders under Section 5.10 [Indemnity]. Prepayments shall be
made in the currency in which such Loan was made unless otherwise directed by
the Administrative Agent.

5.6.2Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [Rates Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrowers to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender, (iv)
becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in Section
11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrowers may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that:

75

 



(i)the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter;

(iv)such assignment does not conflict with applicable Law; and

(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

5.6.3Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrowers are or will
be required to pay any Indemnified Taxes or additional amounts to any Lender or
any Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrowers) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

5.7Mandatory Prepayments.

5.7.1Line Cap. If for any reason the Revolving Facility Usage at any time
exceeds the Line Cap then in effect, the Borrowers shall, within three (3)
Business Days, prepay Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize Letter of Credit Obligations in an aggregate amount equal to such
excess.

76

 



5.7.2Currency Fluctuations. If on any Computation Date the Revolving Facility
Usage is equal to or greater than the Revolving Credit Commitments as a result
of a change in exchange rates between one (1) or more Optional Currencies and
Dollars, then the Administrative Agent shall notify the Borrowers of the same.
The Borrowers shall pay or prepay (subject to Borrowers’ indemnity obligations
under Sections 5.8 [Increased Costs] and 5.10 [Indemnity]) within one (1)
Business Day after receiving such notice such that the Revolving Facility Usage
shall not exceed the aggregate Revolving Credit Commitments after giving effect
to such payments or prepayments

5.7.3Sale of Assets. In the event of any direct or indirect Disposition of any
of the assets, including lines of business and Capital Stock, of the Loan
Parties or any of their Subsidiaries (other than sales or Dispositions referred
to in clauses (i) through (iv), (vi) and (vii) inclusive of Section 8.2.7
[Dispositions of Assets or Subsidiaries]) (each, an “Asset Sale”), the Net Cash
Proceeds for any one Asset Sale (or series of inter-related Asset Sales) is
equal to or greater than $20,000,000, the Borrowers shall within one (1)
Business Day following receipt of the Net Cash Proceeds from such Asset Sale
apply an amount equal to 100% of such Net Cash Proceeds as a repayment of the
outstanding Loans; provided however, that in the event any such Disposition (or
series of Dispositions during the Term of this Agreement) is of Marketable
Securities which are valued in excess of $50,000,000, such Net Cash Proceeds
shall within one (1) Business Day following receipt of the Net Cash Proceeds
from such sale of Marketable Securities be applied as a repayment of the
outstanding Loans and the Revolving Credit Commitments and Line Cap shall be
reduced on a dollar for dollar basis in the amount of such Net Cash Proceeds,
provided further however, that so long as either such Loan Party or Subsidiary
deposits such Net Cash Proceeds into a deposit account or securities account
subject to a Control Agreement (as such term is defined in the Security
Agreement), or the Borrowing Agent, prior to the date of the required payment,
delivers to the Administrative Agent a certificate of an Authorized Officer to
the effect that the Borrowers intend to cause such Net Cash Proceeds (or a
portion thereof specified in such certificate) to be applied within 365 days
after receipt of such Net Cash Proceeds to acquire additional Marketable
Securities or to be used in a Permitted Acquisition, and certifying that no
Event of Default or Potential Default has occurred and is continuing, then no
such dollar for dollar reduction of the Revolving Credit Commitments and Line
Cap shall be implemented, unless and until such Net Cash Proceeds are not so
reinvested by the end of such 365-day period, at which time the Revolving Credit
Commitments and Line Cap shall, without further action, be deemed to be reduced,
on a dollar for dollar basis in the amount of such Net Cash Proceeds.

5.7.4Issuance of Debt. Within one Business Day following the incurrence of any
Indebtedness for borrowed money by the Borrowers or any of their Subsidiaries
(except for the incurrence of Indebtedness expressly permitted under Section
8.2.1 [Indebtedness]), the Borrowers shall apply an amount equal to 100% of the
Net Cash Proceeds of such Indebtedness toward the prepayment of Loans.

5.7.5Material Recovery Event. In the event of any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceedings of (a “Casualty Event”), any asset of the Borrowers or any
of their Subsidiaries resulting in aggregate Net Cash Proceeds (together with
the Net Cash Proceeds of all prior Casualty Events after the Closing Date that
were not applied as set forth in this Section 5.7.5) of $25,000,000 or more, the
Borrowers shall within five (5) Business Days following the receipt of proceeds
of any casualty or other insurance proceeds or condemnation or similar awards
apply an amount equal to 100% of such Net Cash Proceeds toward the prepayment of
Loans;

77

 



5.7.6Application of Payments; Application Among Interest Rate Options. AllSo
long as no Default or Event of Default has occurred and is continuing, all
prepayments required pursuant to this Section 5.7 shall be applied first to the
prepayment of Revolving Credit Loans, second to the prepayment of Swing Loans
and then to the prepayment of the Term Loans. Any such prepayment resulting from
circumstances described in Sections 5.7.1, 5.7.2, 5.7.3 (except as otherwise
provided therein), or 5.7.5 shall not require a permanent reduction in Revolving
Credit Commitments, while any prepayment resulting from circumstances described
in Section 5.7.4 shall require a permanent reduction in the Revolving Credit
Commitments in the full amount of each prepayment required to be made pursuant
to such Section. Any prepayments applied to the Term Loans shall be applied to
reduce pro rata the remaining scheduled quarterly amortization installments of
principal of the Term Loan. All prepayments required pursuant to this Section
5.7.6 shall first be applied among the Interest Rate Options to the principal
amount of the Loans subject to the Base Rate Option, then to Loans denominated
in Dollars and subject to a Euro-Rate Option, then to the Optional Currency
Loans. In the event Net Cash Proceeds of any Asset Sale or Casualty Event,
giving rise to a prepayment hereunder are identifiable as direct proceeds of
assets of an iGo Entity, such corresponding Net Cash Proceeds shall be applied
to reduce the then outstanding iGo Obligations in accordance with this Section
5.7.6 before reducing any other Obligations. In accordance with Section 5.10
[Indemnity], the Borrowers shall indemnify the Lenders for any loss or expense,
including loss of margin, incurred with respect to any such prepayments applied
against Loans subject to a Euro-Rate Option on any day other than the last day
of the applicable Interest Period.

5.8Increased Costs.

5.8.1Increased Costs Generally. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement, which is addressed separately in this Section
5.8) or the Issuing Lender;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender, the Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

78

 



and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

5.8.2Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Loans held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrowers
will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

5.8.3Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender, the Issuing Lender or
other Recipient or its holding company, as the case may be, as specified in
Sections 5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and
delivered to the Borrowers shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

5.8.4Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section 5.8 [Increased
Costs] shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender or the Issuing Lender pursuant to this Section
5.8 [Increased Costs] for any increased costs incurred or reductions suffered
more than nine (9) months prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

79

 



5.8.5Additional Reserve Requirements. The Borrowers shall pay to each Lender (i)
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each Loan under the
Euro-Rate Option equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement under
Regulation D or under any similar, successor or analogous requirement of the
Board of Governors of the Federal Reserve System (or any successor) or any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Loans under the Euro-Rate
Option, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that in each case the Borrowers shall
have received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten days prior to the relevant Payment Date, such additional
interest or costs shall be due and payable ten days from receipt of such notice.

5.9Taxes.

5.9.1Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.

5.9.2Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.9.3Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

5.9.4Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 5.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

80

 



5.9.5Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].

5.9.6Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

5.9.7Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to any payments made under any Loan Document shall deliver to
the Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 5.9.7(ii)(A), 5.9.7(ii)(B)(ii) and 5.9.7(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

81

 



(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S.US Borrower,

(A)any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii)executed originals of IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) executed originals of a
certificate substantially in the form of Exhibit 5.9.7(A) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrowers within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B)
or Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership, and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

82

 



(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

5.9.8Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

83

 



5.9.9UK Borrower.

(i)Notwithstanding anything else to the contrary in any other provision of this
Section 5.9, in the case of any UK Loan, no payment by any Loan Party under any
Loan Document to that Lender in connection with that UK Loan (an “Applicable UK
Payment”) shall be increased pursuant to Section 5.9.2 by reason of any
deduction or withholding on account of Taxes imposed by the United Kingdom (a
“UK Tax Deduction”) and no Loan Party shall be liable to make any payment under
Section 5.9.4 to a Lender as a result of or in connection with any such UK Tax
Deduction if, on the date on which the Applicable UK Payment falls due:

(a)the payment could have been made to the relevant Lender without a UK Tax
Deduction if the Lender had been a Qualifying Lender but, on that date, that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(b)the relevant Lender is a Qualifying Lender solely by virtue of clause (a)(ii)
of the definition of Qualifying Lender, and:

(1)an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that Lender has received from the UK Borrower making the payment a certified
copy of that Direction; and

(2)the payment could have been made to the Lender without any UK Tax Deduction
if that Direction had not been made; or

(c)the relevant Lender is a Qualifying Lender solely by virtue of clause (a)(ii)
of the definition of Qualifying Lender and:

(1)the relevant Lender has not given a Tax Confirmation to the UK Borrower; and

84

 



(2)the payment could have been made to the Lender without any UK Tax Deduction
if the Lender had given a Tax Confirmation to the UK Borrower, on the basis that
the Tax Confirmation would have enabled the UK Borrower to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA; or

(d)the relevant Lender is a Treaty Lender and the Loan Party making the payment
is able to demonstrate that the payment could have been made to the Lender
without a UK Tax Deduction had the Lender complied with its obligations under
paragraphs (ii)(a) and (c) below.

(ii)Without limiting the provisions of Section 5.9.7:

(a)a Treaty Lender and the UK Borrower which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Loan Party to obtain authorization to make that
payment without a UK Tax Deduction and, upon satisfying a. or b. below, such
Treaty Lender shall be deemed to have satisfied its obligations under this
paragraph:

(1)a Treaty Lender which (a) is a Lender on the date of this Agreement (an
“Original Lender”), and (b) holds a passport under the HMRC DT Treaty Passport
scheme which it wishes to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence in writing opposite its
name in Schedule 1.1(B);

(2)a Treaty Lender which (a) is not an Original Lender, and (b) holds a passport
under the HMRC DT Treaty Passport scheme which it wishes to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence in writing to the UK Borrower and the Administrative Agent on or
before the date on which it becomes a party to this Agreement;

(b)within 30 days of a Treaty Lender satisfying (1) or (2) in paragraph (ii)(a)
above, the UK Borrower shall duly complete and file an HM Revenue & Customs form
DTTP2 which contains the Treaty Lender’s scheme reference number and
jurisdiction of tax residence as notified to the UK Borrower in accordance with
(1) or (2) in paragraph (ii)(a) above (a “UK Borrower DTTP Filing”);

(c)if a Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with (1) or (2) in paragraph (ii)(a)
above and:

(1)the UK Borrower making a payment to that Treaty Lender has not made a UK
Borrower DTTP Filing in respect of that Lender within the period provided for in
paragraph (ii)(b) above; or

85

 



(2)the UK Borrower making a payment to that Treaty Lender has made a UK Borrower
DTTP Filing in respect of that Treaty Lender but:

(A)that UK Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(B)HM Revenue & Customs has not given the UK Borrower authority to make payments
to that Treaty Lender without a UK Tax Deduction within 60 days of the date of
the UK Borrower DTTP Filing,

and in each case, the UK Borrower has notified that Treaty Lender in writing,
that Treaty Lender and the UK Borrower shall co-operate in completing any
additional procedural formalities necessary for the UK Borrower to obtain
authorisation to make that payment without a UK Tax Deduction;

(d)if a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with (1) or (2) in paragraph (ii)(a) above, no Loan
Party shall make a UK Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender's Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees;

(e)the UK Borrower shall, promptly on making a UK Borrower DTTP Filing, deliver
a copy of that UK Borrower DTTP Filing to the Administrative Agent for delivery
to the relevant Lender.

(iii)A Lender which is a Qualifying Lender solely by virtue of clause (a)(ii) of
the definition of Qualifying Lender gives a Tax Confirmation to the UK Borrower
by entering into this Agreement.

(iv)A Lender which a Qualifying Lender solely by virtue of clause (a)(ii) of the
definition of Qualifying Lender shall promptly notify the UK Borrower and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

5.9.10Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

5.10Indemnity. In addition to the compensation or payments required by Section
5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrowers shall indemnify each
Lender against all liabilities, losses or expenses (including any foreign
exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:

86

 



(i)payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due) or any
voluntary prepayment without the required notice,

(ii)attempt by the Borrowers to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments],

(iii)default by any Loan Party in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrowers to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder; or

(iv)assignment of such Lender’s Loans to which a Euro-Rate Option applies
pursuant to Section 5.6.2 [Replacement of a Lender] on a day other than the last
day of the Interest Period therefor.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender within ten (10) Business Days after such notice is given.

5.11Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.3 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent may also effect settlement in accordance with the foregoing
sentence on the proposed Borrowing Dates for Revolving Credit Loans (including
the Closing Date) and on any mandatory prepayment dates and may at its option
effect settlement on any other Business Day. These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.3 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrowers to the Administrative Agent with respect to the
Revolving Credit Loans.

87

 



5.12Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures the Administrative Agent could purchase the Original Currency
with the Other Currency after any premium and costs of exchange on the Business
Day preceding that on which final judgment is given.

5.13Indemnity in Certain Events. The obligation of Borrowers in respect of any
sum due from Borrowers to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, the
Borrowers agree, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

6.       REPRESENTATIONS AND WARRANTIES

6.1Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default. Each Loan Party and each Subsidiary of
each Loan Party (i) is a corporation, partnership or limited liability company
(or foreign equivalent) duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, (ii) has the lawful power to
own or lease its properties and to engage in the business it presently conducts
or proposes to conduct, (iii) is duly licensed or qualified and in good standing
in each jurisdiction listed on Schedule 6.1.1 and in all other jurisdictions
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary, except
where failure to be so licensed or qualified would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, (iv)
has full power to enter into, execute, deliver and carry out this Agreement and
the other Loan Documents to which it is a party, to incur the Indebtedness
contemplated by the Loan Documents and to perform its Obligations under the Loan
Documents to which it is a party, and all such actions have been duly authorized
by all necessary proceedings on its part, (v) is in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.14 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Change, (vi) has good and marketable title to or
valid leasehold interest in all properties, assets and other rights which it
purports to own or lease or which are reflected as owned or leased on its books
and records, free and clear of all Liens and encumbrances except Permitted
Liens, and (v) is in compliance with all Anti-Terrorism Laws. No Event of
Default or Potential Default exists or is continuing. Each Loan Party owns or
has rights to use all of the Collateral and all rights with respect to any of
the foregoing used in, necessary for or material to each Loan Party’s business
as currently conducted. The use by each Loan Party and its Subsidiaries of such
Collateral and all such rights with respect to the foregoing do not infringe on
the rights of any Person other than such infringement which would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. No claim has been made and remains outstanding that any Loan
Party’s or its Subsidiary’s use of any Collateral does or may violate the rights
of any third party that would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

88

 



6.1.2Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states (i)
the name of each of the Loan Parties and each of their Subsidiaries, their
respective jurisdictions of organization and the amount, percentage and type of
equity interests in such Subsidiary (the “Subsidiary Equity Interests”), (ii)
the name of each holder of an equity interest in such Borrower (other than any
Independent Shareholder of iGo), the amount, percentage and type of such equity
interest (the “Borrowers Equity Interests”), and (iii) any options, warrants or
other rights outstanding to purchase any such equity interests referred to in
clause (i) or (ii) (collectively the “Equity Interests”). The Loan Parties and
each Subsidiary of each Loan Party have good and marketable title to all of the
Subsidiary Equity Interests it purports to own, free and clear in each case of
any Lien and all such Subsidiary Equity Interests have been validly issued,
fully paid and nonassessable. None of the Loan Parties or Subsidiaries of any
Loan Party is an “investment company” registered or required to be registered
under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”

6.1.3Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms.

6.1.4No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or (ii)
any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change. No
consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents, except filings necessary to perfect
Liens created by the Loan Documents.

89

 



6.1.5Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which would, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Change. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

6.1.6Financial Statements.

(i)Historical Statements. The Borrowers have delivered to the Administrative
Agent copies of Steel’s audited consolidated and consolidating financial
statements for and as of the end of the fiscal year ended December 31, 2016 and
Steel’s unaudited consolidated and consolidating statements of operations and
balance sheets for the quarterly fiscal period ending June 30, 2017 (all such
annual and interim statements being collectively referred to as the
“Statements”). The Statements were compiled from the books and records
maintained by the management of Steel are correct and complete and fairly
represent the consolidated financial condition of the Loan Parties as of the
respective dates thereof and the results of operations for the fiscal periods
then ended and have been prepared in accordance with GAAP consistently applied,
except for any changes required by GAAP, subject, in the case of unaudited
statements, to adjustments described therein and, in the case of interim
statements, to normal year-end audit adjustments and the absence of footnotes.

(ii)Accuracy of Financial Statements; No Material Adverse Change. Neither Steel,
the Borrowers nor any of their respective Subsidiaries have any liabilities,
contingent or otherwise, or forward or long-term commitments that are not
disclosed in the Statements or in the notes thereto, and except as disclosed
therein there are no unrealized or anticipated losses from any commitments of
Steel or the Borrowers or any of their respective Subsidiaries which would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. Since December 31, 2016, no Material Adverse Change has
occurred.

6.1.7Margin Stock. None of the Loan Parties engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U, T or X as
promulgated by the Board of Governors of the Federal Reserve System). To the
extent proceeds of any Loan has been or will be used by any of the Loan Parties
or any of their respective Subsidiaries, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock such activity will
not be inconsistent with the provisions of the regulations of the Board of
Governors of the Federal Reserve System (including without limitation,
Regulation U), or the provisions of this Agreement.

90

 



6.1.8Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading. There is no
fact known to any Loan Party which materially adversely affects the business,
property, assets, financial condition or results of operations of any Loan Party
or Subsidiary of any Loan Party which has not been set forth in this Agreement,
Steel’s annual report on Form 10-K for the year ended December 31, 2016 filed
with the Securities and Exchange Commission or any report on Form 10-Q or 8-K
thereafter filed or furnished by Steel with the Securities and Exchange
Commission or in the certificates, statements, agreements or other documents
furnished in writing to the Administrative Agent and the Lenders prior to or at
the date hereof in connection with the transactions contemplated hereby.

6.1.9Taxes. All federal, state, provincial, local and other tax returns required
to have been filed with respect to each Loan Party and each Subsidiary of each
Loan Party have been filed, and payment or adequate provision (in accordance
with GAAP) has been made for the payment of all taxes, fees, assessments and
other governmental charges which have or may become due pursuant to said returns
or to assessments received, except to the extent that such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

6.1.10Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without any known possible, alleged or actual
conflict with the rights of others, except where such conflicts would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

6.1.11Liens in the Collateral. The Collateral Documents are effective to create
in favor of the Administrative Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Collateral
described therein and, so long as (i) financing statements (including Fixture
Filings) and other filings on file in the offices specified on Schedule 6 to the
Perfection Certificate remain on file and (ii) the Administrative Agent takes
possession or control of the Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by each Collateral Document),
the Liens created by the Collateral Documents constitute fully perfected Liens
on or Liens set up against third parties on, and security interests or hypothec
in, all right, title and interest of the Loan Parties in the Collateral. The
Liens created by the Patent, Trademark and Copyright Security Agreement, as
filed in the United States Patent and Trademark Office, the United States
Copyright Office, Companies House and the UK Intellectual Property Office
(“UKIPO”) in the UK, and the Canadian Intellectual Property Office (“CIPO”), as
applicable, constitute fully perfected Liens on, and security interests in, all
right, title and interest of the grantors thereunder in Patents (as defined in
the Patent, Trademark and Copyright Security Agreement) registered or applied
for with the United States Patent and Trademark Office or Copyrights (as defined
in such Patent, Trademark and Copyright Security Agreement) registered or
applied for with the United States Copyright Office, UKIPO, and CIPO, as
applicable, as the case may be. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Documents constitute Prior Security Interests. All filing fees and
other expenses in connection with the perfection of such Liens have been or will
be paid by the Borrowers.

91

 



6.1.12Insurance. The properties of each Loan Party and each of its Subsidiaries
are insured pursuant to policies and other bonds which are valid and in full
force and effect and which provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

6.1.13ERISA Compliance.

(i)Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received from the IRS a favorable determination or opinion letter, which has not
by its terms expired, that such Pension Plan is so qualified, or such Pension
Plan is entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan, or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of
Borrowers, nothing has occurred which would prevent, or cause the loss of, such
qualification. Borrowers and each member of the ERISA Group have made all
required contributions to each Pension Plan subject to Sections 412 or 430 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Pension Plan.

(ii)No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code), other than the WHX
Pension Plan, the Retirement Plan For Employees of JPS Industries Holdings LLC,
the API Foils North America Pension Plan, and the API Group plc Pension and Life
Assurance Fund, neither of such unfunded pension liabilities could reasonably be
expected to result in any Material Adverse Change; (b) neither Borrowers nor any
member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (c) except as set
forth on Schedule 6.1.13(c), neither Borrowers nor any member of the ERISA Group
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 of ERISA, with respect to a
Multiemployer Plan (other than as previously disclosed to Administrative Agent
in writing, with respect to which liability, Borrowers have represented that the
corresponding aggregate liability shall, in no event, exceed $10,000,000); and
(d) neither Borrowers nor any member of the ERISA Group has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

92

 



(iii)With respect to any Canadian Pension Plan, to the best of the knowledge of
the Borrowers, (1) the Canadian Pension Plans are duly registered under all
applicable Federal and Provincial pension benefits legislation, (2) all
statutory obligations of the Borrowers and Guarantors required to be performed
in connection with the Canadian Pension Plans or the funding agreements therefor
have been performed in all material respects and in a timely fashion and there
are no outstanding disputes concerning the assets held pursuant to any such
funding agreement, (3) all employee contributions to the Canadian Pension Plans
required to be made by way of authorized payroll deduction have been properly
withheld by the Borrowers and the Guarantors and fully paid into the Canadian
Pension Plans in a timely fashion, (4) all material reports and disclosures
relating to the Canadian Pension Plans required by any applicable laws or
regulations have been filed or distributed in a timely fashion, (5) there have
been no improper withdrawals, or applications of, the assets of any of the
Canadian Pension Plans, (6) no amount is owing by any of the Canadian Pension
Plans under the Income Tax Act (Canada) or any provincial taxation statute, (7)
the Canadian Pension Plans are fully funded in accordance with applicable law
both on an ongoing basis and on a solvency basis (using actuarial assumptions
and methods which are consistent with the valuations last filed with the
applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles), (8) none of the Canadian Pension Plans is the
subject of an investigation, proceeding, action or claim and there exists no
state of facts which after notice or lapse of time or both could reasonably be
expected to give rise to any such proceeding, action or claim, (9) all
contributions or premiums required to be made by the Borrowers and the
Guarantors to the Canadian Pension Plans have been made in a timely fashion in
accordance with the terms of the Canadian Pension Plans and applicable laws and
regulations and (10) none of the Loan Parties maintains, sponsors, administers,
contributes to, participates in or has any liability in respect of any Defined
Benefit Canadian Pension Plan.

6.1.14Environmental Matters. Except with respect to any matters that would not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change or except as set forth on Schedule 6.1.14:

(i)Each Loan Party and each Subsidiary of each Loan Party, including each
party’s respective operations, facilities and properties, are in compliance with
all Environmental Laws and have obtained, maintained and are in compliance with
all permits, licenses and other approvals as required under any Environmental
Law;

(ii)Neither any Loan Party nor any Subsidiary of each Loan Party has become
subject to or received any written notices or claims relating to Environmental
Laws;

(iii)There are no circumstances, conditions or occurrences relating to any
current or formerly owned or operated facility or property, including the
Release or threatened Release of Regulated Substances, that would reasonably be
expected to cause any Loan Party or any Subsidiary of any Loan Party to incur or
be subject to any Environmental Liability;

(iv)To the knowledge of any Loan Party or any Subsidiary of any Loan Party, no
other Person has caused, or permitted to occur, any Release, or treated or
disposed of, or arranged for treatment or disposal of, any Regulated Substances
at any current or formerly owned or operated facility or property.

93

 



6.1.15Solvency. On the Closing Date and after giving effect to the initial Loans
hereunder, each of the Loan Parties is Solvent.

6.1.16Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party, (a)
has any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law, (b) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

6.1.17Labor Disputes. Set forth on Schedule 6.1.17 is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to each Loan Party and any union, labor organization or other
bargaining agent in respect of the employees of the Loan Parties on the date
hereof. There is no significant unfair labor practice complaint pending against
any Loan Party or, to the best of the Loan Parties’ knowledge, threatened
against it, before the National Labor Relations Board or similar foreign entity,
and no significant grievance or significant arbitration proceeding arising out
of or under any collective bargaining agreement is pending on the date hereof
against the Loan Parties or, to the best of the Loan Parties’ knowledge,
threatened against it. No significant strike, labor dispute, slowdown or
stoppage is pending against any Loan Party or, to the best of the Loan Parties’
knowledge, threatened against any Loan Party.

6.2Updates to Schedules. Should any of the information or disclosures provided
on any of the Schedules attached hereto become outdated or incorrect in any
material respect, the Borrowers shall promptly provide the Administrative Agent
in writing with such revisions or updates to such Schedule as may be necessary
or appropriate to update or correct same. No Schedule shall be deemed to have
been amended, modified or superseded by any such correction or update, nor shall
any breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Lenders, in their sole and absolute discretion, shall
have accepted in writing such revisions or updates to such Schedule; provided,
however, that the Borrowers may update Schedules 6.1.1 and 6.1.2 without any
Lender approval in connection with any transaction permitted under Sections
8.2.6 [Liquidations, Mergers, Consolidations, Amalgamations, Acquisitions],
8.2.7 [Dispositions of Assets or Subsidiaries] and 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures].

7.       CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

94

 



7.1First Loans and Letters of Credit.

7.1.1Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

(i)A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that (a) all representations and warranties of
the Loan Parties set forth in this Agreement are true and correct (A) in the
case of representations and warranties qualified by materiality, in all respects
and (B) in the case of other representations and warranties, in all material
respects, (b) the Loan Parties are in compliance with each of the covenants and
conditions hereunder, (c) no Event of Default or Potential Default exists and
(d) no Material Adverse Change has occurred since the date of the last audited
financial statements of the Borrowers delivered to the Administrative Agent;

(ii)A certificate dated the Closing Date and signed by an Authorized Officer of
each of the Loan Parties, certifying as appropriate as to: (a) all action taken
by each Loan Party in connection with this Agreement and the other Loan
Documents; (b) the names of the Authorized Officers authorized to sign the Loan
Documents and their true signatures; and (c) copies of its organizational
documents as in effect on the Closing Date certified by the appropriate Official
Body where such documents are filed with an Official Body together with
certificates from the appropriate Official Body as to the continued existence
and good standing of each Loan Party in each jurisdiction where organized or
qualified to do business;

(iii)A solvency certificate from the chief financial officer of the Borrowers
substantially in the form attached hereto as Exhibit 7.1.1;

(iv)This Agreement and each of the other Loan Documents and the Perfection
Certificate(s) signed by an Authorized Officer;

(v)The executed legal opinions of (a) Olshan Frome Wolosky LLP, counsel for the
Loan Parties, dated the Closing Date, (b) O’Neil, Cannon, Hollman, DeJong &
Laing S.C., Wisconsin local counsel for the Loan Parties, dated the Closing Date
(c) Stikeman Elliott LLP, Canadian local counsel for the Loan Parties, and (d)
Squire Patton Boggs (UK) LLP, UK local counsel for the Administrative Agent,
dated the Closing Date, in each case in form and substance reasonably
satisfactory to the Administrative Agent;

(vi)Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured and lender loss
payable special endorsements attached thereto in form and substance reasonably
satisfactory to the Administrative Agent and its counsel naming the
Administrative Agent for the benefit of the Secured Parties as additional
insured and lender loss payee;

(vii)A duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrowers most recently ended prior to the Closing Date for which
financial statements are available, signed by an Authorized Officer of the
Borrowers, demonstrating that, after giving effect to the Transactions, as of
the Closing Date the Net Leverage Ratio does not exceed 3.00 to 1.00;

95

 



(viii)All material consents, regulatory approvals and licenses required to
effectuate, the transactions and confirmation of an absence of any legal or
regulatory prohibition with respect to, the transactions contemplated hereby;

(ix)Evidence that the credit facilities with PNC Bank, National Association,
Wells Fargo Bank, National Association and HSBC have been terminated, and all
outstanding obligations thereunder have been paid and all Liens securing such
obligations have been released;

(x)Receipt of a business plan and budget of each of the Borrowers on a
consolidated basis, including forecasts prepared by management, of consolidated
balance sheets, statements of operations and (on an annual basis only)
statements of cash flow, in form and substance reasonably satisfactory to the
Administrative Agent, (x) on an annual basis through fiscal year 2021 and (y) on
a quarterly basis through the quarter ending December 31, 2017;

(xi)The Administrative Agent shall have received:

(a)reasonably satisfactory evidence that all certificates, agreements or
instruments representing or evidencing the Pledged Securities and Intercompany
Notes (each as defined in the Security Agreement, Canadian Security Agreements,
the UK Security Agreements, as applicable, and the Pledge Agreement),
accompanied by instruments of transfer and stock powers undated and endorsed in
blank have been delivered to the Administrative Agent; provided that such
certificates, agreements or instruments may be delivered within two Business
Days of the Closing Date if not delivered on or prior to the Closing Date;

(b)[Reserved]

(c)reasonably satisfactory evidence that the Borrowers have used commercially
reasonable efforts to obtain all the other certificates, agreements, including
Control Agreements (as defined in the Security Agreement, the Canadian Security
Agreements, or the UK Security Agreements, as applicable), or instruments
necessary to perfect the Administrative Agent’s security interest in all Chattel
Paper, all Instruments, all Deposit Accounts and all Investment Property of each
Loan Party (as each such term is defined in the Security Agreement or Canadian
Security Agreements, as applicable, and to the extent required by such
Agreements) and, if applicable, such certificates, agreements or instruments
have been delivered to the Administrative Agent;

UCC and PPSA financing statements (including Fixture Filings) and UK filings in
appropriate form for filing under the UCC, PPSA, UK Companies Act 2006, UK Land
Charges Act 1972 and/or UK Land Registration Act 2002, as applicable, filings
with the United States Patent and Trademark Office, United States Copyright
Office, UK IP Office and Canadian Intellectual Property Office and such other
documents under applicable Requirements of Law in each jurisdiction as may be
necessary or appropriate or, in the opinion of the Administrative Agent,
desirable to perfect the Liens created, or purported to be created, by the
Collateral Documents;

96

 



certified copies of UCC, PPSA, UK Companies House, UK Land Registry, United
States Patent and Trademark Office and United States Copyright Office and
Canadian Intellectual Property Office and UK IP Office, tax and judgment lien
searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name any Loan Party as debtor and that are
filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that are required by the Perfection Certificate or that the Administrative Agent
deems necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Permitted Liens)
after giving effect to the Transactions; and

(xii)Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

7.1.2Payment of Fees. The Borrowers shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document, including reasonable
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrowers and the Administrative Agent).

7.2Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) the representations and warranties of the
Loan Parties set forth in the Loan Documents shall then be true and correct (A)
in the case of representations and warranties qualified by materiality, in all
respects and (B) in the case of other representations and warranties, in all
material respects, (ii) no Event of Default or Potential Default shall have
occurred and be continuing, (iii) the making of the Loans or issuance, extension
or increase of such Letter of Credit shall not contravene any Law applicable to
any Loan Party or Subsidiary of any Loan Party or any of the Lenders, (iv) the
Borrowers shall have delivered to the Administrative Agent a duly executed and
completed Loan Request or to the Issuing Lender an application for a Letter of
Credit, as the case may be, (v) the Revolving Facility Usage does not exceed the
Line Cap at such time, and (vi) in the case of any Loan or Letter of Credit to
be denominated in an Optional Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Optional Currency) or the Issuing Lender (in the case of any
Letter of Credit to be denominated in an Optional Currency) would make it
impracticable for such Loan or Letter of Credit to be denominated in the
relevant Optional Currency.

97

 



8.       COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full, the Loan Parties shall comply at all times with the following
covenants:

8.1Affirmative Covenants.

8.1.1Preservation of Existence, Etc. Each Loan Party shall, and shall cause each
of its Subsidiaries to, maintain its legal existence as a corporation, limited
partnership or limited or unlimited liability company (or foreign equivalent)
and its license or qualification and good standing in its jurisdiction of
organization and in each other jurisdiction in which its ownership or lease of
property or the nature of its business makes such license or qualification
necessary, except as otherwise expressly permitted in Section 8.2.6
[Liquidations, Mergers, Etc.], except where the failure to be so licensed or
qualified would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change.

8.1.2Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all liabilities
to which it is subject or which are asserted against it, promptly as and when
the same shall become due and payable, including all Taxes, assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except (x) to the
extent that such liabilities, including Taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made or (y) for a failure that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.

8.1.3Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries to, insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent.

8.1.4Maintenance of Properties. Each Loan Party shall, and shall cause each of
its Subsidiaries to, maintain in good repair, working order and condition
(ordinary wear and tear excepted) in accordance with the general practice of
other businesses of similar character and size, all of those properties and
Equipment useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.

98

 



8.1.5Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties during normal business hours and to examine and
make excerpts from its books and records and discuss its business affairs,
finances and accounts with its officers, all in such detail and at such times
and as often as any of the Lenders may reasonably request; provided that each
Lender shall provide the Borrowing Agent and the Administrative Agent with
reasonable notice prior to any visit or inspection. In the event any Lender
desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.

8.1.6Keeping of Records and Books of Account. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain and keep proper books of record and
account which enable the Loan Parties to issue financial statements in
accordance with GAAP and as otherwise required by applicable Laws of any
Official Body having jurisdiction over the Loan Parties, and in which full, true
and correct entries shall be made in all material respects of all its dealings
and business and financial affairs.

8.1.7Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1.7 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change. The Loan Parties will use the Letters of Credit and the proceeds of the
Loans only in accordance with Section 2.8 [Use of Revolving Credit Loan
Proceeds] and as permitted by applicable Law.

8.1.8Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent’s Lien on and
Prior Security Interest in the Collateral whether now owned or hereafter
acquired as a continuing first priority perfected Lien, subject only to
Permitted Liens, and shall do such other acts and things as the Administrative
Agent in its sole discretion may deem necessary or advisable from time to time
in order to preserve, perfect and protect the Liens granted under the Loan
Documents and to exercise and enforce the Administrative Agent’s rights and
remedies thereunder with respect to the Collateral.

8.1.9Anti-Terrorism Laws; International Trade Law Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrowers shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.

99

 



8.1.10Keepwell. Each Qualified ECP Loan Party jointly and severally (together
with each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and (b)
undertakes to provide such funds or other support as may be needed from time to
time by any Non-Qualifying Party to honor all of such Non-Qualifying Party’s
obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 8.1.10 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
8.1.10, or otherwise under this Agreement or any other Loan Document, voidable
under applicable law, including applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 8.1.10 shall remain in full force
and effect until payment in full of the Obligations and termination of this
Agreement and the other Loan Documents. Each Qualified ECP Loan Party intends
that this Section 8.1.10 constitute, and this Section 8.1.10 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.

8.1.11Additional Guaranties and Collateral.

(i)With respect to any Collateral acquired after the Closing Date by any Loan
Party (other than any property described in paragraphs (ii) or (iii) below) as
to which the Administrative Agent, for the benefit of the Secured Parties, does
not have a Prior Security Interest under the Collateral Documents, the Borrowers
shall and shall cause such Loan Party to do the following within ten (10)
Business Days (or such longer period as the Administrative Agent may permit)
after the date of acquisition: (a) execute and deliver to the Administrative
Agent such amendments to the Collateral Documents as the Administrative Agent
reasonably requests in order to grant a continuing Prior Security Interest to
the Administrative Agent for the benefit of the Secured Parties in such
property, (b) take all actions reasonably requested by the Administrative Agent
and required by the Collateral Documents to grant to the Administrative Agent,
for the benefit of the Secured Parties, a Prior Security Interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Collateral Documents or by Law
or as may be reasonably requested by the Administrative Agent and (c) execute
and deliver to the Administrative Agent any other documents reasonably requested
by the Administrative Agent to document its rights hereunder and under the other
Loan Documents.

100

 



(ii)If any Borrower or Steel forms or acquires any Subsidiary (other than an
Excluded Subsidiary) after the Closing Date, or any Subsidiary that was an
Excluded Subsidiary ceases to be an Excluded Subsidiary, the Borrowers shall
cause such Subsidiary to do the following within ten (10) Business Days (or such
longer period as the Administrative Agent may permit) after such Person becomes
a Subsidiary or ceases to be an Excluded Subsidiary, as applicable: (a) execute
and deliver to the Administrative Agent, a Guarantor Joinder and such amendments
to this Agreement or the Guaranty Agreement and the Collateral Documents as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a Prior Security
Interest in the Equity Interests in such Subsidiary that is owned by any Loan
Party, (b) deliver to the Administrative Agent the certificates, if any,
representing such Equity Interests, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Loan
Party, (c) cause such Subsidiary (I) to become a party to this Agreement or the
Guaranty Agreement and Collateral Documents as a grantor and a Borrower or
Guarantor (as reasonably determined by Administrative Agent), including by
executing and delivering to the Administrative Agent a Guarantor Joinder, and
(II) to take such actions reasonably necessary and required by the Collateral
Documents to grant to the Administrative Agent for the benefit of the Secured
Parties, a Prior Security Interest in the Collateral as described in the
Collateral Documents with respect to such Subsidiary, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Collateral Documents or by law or as may be reasonably requested
by the Administrative Agent, and (d) execute and deliver to the Administrative
Agent any other documents reasonably requested by the Administrative Agent to
document its rights hereunder and under the other Loan Documents, including
opinions of counsel reasonably deemed appropriate or necessary by the
Administrative Agent and such items as are consistent with Section 7 [Conditions
of Lending and Issuance of Letters of Credit].

(iii)With respect to any Collateral existing on the Closing Date as to which the
Administrative Agent, for the benefit of the Lenders, does not have a Prior
Security Interest under the Collateral Documents on the Closing Date, the
Borrowers shall and shall cause such Loan Party to do the following within ten
(10) Business Days (or such longer period as the Administrative Agent may
permit) after the Closing Date: (a) execute and deliver to the Administrative
Agent such amendments to the Collateral Documents as the Administrative Agent
reasonably requests in order to grant a continuing Prior Security Interest to
the Administrative Agent for the benefit of the Secured Parties in such personal
property, (b) take all actions reasonably requested by the Administrative Agent
and required by the Collateral Documents to grant to the Administrative Agent,
for the benefit of the Secured Parties, a Prior Security Interest in such
personal property as may be required by the Collateral Documents or by Law or as
may be reasonably requested by the Administrative Agent and (c) execute and
deliver to the Administrative Agent any other documents reasonably requested by
the Administrative Agent to document its rights hereunder and under the other
Loan Documents.

101

 



8.1.12Canadian Pension Plans. The Borrowers shall (a) cause the Canadian Pension
Plans to be administered in all material respects in accordance with the
requirements of the applicable pension plan texts, funding agreements, the
Income Tax Act (Canada) and applicable provincial pension benefits legislation,
(b) not terminate, or cause to be terminated, any Canadian Pension Plan, if such
plan would have a solvency deficiency on termination, (c) not maintain, sponsor,
administer, contribute to, participate in or assume or incur any liability in
respect of any Defined Benefit Canadian Pension Plan, or acquire an interest in
any Person if such Person sponsors, administers, contributes to, participates in
or has any liability in respect of, any Defined Benefit Canadian Pension Plan,
(d) promptly provide the Administrative Agent with any documentation relating to
the Canadian Pension Plans as the Administrative Agent may reasonably request,
and (e) shall notify the Administrative Agent within thirty (30) days of (i) a
material increase in the liabilities of any Canadian Pension Plan, (ii) the
establishment of a new registered pension plan or (iii) the commencement of
payments of contributions to any Canadian Pension Plan to which the Borrowers
had not previously been paying or contributing.

8.1.13Post-Closing Matters.

8.1.13.1On or before the date which is five (5) days following the Closing Date,
unless extended by Administrative Agent in its sole discretion, Borrowers shall
deliver or cause to be delivered to the Administrative Agent Agent a certificate
from a senior officer of Atlantic Service Company, Limited confirming that no
debt remains outstanding to Manufacturers Hanover Bank of Canada (or any
successor entity thereto) and that the Registration No. 810421115488 filed in
the Province of Manitoba against Atlantic Service Company, Limited in favour of
Manufacturers Hanover Bank of Canada does not perfect any security interest.

8.1.13.2On or before the date which is thirty (30) days following the Closing
Date, unless extended by Administrative Agent in its sole discretion, Borrowers
shall deliver or cause to be delivered to the Administrative Agent evidence of
discharge of the following PPSA registrations: (i) Registration No. 665102484
filed in the Province of Ontario against OMG Roofing, Inc. in favour of Wells
Fargo Bank, National Association, as Trustee and Collateral Agent and (ii)
Registration No. 808456F filed in the Province of Alberta against Atlantic
Service Company, Limited in favour of Wells Fargo Bank, National Association, as
Trustee and Collateral Agent.

8.1.13.3On or before the date which is thirty (30) days following the Closing
Date, unless extended by Administrative Agent in its sole discretion, Borrowers
shall deliver or cause to be delivered to the Administrative Agent evidence of
the following filings at the Canadian Intellectual Property Office: (i) Name
change of OMG Roofing, Inc. to OMG, Inc. in respect of all items of Intellectual
Property registered with the Canadian Intellectual Property Office; (ii) Name
change of Continental Industries Inc. to East 74th Street Holdings, Inc. in
respect of all items of Intellectual Property registered with the Canadian
Intellectual Property Office; and (iii) Discharge of all security filed against
the Loan Parties with the Canadian Intellectual Property Office in favour of
Ableco Finance LLC, Canpartners Investments IV, LLC, Steel Partners II, LP and
Steel Partners II Liquidating Series Trust –Series E.

8.1.13.4On or before the date which is thirty (30) days following the Closing
Date, unless extended by Administrative Agent in its sole discretion, Borrowers
shall have delivered to Administrative Agent a fully executed (i) deposit
account control agreement, in form and substance satisfactory to Administrative
Agent, with respect to the deposit accounts maintained by Loan Parties, or any
of them, at each of Bank of America, N.A., Wells Fargo Bank, N.A., and Citizens
Bank, N.A., if required pursuant to the terms of the Loan Documents, and (ii)
securities account control agreement, in form and substance satisfactory to
Administrative Agent, with respect to the accounts maintained by Loan Parties,
or any of them, at Jefferies LLC.

102

 



8.1.13.5On or before the date which is thirty (30) days following the Closing
Date, Administrative Agent shall have received evidence that the Letter of
Credit issued to API Americas Inc. by HSBC in the amount of $50,000 has been
cancelled.

8.1.13.6Loan Parties shall use commercially reasonable efforts to deliver to
Administrative Agent on or before the date which is sixty (60) days following
the Closing Date, an executed landlord’s waiver or other lien waiver agreement
in form and substance satisfactory to Administrative Agent, from the lessor,
warehouse operator, consignor, or other applicable Person to whom Collateral is
consigned or who has custody, control, or possession of any Collateral, for each
Collateral location at which Borrowers maintain assets having a value in excess
of $1,000,000. All such locations are listed on Schedule 8.1.13 attached hereto.

8.1.13.7On or before the date which is sixty (60) days following the Closing
Date, unless extended by Administrative Agent in its sole discretion,
Administrative Agent shall have received evidence satisfactory to Administrative
Agent that each of the issues identified on Schedule 8.1.13.7 with respect to
the corresponding intellectual property have been addressed in a manner
reasonably satisfactory to the Administrative Agent.

8.1.13.8On or before November 14, 2018, unless extended by Administrative Agent
in its sole discretion, Borrowers shall provide evidence to Administrative Agent
that the HSBC Facilities have been terminated, which shall include, without
limitation, a payoff letter satisfactory to Administrative Agent in which HSBC
releases all Liens relating thereto.

8.1.13.9On or before the date which is thirty (30) days following the Closing
Date, unless extended by Administrative Agent in its sole discretion,
Administrative Agent shall have received (i) an endorsement to Loan Parties’
property insurance policies naming Administrative Agent as lender loss payee
with respect to each such policy and an endorsement to Loan Parties’ liability
insurance policies naming Administrative Agent as additional insured with
respect to each such policy, and in each case such endorsements shall be in form
and substance satisfactory to Administrative Agent and (ii) foreign
qualifications of each of the Loan Parties, as applicable.

8.1.13.10On or before the date which is thirty (30) days following the Closing
Date, unless extended by Administrative Agent in its sole discretion,
Administrative Agent shall have received a completed schedule to the Pledge
Agreement, addressing in a manner reasonably satisfactory to the Administrative
Agent each of the issues identified therein with respect to the corresponding
pledged shares, together with stock certificates, stock powers executed in blank
for each certificated share and an issuer’s acknowledgment for each entity not
previously delivered to Administrative Agent.

8.1.14Field Exams. If requested by the Administrative Agent, once per fiscal
year of the Borrowers at any time as determined by the Administrative Agent, the
Loan Parties will permit the Administrative Agent or professionals (including
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent, and, unless an Event of Default then exists and is continuing, on
reasonable prior notice and during normal business hours, to conduct field
examinations or updates thereof to ensure the adequacy of the Collateral
included in the related reporting and control systems; provided that, if an
Event of Default has occurred and is continuing during any calendar year there
shall be no limitation as to the number and frequency of such field examinations
during such calendar year and all such field examinations shall be at the sole
expense of the Borrowers. For purposes of this Section 8.1.14, it is understood
and agreed that a single field examination may consist of examinations conducted
at multiple relevant sites and involve one or more relevant Loan Parties and
their assets.

103

 



8.2Negative Covenants.

8.2.1Indebtedness. Neither Steel nor Borrowers shall, nor shall they permit any
of their Subsidiaries, other than WebBank, to, at any time create, incur, assume
or suffer to exist any Indebtedness, except:

(i)Indebtedness under the Loan Documents;

(ii)Existing Indebtedness as set forth on Schedule 8.2.1 and Permitted
Refinancings and guarantees thereof;

(iii)Purchase Money Indebtedness, and Permitted Refinancings thereof, in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding;

(iv)Indebtedness owing to Steel, any Borrower or any of their Subsidiaries
permitted under Section 8.2.4(iv) [Loans and Investments]; provided that any
such Indebtedness shall be evidenced by the Global Intercompany Note;

(v)Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided Foreign
Currency Hedge, (iii) other Interest Rate Hedge or Foreign Currency Hedge
approved by the Administrative Agent, (iv) Indebtedness under any Other Lender
Provided Financial Service Product, or (v) Indebtedness under a commodities
trading agreement entered into for the purpose of hedging precious metals
inventory and not for speculative purposes; provided that the amount of such
Indebtedness or other obligations of such Loan Party outstanding does not
increase other than as a result of fluctuations in commodity prices or by reason
of fees and expenses payable in connection therewith; provided, however, the
Borrowers and their Subsidiaries shall enter into a Lender Provided Interest
Rate Hedge or another Interest Rate Hedge, Lender Provided Foreign Currency
Hedge, Foreign Currency Hedge, or another Interest Rate Hedge only for hedging
(rather than speculative) purposes;

(vi)Indebtedness constituting Consigned Precious Metal Indebtedness in an amount
not to exceed the Maximum Precious Metal Consignment Amount;

(vii)Endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(viii)Indebtedness in respect of deposits or advances received in the ordinary
course of business;

(ix)Except as otherwise permitted by Sections 8.2.1 (xiv) below, Indebtedness of
Foreign Subsidiaries (which are not Loan Parties) in an aggregate principal
amount not to exceed $50,000,000 in the aggregate at any time outstanding for
the working capital and operational needs of such Foreign Subsidiaries and for
Permitted Acquisitions, whether constituting loans by UK Borrower to API Group
plc and its Subsidiaries or loans from third party financing sources to such
Foreign Subsidiaries; provided, however, that except as otherwise permitted by
Sections 8.2.1 (xiv) below, Indebtedness from third party financing sources to
any Foreign Subsidiaries shall not exceed $15,000,000 in the aggregate at any
time outstanding;

104

 



(x)the OMG Mortgage Debt in the aggregate principal amount thereof outstanding
on the Closing Date after giving effect to the Transactions, less the aggregate
principal amount of all repayments, repurchases or redemptions thereof after the
date hereof, whether optional or mandatory;

(xi)any Guaranty permitted by Section 8.2.4 [Loans and Investments] by any Loan
Party of the Indebtedness of any Subsidiary of the Borrowers permitted under
this Section 8.2.1; provided however that no Loan Party, other than Handy &
Harman Group Ltd. and its Subsidiaries, shall be permitted to guaranty any
Consigned Precious Metal Indebtedness;

(xii)Indebtedness in an aggregate principal amount not to exceed $25,000,000 for
the purpose of financing the purchase of an aircraft;

(xiii)To the extent constituting Indebtedness, the issuance of preferred units
by Steel in connection with a Permitted Acquisition, either (i) up to
$50,000,000 on the same terms as the preferred units of Steel outstanding on the
date hereof, provided that the Specified Transaction Requirements shall have
been satisfied or (ii) under terms and conditions satisfactory to the
Administrative Agent, including but not limited to tenor, mandatory cash
redemption requirements and cash coupon requirements, if any;

(xiv)Indebtedness of UK Borrower constituting the UK Swing Line;

(xv)[Reserved];

(xvi)other Indebtedness (other than the issuance of Disqualified Stock) in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding;
and

(xvii)Notwithstanding anything to the contrary set forth in this Section 8.2.1
[Indebtedness], unless and until each iGo Entity is wholly owned, directly or
indirectly, by Borrowing Agent, and the iGo Obligations are no longer limited
pursuant to Section 1.6 [Limitation on Liability of iGo] above, the iGo Entities
shall not be permitted to incur any Indebtedness that may otherwise be permitted
pursuant to this Section 8.2.1 [Indebtedness] clauses (iii), (iv), (v), (vi),
(xii) or (xvi), all of which clauses shall be deemed inapplicable to the iGo
Entities, provided, however, that the iGo Entities may incur Purchase Money
Indebtedness and Permitted Refinancings thereof, in an aggregate principal
amount not to exceed $500,000 at any time outstanding, provided, further,
however, that the iGo Entities shall be permitted to incur Indebtedness under
clause (iv) above only to the extent such corresponding Investment by the Loan
Parties is expressly permitted by Section 8.2.4(iv) [Loans and Investments]
below.

105

 



8.2.2Liens; Lien Covenants. Each of the Loan Parties shall not, and shall not
permit any of its respective Subsidiaries, other than WebBank, to, at any time
create, incur, assume or suffer to exist any Lien on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.

8.2.3Prepayments or Amendments of Other Indebtedness.

8.2.3.1The Borrowers shall not, and shall not permit any of their respective
Subsidiaries, other than WebBank, to, directly or indirectly, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness of the Loan Parties, except (a) the prepayment of the Loans in
accordance with the terms of this Agreement, (b) any payment in the form of
Capital Stock (other than Disqualified Stock) of the Borrowers or Steel,
including by conversion of such Material Indebtedness into such Capital Stock,
(c) so long as no Potential Default or Event of Default exists and the pro forma
Net Leverage Ratio, after giving effect to such payment, would not be greater
than 3.25:1, payments in connection with Steel Partners Holdings L.P. preferred
units, (d) so long as no Potential Default or Event of Default exists and the
pro forma Net Leverage Ratio, after giving effect to such payment, would not be
greater than 3.25:1, payments in connection with WebFinancial Holding
Corporation’s preferred stock, (e) Permitted Refinancings of Material
Indebtedness and (f) prepayments of Indebtedness owing to a Borrower or any of
its Subsidiaries permitted under Section 8.2.4(iv) [Loans and Investments] other
than such prepayment not permitted by the Global Intercompany Note.

8.2.3.2The Borrowers shall not, and shall not permit any Subsidiary, other than
WebBank, to, amend, supplement or otherwise modify any provision of any document
governing Material Indebtedness in any manner that is adverse in any material
respect to the interests of the Lenders.

8.2.4Loans and Investments. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, at any time make or
suffer to remain outstanding any loan or advance to, Guaranty the obligations
of, or purchase, acquire or own any Capital Stock, bonds, notes or securities
of, or any other investment or interest in, or make any capital contribution to,
any other Person, or agree, become or remain liable to do any of the foregoing,
(each an “Investment”), except:

(i)trade credit extended on usual and customary terms in the ordinary course of
business;

(ii)Investments in the form of Cash Equivalents;

(iii)Investments in the Capital Stock of Subsidiaries existing on the date
hereof, and other Investments existing on the date hereof and set forth on
Schedule 8.2.4;

106

 



(iv)(A) Investments in any Loan Party, (B) Investments by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary and (C) Investments by any Loan
Party in any Non-Guarantor Subsidiary in the ordinary course of business and to
the extent permitted to be incurred by Section 8.2.1(x) hereof, provided,
however, that unless and until each iGo Entity is wholly owned, directly or
indirectly, by Borrowing Agent and the iGo Entities are jointly and severally
liable for all of the Obligations, no Loan Party may make any Investments in the
iGo Entities without the express written consent of the Administrative Agent and
the Required Lenders;

(v)loans and advances by any Loan Party to employees of such Loan Party not to
exceed the principal amount of $250,000 in the aggregate at any time outstanding
for: (A) reasonably and necessary work-related travel or other ordinary business
expenses to be incurred by such employee in connection with their work for such
Loan Party and (B) reasonably and necessary relocation expenses of such
employees (including home mortgage financing for relocated employees);

(vi)obligations of account debtors to the Borrowers or any of their respective
Subsidiaries arising in the ordinary course of business, and stock or
obligations (including promissory notes) issued to the Borrowers or any of their
Subsidiaries by any Person (or the representative of such Person) in respect of
obligations of such Person owing to the Borrowers or their Subsidiaries (which
obligations arose as accounts receivable in the ordinary course of business) in
connection with the insolvency, bankruptcy, receivership or reorganization of
such Person or a compromise or settlement of the obligations of such Person;

(vii)any loans or advances to Handy or Steel made in lieu of dividends or
distributions to Handy or Steel pursuant to Sections 8.2.5(iv), (v) and (vi)
[Dividends and Related Distributions] and not in excess of the amount permitted
thereunder, if any (it being understood that any loans or advances pursuant to
this clause (vii) outstanding at any time shall count toward the dividends and
distributions made pursuant to Section 8.2.5(iv) and (v) [Dividends and Related
Distributions]); provided that any such loans or advances shall be evidenced by
the Global Intercompany Note;

(viii)Permitted Acquisitions;

(ix)any Lender Provided Interest Rate Hedge or Foreign Currency Hedge or
Indebtedness under any Other Lender Provided Financial Service Product;

(x)direct or indirect Investments in WebBank in an aggregate amount not to
exceed $35,000,000 so long as the Net Leverage Ratio both before and after
giving pro forma effect to any such Investment does not exceed 3.25 to 1.00;

(xi)the transfer of the Capital Stock of a Foreign Subsidiary to a Non-Guarantor
Subsidiary in connection with Permitted Foreign Subsidiary Restructuring
Transactions;

(xii)the purchase of Marketable Securities in the ordinary course of business;

107

 



(xiii)subject to the limitations in clause (iv) above with respect to
Investments made to or for the benefit of the iGo Entities, Investments not
otherwise set forth herein and not related in any way, either directly or
indirectly, to WebBank, so long as the Net Leverage Ratio both before and after
giving pro forma effect to any such Loan or Investment does not exceed 3.25 to
1.00; and[RESERVED]; and

(xiv)Steel Excel, Inc. or another Loan Party that is a U.S. Person may make
Investments by acquiring additional shares of the Capital Stock of iGo pursuant
to documentation in form and substance satisfactory to Administrative Agent,
provided (i) that no Default or Event of Default then exists and (ii) the
Specified Transaction Requirements are satisfied.

8.2.5Dividends and Related Distributions. The Loan Parties shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, make or pay, or
agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its Capital Stock, on account of the purchase,
redemption, retirement or acquisition of its Capital Stock, except:

(i)dividends or other distributions (A) to a Loan Party and (B) by a
Non-Guarantor Subsidiary to another Non-Guarantor Subsidiary;

(ii)dividends or other distributions payable in the form of Capital Stock of a
Borrower (other than Disqualified Stock);

(iii)so long as no Potential Default or Event of Default exists, in conjunction
with a dividend or other distribution made by iGo to Steel Excel, Inc.,
corresponding dividends or distributions otherwise payable to any Independent
Shareholder of iGo in an amount limited to their pro rata shares of such
dividends or distributions based on their respective proportionate ownership
interests;

(iv)dividends or other distributions to API Group plc (including to the extent
not otherwise permitted by the terms of this Agreement, dividends and
distributions made by API Americas Inc. and API (USA) Holdings Ltd. to Excluded
Subsidiaries of API Group plc, for ultimate dividend or distribution to API
Group plc, so long as such dividends and distributions are ultimately received
by API Group plc), Handy, or Steel, in an aggregate amount not to exceed
$15,000,000 per calendar year to be used by API Group plc, Handy, or Steel
primarily to pay Administrative Expenses;

(v)so long as (i) no Potential Default or Event of Default exists and (ii) both
before and after giving pro forma effect to such dividends or distributions, the
Net Leverage Ratio does not exceed 3.25 to 1.00, dividends and other
distributions to API Group plc (including to the extent not otherwise permitted
by the terms of this Agreement, dividends and distributions made by API Americas
Inc. and API (USA) Holdings Ltd. to Excluded Subsidiaries of API Group plc, for
ultimate dividend or distribution to API Group plc, so long as such dividends
and distributions are ultimately received by API Group plc) or by Steel to the
holders of its Capital Stock;

108

 



(vi)so long as no Potential Default or Event of Default exists, dividends and
other distributions to Handy the proceeds of which are used solely to make
contributions to the WHX Plan, which amounts (x) shall not exceed the minimum
required contribution to the WHX Plan under Section 412 of the Code due on the
date of such dividend or distribution and (y) shall not count toward the amount
of dividends or other distributions to Handy permitted under clauses (iv) and
(v) of this Section 8.2.5; and

(vii)so long as no Potential Default or Event of Default exists, dividends and
other distributions to API Group plc (including to the extent not otherwise
permitted by the terms of this Agreement, dividends and distributions made by
API Americas Inc. and API (USA) Holdings Ltd. to Excluded Subsidiaries of API
Group plc, for ultimate dividend or distribution to API Group plc, so long as
such dividends and distributions are ultimately received by API Group plc) the
proceeds of which are used solely to make contributions to the UK Plan, which
amounts (x) shall not exceed the contributions paid at the date of this
agreement (subject to any increase which may be agreed between API Group plc and
the trustees of the UK Plan to repay any future increase in the funding deficit)
and (y) shall not count toward the amount of dividends or other distributions to
API Group plc permitted under clauses (iv) and (v) of this Section; and

(viii)so long as no Potential Default or Event of Default exists, distributions
by (a) Steel to the holders of its preferred units in accordance with the terms
of its partnership agreement and (b) WebFinancial Holding Corporation to the
holders of its preferred units in accordance with the terms of its certificate
of designation; and

(ix)the forgiveness of loans owing by (A) any Loan Party to any other Loan
Party, (B) any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary
and (C) any Loan Party to any Non-Guarantor Subsidiary, in each case outstanding
on the Closing Date, and any deemed non-cash dividend in connection with such
forgiveness.

8.2.6Liquidations, Mergers, Consolidations, Amalgamations, Acquisitions. The
Loan Parties shall not, and shall not permit any of their respective
Subsidiaries to, dissolve, liquidate or wind-up its affairs, or become a party
to any merger, consolidation or amalgamation, or make any Acquisition; provided
that:

(i)any Subsidiary may merge or consolidate with and into a Borrower; provided
that such Borrower shall survive such merger or consolidation;

(ii)any Non-Guarantor Subsidiary may merge, consolidate or amalgamate with any
other Non-Guarantor Subsidiary;

(iii)any Subsidiary of a Borrower may merge, consolidate or amalgamate with any
Guarantor; provided that a Guarantor shall survive such merger, consolidation or
amalgamation;

(iv)so long as no Event of Default or Potential Default exists, any Subsidiary
of the Borrowers may dissolve, liquidate or wind-up its affairs if (x) the Loan
Parties determine in good faith that such dissolution, liquidation or winding-up
is in the best interest of the Loan Parties and not materially disadvantageous
to the Lenders and (y) all of such Subsidiary’s assets are distributed to a Loan
Party (or, in the case of the dissolution, liquidation, or winding up the
affairs of a Non-Guarantor Subsidiary to another Subsidiary); and

109

 



(v)any Loan Party may make an Acquisition (including by merger, consolidation or
amalgamation) (each a “Permitted Acquisition”); provided that each of the
following requirements is met:

(A)in the case of any Acquisition of a Person, such Person will be wholly owned,
directly or indirectly, by a Borrower;

(B)in the case of any Acquisition of a Person, such Person is not a regulated
bank entity (and for avoidance of doubt, no Acquisition of a regulated bank
entity by a Loan Party or any Subsidiary of any Loan Party, shall be deemed a
Permitted Acquisition);

(C)the Specified Transaction Requirements are satisfied; and

(D)the Loan Parties shall deliver to the Administrative Agent at least ten (10)
Business Days (or, in the case of any Acquisition where, prior to the
consummation of the Acquisition, the Consolidated Adjusted EBITDA of the Person
being acquired is less than 10% of the Consolidated Adjusted EBITDA of the Loan
Parties, such later date as acceptable to the Administrative Agent in its
discretion) before the consummation of such Acquisition all relevant financial
information with respect to the Person or assets being acquired provided to the
Loan Parties by the Person being acquired or the Person selling such assets
reasonably requested by the Administrative Agent, including in connection with
any Acquisition involving aggregate consideration in excess of $25,000,000,
audited financial statements of the Person or business acquired or a quality of
earnings or similar due diligence report (by a nationally recognized accounting
firm and otherwise in form and substance reasonably satisfactory to the
Administrative Agent) with respect to the financial information of the Person or
business acquired. The Loan Parties shall also deliver to the Administrative
Agent at least ten (10) Business Days before such Permitted Acquisition copies
of any material agreements entered into or proposed to be entered into by the
Loan Parties in connection with such Permitted Acquisition and all other
information related to such Permitted Acquisition as reasonably requested by the
Administrative Agent, including environmental reports.

8.2.7Dispositions of Assets or Subsidiaries. The Loan Parties shall not, and
shall not permit any of their respective Subsidiaries to, directly or
indirectly, make any Disposition, except:

(i)sales of inventory in the ordinary course of business;

110

 



(ii)any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of the business of such
Borrower or its respective Subsidiaries;

(iii)any sale, transfer or lease of assets (A) permitted by Section 8.2.4 [Loans
and Investments] or 8.2.5 [Dividends and Related Distributions], (B) to a Loan
Party or (C) by a Non-Guarantor Subsidiary to another Non-Guarantor Subsidiary;
provided however, that unless and until each iGo Entity is wholly owned,
directly or indirectly, by Borrowing Agent and the iGo Entities are jointly and
severally liable for all of the Obligations, no sale, transfer or lease of
assets may be made by any Loan Party (other than the iGo Entities) to any iGo
Entity, without the express written consent of the Administrative Agent and the
Required Lenders ;

(iv)any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased within the parameters
of Section 8.2.14 [Limitation on Negative Pledge Clauses]; provided such
substitute assets are subject to the Lenders’ Prior Security Interest;

(v)any Disposition; provided that (x) the Specified Transaction Requirements are
satisfied and (y) the Net Cash Proceeds are applied in accordance with the
provisions of Section 5.7.3 [Sale of Assets];

(vi)sales of Specified Factored Accounts by a Borrower or Guarantor to a Factor,
so long as the following terms and conditions are satisfied: (A) the aggregate
face amount of Specified Factored Accounts which may be sold by the Borrower and
Guarantors shall not exceed an amount, at any time, equal to 10% of the Loan
Parties’ aggregate sales revenues, measured quarterly on a trailing 12 month
basis; (B) any sale or transfer of Specified Factored Accounts shall be without
any recourse, offset or claim of any kind or nature to or against any Loan
Party, the Administrative Agent or any Lender; (C) no Potential Default or Event
of Default shall exist; and (D) the Factoring Documents are in form and
substance satisfactory to Administrative Agent; and

(vii)the transfer by a Borrower or any Subsidiary (other than a Foreign
Subsidiary, iGo or any iGo Entity) of any Equipment to any Foreign Subsidiary;
provided that the fair market value of all such Equipment transferred pursuant
to this clause (vii) does not exceed $10,000,000 in the aggregate.

111

 



8.2.8Affiliate Transactions. The Loan Parties shall not, and shall not permit
any of their respective Subsidiaries to, directly or indirectly, enter into or
carry out any transaction with or for the benefit of any Affiliate (including
purchasing property or services from or selling property or services to any such
Affiliate), except (i) any transaction that is not otherwise prohibited by this
Agreement, is entered into in the ordinary course of business upon fair and
reasonable terms no less favorable to such Borrower or Subsidiary than such
Borrower or Subsidiary would obtain in a comparable arm’s length transaction
with an unaffiliated person, (ii) transactions between or among Loan Parties not
involving any Affiliate of any Loan Party that is not a Loan Party, (iii)
Investments permitted by Section 8.2.4(iv) [Loans and Investments] and
dividends, distributions or other payments permitted under Section 8.2.5
[Dividends and Related Distributions], (iv) transactions pursuant to and
payments of fees, indemnities and expenses to Steel or its Affiliates pursuant
to the Management Services Agreements as in effect on the Closing Date or as
thereafter amended in a manner not materially adverse to the Lenders, (v)
customary success payments to Steel or its Affiliates made for financial
advisory, financing, underwriting or placement services in respect of
acquisitions, divestitures and financings; provided that (x) such payments are
approved by a majority of the disinterested members of the Board of Directors
each Borrower in good faith and (y) in the case of each transaction for which a
payment is due, such payments when taken together with all payments to any other
person providing financial advisory, financing, underwriting or placement
services in respect of such transaction, do not exceed 2.5% of the overall
transaction value (it being understood that no transaction fees shall be paid to
Steel or its Affiliates unless the requirements of this clause (vi) are
satisfied), (vi) the payment of Administrative Expenses; provided that the
amount of payments under this clause (vi) when taken together with (x) the
Investments made under Section 8.2.4(vii) [Loans and Investments] and (y) the
dividends or other distributions made in lieu thereof under Section 8.2.5(iv)
[Dividends and Related Distributions], shall not exceed $15,000,000 per calendar
year, and (vii) issuance of incentive units by Steel pursuant to that certain
Incentive Unit Agreement by and between Steel and SPH SPV-I, LLC, effective as
of May 11, 2012.

8.2.9Subsidiaries, Partnerships and Joint Ventures. The Loan Parties shall not,
and shall not permit any of their respective Subsidiaries to own or create
directly or indirectly any Subsidiaries unless no Potential Default or Event of
Default exists or would result therefrom.

8.2.10Continuation of or Change in Business. The Borrowers shall not, and shall
not permit any of their respective Subsidiaries to, directly or indirectly,
engage in any business (an “Unrelated Business”) other than the businesses of
the Borrowers and their Subsidiaries on the date hereof and any business
reasonably related, ancillary or complementary to such businesses; provided that
the following shall not be subject to the foregoing restriction: (i) a business
or Subsidiary that is acquired after the Closing Date in a Permitted Acquisition
(which shall, for the avoidance of doubt, satisfy the Specified Transaction
Requirements) and (ii) an Unrelated Business that is engaged in by the Borrowers
or any of their Subsidiaries; provided that, in the case of this clause (ii),
the Specified Transaction Requirements are satisfied.

8.2.11Fiscal Year. The Borrowers shall not, and shall not permit any of their
Subsidiaries to, change their fiscal year from the twelve-month period beginning
January 1 and ending December 31.

8.2.12Issuance of Stock. The Loan Parties shall not, and shall not permit any of
their Subsidiaries to, (i) issue additional Equity Interests if, as a result of
any such issuance, a Change of Control would occur; provided that in connection
with the issuance of additional Equity Interests permitted hereunder, the Loan
Parties shall comply with any applicable requirements of the Collateral
Documents; or (ii) issue any Disqualified Stock (other than to any Loan Party).

8.2.13Changes in Organizational Documents. The Loan Parties shall not, and shall
not permit any of their Subsidiaries to, amend in any respect its certificate of
incorporation (including any provisions or resolutions relating to Capital
Stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents in a manner materially adverse to the Lenders.

112

 



8.2.14Limitation on Negative Pledge Clauses. The Loan Parties shall not, and
shall not permit any of their Subsidiaries to, enter into with any Person any
agreement, other than this Agreement and the other Loan Documents, which
prohibits or limits the ability of the Borrowers or any of such Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its property
(including, for the avoidance of doubt, real property), assets or revenues,
whether now owned or hereafter acquired, in favor of the Administrative Agent or
the Lenders; provided that any Loan Party and its Subsidiaries may enter into
any such agreement to the extent that (i) such agreement is in connection with a
Lien permitted by clause (viii) of the definition of Permitted Liens or a sale
of assets (including Equity Interests in Subsidiaries) permitted by Section
8.2.7 [Dispositions of Assets or Subsidiaries] and any such prohibitions or
limitations apply only to the property encumbered by such Lien or subject to
such sale (and, in the case of a sale of the Equity Interest in a Subsidiary,
the property of such Subsidiary) and (ii) such agreement is a contract, license
or lease entered into pursuant to the reasonable business requirements of such
Loan Party which includes customary provisions prohibiting or restricting
assignment or the granting of Liens on the rights contained therein.

8.2.15Limitations on Restrictions Affecting Subsidiaries. The Loan Parties shall
not, and shall not permit any of their Subsidiaries to, directly, or indirectly,
create or otherwise cause or suffer to exist any encumbrance or restriction
which prohibits or limits the ability of any Subsidiary of such Loan Party to
(a) pay dividends or make other distributions or pay any Indebtedness owed to
such Loan Party or any Subsidiary of such Loan Party, (b) make loans or advances
to such Loan Party or any Subsidiary of such Loan Party, (c) transfer any of its
properties or assets to such Loan Party or any Subsidiary of such Loan Party or
(d) create, incur, assume or suffer to exist any lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than
encumbrances and restrictions arising under (i) applicable law, (ii) this
Agreement, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of such Loan Party or any Subsidiary of
such Loan Party, (iv) customary restrictions on dispositions of real property
interests found in reciprocal easement agreements of such Loan Party or any
Subsidiary of a Loan Party and (v) the extension or continuation of contractual
obligations in existence on the date hereof; provided that, any such
encumbrances or restrictions contained in such extension or continuation are no
less favorable to the Administrative Agent and Lenders than those encumbrances
and restrictions under or pursuant to the contractual obligations so extended or
continued.

8.2.16Maximum Leverage Ratio. The Borrowers shall not permit the Leverage Ratio,
calculated as of the end of each fiscal quarter, to exceed (i) 4.00 to 1.00 for
the fiscal quarters ending December 31, 2017 and March 31, 2018, (ii) 4.25 to
1.00 for the fiscal quarters ending June 30, 2018, September 30, 2018 and
December 31, 2018 and (iii) 4.004.25 to 1.00 as of the end of each fiscal
quarter thereafter; provided, however, that notwithstanding the foregoing,
following a Material Acquisition, Borrowers shall not permit the Leverage Ratio,
calculated as of the end of each of the four (4) fiscal quarters immediately
following such Material Acquisition (which, for the avoidance of doubt, shall
commence with the fiscal quarter in which such Material Acquisition is
consummated), to exceed 4.254.50 to 1.00.

113

 



8.2.17Maximum Net Leverage Ratio. The Borrowers shall not permit the Net
Leverage Ratio, calculated as of the end of each fiscal quarter, to exceed (i)
3.75 to 1.00 for the fiscal quarters ending December 31, 2017 and March 31,
2018, (ii) 4.00 to 1.00 for the fiscal quarters ending June 30, 2018, September
30, 2018 and December 31, 2018 and (iii) 3.75 to 1.00 as of the end of each
fiscal quarter thereafter; provided, however, that notwithstanding the
foregoing, following a Material Acquisition, Borrowers shall not permit the Net
Leverage Ratio, calculated as of the end of each of the four (4) fiscal quarters
immediately following such Material Acquisition (which, for the avoidance of
doubt, shall commence with the fiscal quarter in which such Material Acquisition
is consummated), to exceed 4.25 to 1.00. Division. Notwithstanding anything to
the contrary contained herein, no Loan Party may (i) divide or enter into any
plan of division pursuant to section 18-217 of the Delaware Limited Liability
Company Act or any similar stature or provision under any Applicable Law or
otherwise, (ii) dispose of any property through a plan of division under the
Delaware Limited Liability Company Act or any comparable transaction under any
similar law or (iii) make any payment or distribution pursuant to a plan of
division under the Delaware Limited Liability Company Act or any comparable
transaction under any similar law.

8.2.18Minimum Interest Coverage Ratio. The Borrowers shall not permit the
Interest Coverage Ratio, calculated as of the end of each fiscal quarter,
commencing with the fiscal quarter ending December 31, 2017, to be less than
3.50 to 1.00.

8.3Reporting Requirements. The Borrowers will furnish or cause to be furnished
to the Administrative Agent and each of the Lenders:

8.3.1Quarterly Financial Statements. As soon as available and in any event
within 45 days after the end of each of the first three fiscal quarters in each
fiscal year, quarterly unaudited financial statements of Steel, consisting of a
consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statements of operations and comprehensive income for the fiscal
quarter then ended and the fiscal year through that date and for the
corresponding periods in the preceding fiscal year and cash flows for the fiscal
year through that date and for the corresponding period in the preceding fiscal
year, all in reasonable detail and certified (subject to normal year-end audit
adjustments and the absence of footnotes) by the Chief Executive Officer,
President or Chief Financial Officer of the Borrowers as having been prepared in
accordance with GAAP, consistently applied, except for any change in accounting
principles required by GAAP. The Borrowers shall deliver a certificate with such
financial statements showing the bridge between the financial statements
delivered pursuant hereto and the financial statements of the Loan Parties
together with any Excluded Subsidiaries, the aggregate Consolidated EBITDA of
which Excluded Subsidiaries does not exceed $1,000,000.

8.3.2Annual Financial Statements.

(a)As soon as available and in any event within 90 days after the end of each
fiscal year of the Loan Parties, annual unaudited financial statements of the
Loan Parties, together with any Excluded Subsidiaries, the aggregate
Consolidated EBITDA of which Excluded Subsidiaries does not exceed $1,000,000,
consisting of a consolidated and consolidating balance sheet as of the end of
such fiscal year, and related consolidated and consolidating statements of
operations and cash flows for the fiscal year then ended and as of and for the
preceding fiscal year, all in reasonable detail and setting forth in comparative
form the financial statements as of the end of and for the preceding fiscal
year, and certified by an Authorized Officer of the Borrowers as having been
prepared in accordance with GAAP, consistently applied, except for any change in
accounting principles required by GAAP.

114

 



(b)As soon as available and in any event within 90 days after the end of each
fiscal year of Steel, annual audited financial statements of Steel consisting of
a consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of operations and comprehensive income, equity holders’
equity and cash flows for the fiscal year then ended and as of any for the
preceding fiscal year, all in reasonable detail and certified by independent
certified public accountants of nationally recognized standing reasonably
satisfactory to the Administrative Agent. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents. The
Borrowers shall deliver a certificate with such financial statements showing the
bridge between the financial statements delivered pursuant to this Section
8.3.2(b) and the financial statements delivered pursuant to Section 8.3.2(a),
with such analysis validated by an independent third party, in a manner agreed
to by Administrative Agent.

8.3.3Certificate of the Borrowers. Concurrently with the quarterly financial
statements for the first three fiscal quarters in each fiscal year and the
annual financial statements furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements], a certificate (each a “Compliance Certificate”)
from the Borrowing Agent on behalf of all Borrowers signed by an Authorized
Officer of the Borrowing Agent, in the form of Exhibit 8.3.3.

8.3.4Notices.

8.3.4.1Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

8.3.4.2Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims in excess of
$10,000,000 or which if adversely determined would constitute a Material Adverse
Change.

8.3.4.3Organizational Documents. Promptly after the effectiveness thereof,
notice of any amendment to the organizational documents of any Loan Party.

8.3.4.4Erroneous Financial Information. Immediately in the event that the
Borrowers or their accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Borrowers propose to take with respect thereto.

115

 



8.3.4.5ERISA Event. Immediately upon the occurrence of any ERISA Event, or
Canadian Pension Termination Event, notice in writing setting forth the details
thereof and the action which the applicable Loan Party proposes to take with
respect thereto.

8.3.4.6Material Indebtedness. Promptly after (i) any officer of any Loan Party
has learned of the occurrence of an event of default or potential default under
any Material Indebtedness of a Loan Party or any of their respective
Subsidiaries, notice in writing setting forth the details thereof and the
actions such Loan Party or such Subsidiary proposes to take with respect
thereto, and (ii) any amendment, supplement or waiver to any documentation
governing any Material Indebtedness, a copy thereof.

8.3.4.7Other Reports. Promptly upon their becoming available to the Loan
Parties:

(i)Annual Budget. The annual budget and any forecasts or projections of each of
the Borrowers (and a “bridge” between the two sets of forecasts or projections),
to be supplied not later than sixty (60) days after the commencement of the
fiscal year to which any of the foregoing may be applicable.

(ii)Management Letters. Any reports including management letters submitted to
the Borrowers, or any of them, by independent accountants in connection with any
annual, interim or special audit.

(iii)SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by Steel or any of the Loan Parties with the Securities
and Exchange Commission, except to the extent they are publicly available on its
website.

(iv)WHX Plan. (a) Actuarial valuation reports related to the WHX Plan performed
by Willis Towers Watson or another firm reasonably satisfactory to the
Administrative Agent; provided that such report shall be required on an annual
basis and delivered not later than October 15 of the year following completion
of the fiscal year to which such report may be applicable or such other date as
such report is required by Law, (b) any amendments to the WHX Plan, (c) any
agreement or material correspondence with the PBGC, (d) copies of the annual
report (Form 5500 Series) filed with the IRS with respect to the WHX Plan and
(e) such other documents or governmental reports or filings relating to any Plan
or Multiemployer Plan as the Administrative Agent may reasonably request, except
to the extent they are publicly available.

(v)Reportable Compliance Event. The occurrence of a Reportable Compliance Event.

(vi)Consigned Precious Metal Monthly Reports. Within ten (10) days after the end
of each month, Borrowers shall send a report in writing to Administrative Agent,
in the same form as required to be delivered to Scotiabank, setting out the
quantity and quality of the Consigned Precious Metal held by Lucas Milhaupt,
Inc. (and any other Loan Party) along with the locations where such Consigned
Precious Metal is being held.

116

 



(vii)Other Information. Such other reports and information (including any
supporting and additional information related to the Collateral substantially
consistent with the due diligence information provided by the Loan Parties prior
to the Closing Date and including any material agreements entered into following
the Closing Date) as the Administrative Agent or any of the Lenders may from
time to time reasonably request.

8.4UK Pension Matters.

(i)Administrative Agent and Lenders acknowledge and agree that the provisions
hereof relating to ERISA shall not apply to any UK Borrower or UK Guarantor.

(ii)The UK Borrower shall ensure that (1) neither it nor any UK Guarantor is an
employer (for the purpose of sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pensions Act 2004), other than, in the case of API Group plc, the
UK Plan, (2) that the UK Plan is funded in accordance with Part 3 of the
Pensions Act 2004 and (3) no action or omission is taken by any member of the
API Group in relation to such a pension scheme which has resulted or reasonably
could be expected to result in a material adverse effect on the ability of it
and the UK Guarantors (taken as a whole) to perform their obligations under the
Loan Documents (including, without limitation, the termination or commencement
of winding-up proceedings of any such pension scheme or any member of the API
Group ceasing to employ any member of such a pension scheme).

(iii)The UK Borrower shall promptly notify the Administrative Agent of any
material change in the rate of contributions to any pension schemes mentioned in
(ii) above paid or recommended to be paid (whether by the scheme actuary or
otherwise) or required (by law or otherwise).

(iv)The UK Borrower shall as soon as it becomes aware, notify the Administrative
Agent of any investigation or proposed investigation by the UK Pensions
Regulator which may lead to the issue of a Financial Support Direction or a
Contribution Notice to it or any member of the API Group.

(v)The UK Borrower shall as soon as it becomes aware, notify the Administrative
Agent if it or any UK Guarantor receives a Financial Support Direction or a
Contribution Notice from the UK Pensions Regulator.

8.5UK PSC Register. The UK Borrower and any UK Guarantor which has at any time
granted any security under the Security Agreements over the shares held or owned
by it in the capital of any other UK Guarantor shall, within the relevant
timeframe, comply with any notice it receives pursuant to Part 21A of the
Companies Act 2006 from any UK Guarantor whose shares are the subject of the
Transaction Security and promptly provide the Administrative Agent with a copy
of that notice.

117

 



9.       DEFAULT

9.1Events of Default. An Event of Default shall mean the occurrence or existence
of any one or more of the following events or conditions (whatever the reason
therefor and whether voluntary, involuntary or effected by operation of Law):

9.1.1Payments Under Loan Documents. The Borrowers shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit
Obligation or any interest on any Loan, Reimbursement Obligation or Letter of
Credit Obligation or any other amount owing hereunder or under the other Loan
Documents on the date on which such principal, interest or other amount becomes
due in accordance with the terms hereof or thereof;

9.1.2Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or in any other Loan Document, or in any certificate,
other instrument or statement furnished pursuant to the provisions hereof or
thereof, shall prove to have been untrue or misleading in any material respect
as of the time it was made or furnished;

9.1.3Anti-Terrorism Laws. Any representation or warranty contained in Section
6.1.16 [Anti-Terrorism Laws] is or becomes false or misleading at any time;

9.1.4Breach of Negative Covenants or Visitation Rights. Any of the Loan Parties
shall default in the observance or performance of any covenant contained in
Section 8.1.1 [Preservation of Existence, Etc.] (with respect to the legal
existence of the Loan Parties), Section 8.1.5 [Visitation Rights], Section 8.1.9
[Anti-Terrorism Laws; International Trade Law Compliance] or, Section 8.2
[Negative Covenants], Section 8.3.4.1 [Default];

9.1.5Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of ten (10) Business Days;

9.1.6Defaults in Other Agreements or Indebtedness. A breach, default or event of
default shall occur at any time under the terms of any other agreement governing
any Material Indebtedness, and such breach, default or event of default consists
of the failure to pay (beyond any period of grace permitted with respect
thereto, to the extent not cured) any such Indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any such Indebtedness or the termination
of any commitment to lend;

9.1.7Final Judgments or Orders. Any final judgments or orders for the payment of
money in excess of $10,000,000 in the aggregate shall be entered against any
Loan Party by a court having jurisdiction in the premises, which judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of thirty
(30) days from the date of entry;

9.1.8Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or any
security interest and Lien purported to be created by any Collateral Document
shall cease to be in full force and effect, or shall cease to give the
Administrative Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Collateral
Document (including a perfected first priority security interest in and Lien on
all of the Collateral thereunder (except as otherwise expressly provided in such
Collateral Document)) in favor of the Administrative Agent, or shall be asserted
by Borrowers or any other Loan Party not to be a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Collateral Document) security interest in or Lien on the Collateral covered
thereby;

118

 



9.1.9Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $25,000,000 or the Collateral or any other of the Loan
Parties’ or any of their Subsidiaries’ assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter;

9.1.10Events Relating to Pension Plans and Multiemployer Plans. (i) An ERISA
Event occurs with respect to a Pension Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party or any member of
the ERISA Group under Title IV of ERISA to the Pension Plan or the PBGC in an
aggregate amount in excess of $500,000, or (ii) any Loan Party or any member of
the ERISA Group fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan, where the aggregate
amount of unamortized withdrawal liability is in excess of $500,000, or (iii) a
Canadian Pension Termination Event occurs with respect to a Canadian Pension
Plan which has resulted or reasonably could be expected to result in liability
of a Loan Party in an aggregate amount in excess of $500,000; provided, however,
that notwithstanding any other provisions of this Agreement, a withdrawal
liability referenced in, and permitted by, Section 6.1.13(ii)(c) [ERISA
Compliance] and the payment of the withdrawal liability imposed as a result of
such withdrawal, in an amount not to exceed $10,000,000, shall not be considered
an Event of Default under this Agreement;

9.1.11Change of Control. A Change of Control shall occur;

9.1.12Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of thirty (30)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party or Subsidiary of a
Loan Party institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party ceases to
be Solvent or admits in writing its inability to pay its debts as they mature;
or

9.1.13WebBank. WebBank fails to remain “well-capitalized” (as that term is
defined by regulations promulgated by the Federal Deposit Insurance Corporation
pursuant to Section 38 of the Federal Deposit Insurance Act) at any time.

119

 



9.2Consequences of Event of Default.

9.2.1Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 [Payments
Under Loan Documents] through 9.1.11 [Change of Control], or Section 9.1.13
[WebBank] shall occur and be continuing, the Lenders and Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders shall, (i) by written notice
to the Borrowing Agent, terminate the Revolving Credit Commitments and declare
the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrowers to
the Lenders hereunder and thereunder to be forthwith due and payable, and the
same shall thereupon become and be immediately due and payable to the
Administrative Agent for the benefit of each Lender without presentment, demand,
protest or any other notice of any kind (other than the written notice to the
Borrowing Agent referred to in this clause (i)), all of which are hereby
expressly waived, and (ii) require the Borrowers to, and the Borrowers shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as Cash Collateral, an amount equal to the maximum amount currently or at
any time thereafter available to be drawn on all outstanding Letters of Credit,
and the Borrowers hereby pledge to the Administrative Agent and the Lenders, and
grant to the Administrative Agent and the Lenders a security interest in, all
such cash as security for the Letter of Credit Obligations; and

9.2.2Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.12 [Relief Proceedings] shall occur, (i) the
Revolving Credit Commitments shall immediately terminate, and the unpaid
principal amount of all Loans then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrowers to the Lenders
hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, and (ii) Administrative Agent may require the Borrowers to,
and the Borrowers shall thereupon, Cash Collateralize the Obligations in an
amount equal to at least the maximum amount currently or at any time thereafter
available to be drawn on all outstanding Letters of Credit, and the Borrowers
hereby pledge to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and

9.2.3Set-off. If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrowers or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.10 [Defaulting Lenders] and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lender, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owning to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section 9.2.3 [Set-off] are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Lender or their respective Affiliates and participants may
have. Each Lender and the Issuing Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application; and

120

 



9.2.4Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other Disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows:

(i)First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including reasonable attorney fees,
payable to the Administrative Agent in its capacity as such, the Issuing Lender
in its capacity as such and the Swing Loan Lender in its capacity as such,
ratably among the Administrative Agent, the Issuing Lender and Swing Loan Lender
in proportion to the respective amounts described in this clause First payable
to them;

(ii)Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including reasonable attorney fees, ratably
among the Lenders in proportion to the respective amounts described in this
clause Second payable to them;

(iii)Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

(iv)Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedges and Other Lender Provided
Financial Service Products, as determined by Administrative Agent, ratably among
the Lenders, the Issuing Lender, and the Lenders or Affiliates of Lenders which
provide Lender Provided Interest Rate Hedges and Other Lender Provided Financial
Service Products, in proportion to the respective amounts described in this
clause Fourth held by them;

121

 



(v)Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any undrawn amounts under outstanding Letters of Credit; and

(vi)Last, the balance, if any, to the Loan Parties or as required by Law.

Notwithstanding anything to the contrary in this Section 9.2.4, (a) no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4,
or (b) unless and until each iGo Entity is wholly owned, directly or indirectly,
by Borrowing Agent and the iGo Entities are jointly and severally liable for all
of the Obligations, proceeds received by Administrative Agent arising from any
sale or other Disposition of the Collateral, or any part thereof, representing
identifiable direct proceeds of assets of an iGo Entity, shall be applied to
reduce the then outstanding iGo Obligations in accordance with, and in such
order as provided in, this Section 9.2.4 before reducing any other Obligations. 



10.       THE ADMINISTRATIVE AGENT

10.1Appointment and Authority. Each of the Lenders and the Issuing Lender hereby
irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrowers nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

10.2Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrowers or any of its Subsidiaries or
Affiliates as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

122

 



10.3Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Potential Default or Event of
Default unless and until notice describing such Potential Default or Event of
Default is given to the Administrative Agent in writing by the Borrowers, a
Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

123

 



10.4Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance, extension, renewal or
increase of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

10.5Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

10.6Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right in consultation with the Borrowers to appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier date as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date. With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the Issuing Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10.6 and Section
11.3 [Expenses; Indemnity; Damage; Waiver] shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

124

 



If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as the Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

10.7Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.8No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Lead Arrangers, Syndication Agents, or Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.

10.9Administrative Agent’s Fee. The Borrowers shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrowers and
Administrative Agent, as amended from time to time.

125

 



10.10Authorization to Release Collateral and Guarantors. The Lenders (including
in their capacity as counterparty to any Cash Management Agreement, Lender
Provided Interest Rate Hedge or Other Lender Provided Financial Service Product)
and Issuing Lenders authorize the Administrative Agent (i) to release any
Collateral (a) consisting of assets or Equity Interests sold or otherwise
Disposed of in a Disposition permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Amalgamations, Acquisitions] to a Person that is not a Loan Party, (b) upon the
payment in full of all Obligations, termination or expiration of all Commitments
and termination or Cash Collateralization in accordance with the provisions of
this Agreement of all Letters of Credit, (c) that constitutes Excluded Property
(as such term is defined in the Security Agreement), or (d) if approved,
authorized or ratified in writing in accordance with Section 11.1
[Modifications, Amendments or Waivers], and (ii) to release any Guarantor from
its obligations under the Guaranty Agreement if the ownership interests in such
Guarantor are sold or otherwise Disposed of to persons other than Loan Parties
or Subsidiaries of the Loan Parties in a transaction permitted under Section
8.2.7 [Dispositions of Assets or Subsidiaries] or Section 8.2.6 [Liquidations,
Mergers, Consolidations, Amalgamations, Acquisitions] to subordinate any Lien on
any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by clause
(viii) of the definition of “Permitted Liens.” Upon the written request of the
Borrowers (accompanied by such certificates and other documentation as the
Administrative Agent may reasonably request), the Administrative Agent, on
behalf of the Lenders and without any consent or action by any Lender, shall at
the sole cost and expense of the Loan Parties (a) provide the releases described
in the preceding sentence and (b) release the Collateral upon Payment in Full
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement and other Loan Documents
pursuant to this Section 10.10 [Authorization to Release Collateral and
Guarantors].

10.11No Reliance on Administrative Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10.12Tax Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 10.12 [Tax
Indemnification by the Lenders]. For the avoidance of doubt, the term “Lender”
shall, for the purpose of this Section 10.12 [Tax Indemnification by the
Lenders], include the Issuing Lender.

126

 



11.       MISCELLANEOUS

11.1Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrowers, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder (which waiver or consent made with such written consent shall be
effective to bind all the Lenders and the Loan Parties); provided that no such
agreement, waiver or consent may be made which will:

11.1.1Increase of Commitment. Increase the amount of the Revolving Credit
Commitment or Term Loan Commitment of any Lender hereunder without the consent
of such Lender;

11.1.2Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Maturity Date or the time for payment of principal or interest of any
Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender or any other amount
payable to any Lender under this Agreement or the other Loan Documents, or
reduce the principal amount of or the rate of interest borne by any Loan or
reduce the Commitment Fee or any other fee payable to any Lender or any other
amount payable to any Lender under this Agreement or the other Loan Documents,
without the consent of each Lender directly affected thereby;

11.1.3Release of Collateral or Guarantor. Except for sales of assets permitted
by Section 8.2.7 [Dispositions of Assets or Subsidiaries], release all or
substantially all of the Collateral or all or substantially all of the
Guarantors (measured by value) from their Obligations under the Guaranty
Agreement without the consent of all Lenders (other than Defaulting Lenders); or

11.1.4Miscellaneous. Amend the definition of “Optional Currency” or Section
2.12.2(ii) [Requests for Additional Optional Currencies], Section 5.2 [Pro Rata
Treatment of Lenders], Section 9.2.4 [Application of Proceeds], Section 10.3
[Exculpatory Provisions] or Section 5.3 [Sharing of Payments by Lenders] or this
Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or amend
the definition of Required Lenders, in each case without the consent of all of
the Lenders;

127

 



provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 [Increase of Commitment] through
11.1.4 [Miscellaneous] above, the consent of the Required Lenders is obtained
but the consent of one or more of such other Lenders whose consent is required
is not obtained (each a “Non-Consenting Lender”), then the Borrowers shall have
the right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender]. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Without the consent of any other person, the applicable Loan Party or Parties
and the Administrative Agent may (in its sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
Requirements of Law.

11.2No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.

11.3Expenses; Indemnity; Damage; Waiver.

11.3.1Costs and Expenses. The Borrowers shall pay (i) all out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 11.3 [Expenses; Indemnity;
Damage; Waiver], or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all reasonable out-of-pocket expenses of the Administrative
Agent’s regular employees and agents engaged periodically to perform audits of
the books, records and business properties of the Borrowers and their
Subsidiaries.

128

 



11.3.2Indemnification by the Loan Parties. The Loan Parties, on a joint and
several basis, shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Loan Parties or, any of them, under the Loan Documents, or (iv)
any actual or alleged presence, Release or threatened Release of Regulated
Substances on or from any facility currently or formerly owned or operated by
any Loan Party or any Subsidiary of any Loan Party, or any other Environmental
Liability related in any way to any Loan Party or any Subsidiary of any Loan
Party; (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrowers or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or for material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document. This Section 11.3.2
[Indemnification by the Loan Parties] shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

129

 



11.3.3Reimbursement by Lenders. To the extent that the Borrowers or any other
Loan Party for any reason fails to indefeasibly pay any amount required under
Sections 11.3.1 [Costs and Expenses] or 11.3.2 [Indemnification by the Loan
Parties] to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.

11.3.4Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, each Loan Party shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by the Loan Parties] shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

11.3.5Payments. All amounts due under this Section 11.3 [Expenses; Indemnity;
Damage; Waiver] shall be payable not later than ten (10) days after demand
therefor.

11.4Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Maturity Date if the
Maturity Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

11.5Notices; Effectiveness; Electronic Communication.

11.5.1Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.5.2 [Electronic Communications]), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

130

 



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender if such Lender or
the Issuing Lender, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.5.3Change of Address, Etc. Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

11.6Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement and the completion of the transactions hereunder and
Payment in Full. All covenants and agreements of any Loan Party contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage;
Waiver], shall survive Payment in Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof until Payment in Full.

131

 



11.8Successors and Assigns.

11.8.1Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

11.8.2Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in clause (i)(A) of this Section 11.8.2
[Assignments by Lenders], the aggregate amount of the Revolving Credit
Commitment (which for this purpose includes Revolving Credit Loans outstanding
thereunder) being assigned by the assigning Lender (determined as of the date
the Assignment and Assumption Agreement with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption Agreement, as of the Trade Date) shall not be less
than $5,000,000 in the aggregate, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed).

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

132

 



(iii)Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(A)the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment; or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

(B)the consent of the Issuing Lender and the Swing Loan Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment of
Revolving Credit Commitments.

(iv)Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500 (which the
Administrative Agent may waive in its sole discretion), and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire provided by the Administrative Agent.

(v)No Assignment to the Borrowers. No such assignment shall be made to the
Borrowers or any of them, or to any of their Affiliates or Subsidiaries.

(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (a) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swing Loan Lender and each other Lender hereunder (and interest
accrued thereon), and (b) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Loans in
accordance with its Ratable Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

133

 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Rates Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage; Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

11.8.3Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time. Such register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is in such
register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Such register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

11.8.4Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders, and the Issuing Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 4.4 [Rates Unascertainable, Etc.], 5.8
[Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the requirements
and limitations therein, including the requirements under Section 5.9.7 [Status
of Lenders] (it being understood that the documentation required under Section
5.9.7 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (A) shall be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 11.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 5.8
[Increased Costs] or 5.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of
Different Lending Office] with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
in connection with a tax audit or other proceeding to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and the
parties hereto shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

134

 



11.8.5Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.9Confidentiality.

11.9.1General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 11.9 [Confidentiality], to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (vii) with the consent of the
Borrowers or (viii) to the extent such Information (Y) becomes publicly
available other than as a result of a breach of this Section 11.9
[Confidentiality] or (Z) becomes available to the Administrative Agent, any
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers or the other Loan
Parties; provided that such source is not (to the recipient’s knowledge or the
knowledge of any of its representatives) bound by a confidentiality agreement
with or other contractual, legal or fiduciary obligation of confidentiality to
the Borrowers or any of its Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.9
[Confidentiality] shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

135

 



11.9.2Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrowers or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

11.10Counterparts; Integration; Effectiveness.

11.10.1Counterparts; Integration; Effectiveness.

(i)This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior confidentiality agreements and
commitments. Except as provided in Section 7 [Conditions Of Lending And Issuance
Of Letters Of Credit], this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart of this Agreement.

136

 



(ii)The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

11.11CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL [CHOICE OF LAW, ETC.].

11.11.1Governing Law. This Agreement shall be deemed to be a contract under, and
shall be construed in accordance with, the Laws of the State of New York without
regard to its conflict of laws principles. Each standby Letter of Credit issued
under this Agreement shall be subject either to the rules of the Uniform Customs
and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (“UCP”) or
the rules of the International Standby Practices (ICC Publication Number 590)
(“ISP98”), as determined by the Issuing Lender, and each trade Letter of Credit
shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles.

11.11.2SUBMISSION TO JURISDICTION. THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

137

 



11.11.3WAIVER OF VENUE. THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.11.2 [SUBMISSION TO
JURISDICTION]. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT
ASSERT ANY SUCH DEFENSE.

11.11.4SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.11.5WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.11.

11.12USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.

11.13Reserved.

11.14Quebec Security Documents.

As part of its duties as the Administrative Agent hereunder, the Administrative
Agent is hereby appointed and shall serve as the hypothecary representative for
all present and future Secured Parties as contemplated by Article 2692 of the
Civil Code of Québec for any hypothec granted by a Borrower or Guarantor as
security for any Obligation. The constitution of the Administrative Agent as
hypothecary representative shall be deemed to have been ratified and confirmed
by each Person accepting an assignment of, a participation in or an arrangement
in respect of, all or any portion of an assignor’s rights and obligations under
this Agreement by the execution of an assignment agreement, including an
Assignment and Assumption Agreement or other agreement pursuant to which it
becomes such assignee or participant, and by each successor Administrative Agent
pursuant to which it becomes a successor Administrative Agent under this
Agreement. For certainty, the Administrative Agent, acting as hypothecary
representative, shall have the same rights, powers and immunities as the
Administrative Agent as stipulated herein, including under this Section 11.14.
Any resignation and appointment of a successor Administrative Agent pursuant to
the provisions of this Section 11.14 shall apply mutatis mutandis to the
Administrative Agent acting as hypothecary representative.

138

 



12.       BORROWING AGENCY.

12.1Borrowing Agency Provisions.

(a)Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit and (viii)
otherwise take action under and in connection with this Agreement and the Other
Documents, all on behalf of and in the name such Borrower or Borrowers, and
hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

(b)The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Administrative Agent
nor any Lender shall incur liability to Borrowers as a result thereof. To induce
Administrative Agent and Lenders to do so and in consideration thereof, each
Borrower hereby indemnifies Administrative Agent and each Lender and holds
Administrative Agent and each Lender harmless from and against any and all
liabilities, expenses, losses, damages and claims of damage or injury asserted
against Administrative Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Administrative Agent or any Lender on any request
or instruction from Borrowing Agent or any other action taken by Administrative
Agent or any Lender with respect to this Section 12.1 except due to willful
misconduct or gross (not mere) negligence by the indemnified party (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

(c)All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted by Administrative
Agent or any Lender to any Borrower, failure of Administrative Agent or any
Lender to give any Borrower notice of borrowing or any other notice, any failure
of Administrative Agent or any Lender to pursue or preserve its rights against
any Borrower, the release by Administrative Agent or any Lender of any
Collateral now or thereafter acquired from any Borrower, and such agreement by
each Borrower to pay upon any notice issued pursuant thereto is unconditional
and unaffected by prior recourse by Administrative Agent or any Lender to the
other Borrowers or any Collateral for such Borrower’s Obligations or the lack
thereof. Each Borrower waives all suretyship defenses.

139

 



(d)Each Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Borrower may now or hereafter have against the other Borrowers or any other
Person directly or contingently liable for the Obligations hereunder, or against
or with respect to any other Borrowers’ property (including, without limitation,
any property which is Collateral for the Obligations), arising from the
existence or performance of this Agreement, until termination of this Agreement
and the Obligations are Paid in Full.

12.2Acknowledgement and Consent to Bail-In of EEA Financial Institution.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

12.2.1the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

12.2.2the effects of any Bail-in Action on any such liability, including, if
applicable:

12.2.1.1a reduction in full or in part or cancellation of any such liability;

12.2.1.2a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

12.2.1.3the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[SIGNATURE PAGES FOLLOW]

140

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

US BORROWERS

 

SPH GROUP HOLDINGS LLC

By: Steel Partners Holdings GP Inc., its Manager

 

By:________________________

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

STEEL EXCEL INC.

 

By:________________________

Name: Douglas B. Woodworth

Title: Vice President & Chief Financial Officer

 

 

API AMERICAS INC.

 

By:________________________

Name: Scott Lewis

Title: Vice President of Finance & Administration

 

 

HANDY & HARMAN GROUP LTD.

 

By:________________________

Name: Douglas B. Woodworth

Title: Senior Vice President

 

 

UK BORROWER

 

CEDAR 2015 LIMITED

By:________________________

Name: Jack L. Howard

Title: Director

 

 



 

GUARANTORS

 

STEEL PARTNERS HOLDINGS L.P.

By: Steel Partners Holdings GP Inc., its General Partner

 

By:________________________

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

SPH GROUP LLC

By: Steel Partners Holdings GP Inc., its Managing Member

 

By:________________________

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

WEBFINANCIAL HOLDING LLC

By: WebFinancial Holding Corporation, its Managing Member

 

By:________________________

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

DGT HOLDINGS CORP.

STEEL SERVICES LTD.

WEBFINANCIAL HOLDING CORPORATION

 

By:________________________

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

WEBBANK HOLDING CORP.

 

By:________________________

Name: Jack L. Howard

Title: President

 

 



 

BAIRNCO, LLC

BASIN WELL LOGGING WIRELINE SERVICES INC.

BLACK HAWK ENERGY SERVICES LTD.

HANDY & HARMAN

HANDY & HARMAN ELECTRONIC MATERIALS CORPORATION

HANDY & HARMAN INTERNATIONAL, LTD.

HANDY & HARMAN OF CANADA, LIMITED

HANDY & HARMAN TUBE COMPANY, INC.

HANDYTUBE CORPORATION

INDIANA TUBE CORPORATION

JPS COMPOSITE MATERIALS CORP.

JPS INDUSTRIES HOLDINGS LLC

KASCO, LLC

LUCAS-MILHAUPT, INC.

LUCAS-MILHAUPT WARWICK LLC

MEX HOLDINGS LLC

MTE CORPORATION

OMG, INC.

OMNI TECHNOLOGIES CORPORATION OF DANVILLE

ROGUE PRESSURE SERVICES LTD.

SL DELAWARE HOLDINGS, INC.

SL INDUSTRIES, INC.

SL MONTEVIDEO TECHNOLOGY, INC.

SL POWER ELECTRONICS CORPORATION

SLMTI DS LLC

STEEL ENERGY SERVICES LTD.

SUN WELL SERVICE, INC.

WHX CS CORP.

 

By:________________________

Name: Douglas B. Woodworth

Title: Senior Vice President

 

 

BASEBALL HEAVEN INC.

STEEL SPORTS INC.

 

By:________________________

Name: Douglas B. Woodworth

Title: Vice President

 

 



 

API (USA) HOLDINGS LTD.

 

By:________________________

Name: Scott Lewis

Title: Secretary

 

 

ATLANTIC SERVICE COMPANY, LIMITED

 

By:________________________

Name: Douglas B. Woodworth

Title: Treasurer

 

 



 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender

By: _____________________________________

Name:

Title:

 

 



 

CITIZENS BANK, N.A., as a Lender

By: _____________________________________

Name:

Title:

 

 



 

SUNTRUST BANK, as a Lender

By: _____________________________________

Name:

Title:

 

 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By: _____________________________________

Name:

Title:

 

 



 

BRANCH BANKING AND TRUST COMPANY, as a Lender

By: _____________________________________

Name:

Title:

 

 



 

FIFTH THIRD BANK, as a Lender

By: _____________________________________

Name:

Title:

 

 



 

ROYAL BANK OF CANADA, as a Lender

By: _____________________________________

Name:

Title:

 

 



 

 

SANTANDER BANK, N.A., as a Lender

By: _____________________________________

Name:

Title:

 

 



 

KEYBANK NATIONAL ASSOCIATION, as a Lender

By: _____________________________________

Name:

Title:

 

 



 

TD BANK, N.A., as a Lender

By: _____________________________________

Name:

Title:

 

 



 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender

By: _____________________________________

Name:

Title:

 

 



SCHEDULE 1.1(A)

PRICING GRID --

 

VARIABLE PRICING AND FEES BASED ON NET LEVERAGE RATIO

 

Level Net Leverage Ratio Commitment Fee Revolving Credit Base Rate Applicable
Margin / Term Loan Base Rate Applicable Margin Revolving Credit Euro-Rate
Applicable Margin / Term Loan Euro-Rate Applicable Margin I Less than or equal
to 1.50 to 1.00 .175% .25 1.25% II Greater than 1.50 to 1.00 but less than or
equal to 2.00 to 1.00 .200% .50 1.50% III Greater than 2.00 to 1.00 but less
than or equal to 2.50 to 1.0 .225% .75 1.75% IV Greater than 2.50 to 1.00 but
less than or equal to 3.00 to 1.00 .250% 1.00 2.00% V Greater than 3.00 to 1.00
but less than or equal to 3.50 to 1.00 .275% 1.25 2.25% VI Greater than 3.50 to
1.00 but less than or equal to 4.00 to 1.00 .300% 1.50 2.50% VII Greater than
4.00 to 1.00 .350% 1.75 2.75%

 

For purposes of determining the Applicable Margin and the Applicable Commitment
Fee Rate:

(a)The Applicable Margin and the Applicable Commitment Fee Rate on the Closing
Date shall be at Level III and shall remain at Level III (or higher), until
receipt of the quarterly financial statements and Compliance Certificate for
fiscal period ending December 31, 2017, whereupon paragraph (b) will become
applicable.

(b)The Applicable Margin and the Applicable Commitment Fee shall be recomputed
as of the end of the fiscal quarter ending December 31, 2017 and for each fiscal
quarter thereafter, based on the Net Leverage Ratio as of such quarter end. Any
increase or decrease in the Applicable Margin or the Applicable Commitment Fee
Rate computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of the Borrowers]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3 [Certificate of the
Borrowers], then the rates in Level VI shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.

 

 



(c)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrowers or for any other reason, the Borrowers or the
Lenders determine that (i) the Net Leverage Ratio as calculated by the Borrowers
as of any applicable date was inaccurate and (ii) a proper calculation of the
Net Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or 4.3 [Interest After Default] or 9 [Default], The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

 

Annex B

 

EXHIBIT 8.3.3

 

FORM OF
COMPLIANCE CERTIFICATE

 

This certificate is delivered to PNC Bank, National Association (“PNC”) pursuant
to Section 8.3.3 of that certain Credit Agreement dated as of November 14, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Handy & Harman Group Ltd., a
Delaware corporation, SPH Group Holdings LLC, a Delaware limited liability
company, Steel Excel Inc., a Delaware corporation, API Americas Inc., a Delaware
corporation, and iGo, Inc., a Delaware corporation (collectively, the “US
Borrowers”), Cedar 2015 Limited, a private limited company organized under the
laws of England and Wales (“UK Borrower” and together with the US Borrowers,
collectively, the “Borrowers”), the Guarantors from time to time party thereto,
each lender from time to time party thereto (collectively, the “Lenders”), and
PNC, as Administrative Agent. Terms defined in the Credit Agreement are used
herein with the same meanings.

 

The undersigned officer, _____________________, in his capacity as an Authorized
Officer of SPH Group Holdings LLC, a Delaware limited liability company
(“Borrowing Agent”), does hereby certify as of the fiscal [quarter / year] ended
_________________, 20___ (the “Report Date”), as follows:

 

1.Maximum Leverage Ratio [Section 8.2.16]. The Leverage Ratio for the fiscal
quarter ended [_____________] was __ to 1.00 [Required – for the fiscal quarter
ending _____, 20__ not in excess of ____ to 1.00; provided, however, that
notwithstanding the foregoing, following a Material Acquisition, calculated as
of the end of each of the four (4) fiscal quarters immediately following such
Material Acquisition (which, for the avoidance of doubt, shall commence with the
fiscal quarter in which such Material Acquisition is consummated), not in excess
of 4.50 to 1.00];

 

 

2.Minimum Interest Coverage Ratio [Section 8.2.18]. The Interest Coverage Ratio
for the fiscal quarter ended [_____________] was __ to 1.00 [Required –
commencing with the fiscal quarter ending December 31, 2017, not less than 3.50
to 1.00];

 

3.Representations, Warranties and Covenants. The representations and warranties
contained in Section 6 of the Credit Agreement and in the other Loan Documents
are true and correct on and as of the date of this certificate with the same
effect as though such representations and warranties had been made on the date
hereof, and each of the Borrower and the other Loan Parties has performed and
complied with all covenants and conditions of the Credit Agreement and the other
Loan Documents; and

 

4.Event of Default or Potential Default. No Event of Default or Potential
Default has occurred and is continuing or exists as of the date hereof.

 



 

 



 

5.iGo Loans: [_____________]

 

 

 

[signature page follows]

 

 



 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate this _____ day
of ____________, 20___.

 

 

 

SPH GROUP HOLDINGS LLC, as Borrowing Agent on behalf of the Borrowers

 

By: Steel Partners Holdings GP Inc., its Manager

 

By:_________________________________

Name:

Title:

 

 

 

 

 



Annex C

 

(See Attached)

 

 



 



EXHIBIT 2.11

FORM OF

LENDER JOINDER AND ASSUMPTION AGREEMENT

This Lender Joinder and Assumption Agreement (the “Joinder”) is made as of
____________, 20__ (the “Effective Date”) by ____________________________, (the
“New Commitment Provider”).

Background

Reference is hereby made to the Credit Agreement (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of November 14, 2017, by and among Handy & Harman Group
Ltd., a Delaware corporation, SPH Group Holdings LLC, a Delaware limited
liability company, Steel Excel Inc., a Delaware corporation, API Americas Inc.,
a Delaware corporation and iGo, Inc., a Delaware corporation (collectively, the
“US Borrowers”), Cedar 2015 Limited, a private limited company organized under
the laws of England and Wales (“UK Borrower” and together with the US Borrowers,
collectively, the “Borrowers”), each of the Guarantors party thereto, the
Lenders now or hereafter party thereto and PNC Bank, National Association, as
administrative agent (the “Administrative Agent”). Capitalized terms defined in
the Credit Agreement are used herein as defined therein.

Agreement

In consideration of the Lenders’ permitting the New Commitment Provider to
become a Lender under the Credit Agreement, the New Commitment Provider agrees
that effective as of the Effective Date it shall become, and shall be deemed to
be, a Lender under the Credit Agreement and each of the other Loan Documents and
agrees that from the Effective Date and so long as the New Commitment Provider
remains a party to the Agreement, such New Commitment Provider shall assume the
obligations of a Lender under and perform, comply with and be bound by each of
the provisions of the Credit Agreement which are stated to apply to a Lender and
shall be entitled to the benefits, rights and remedies set forth therein and in
each of the other Loan Documents. The New Commitment Provider hereby
acknowledges that it has heretofore received a true and correct copy of the
Credit Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the Effective Date and the executed original of its
Note dated the Effective Date issued by the Borrowers under the Credit Agreement
in the face amount of $_____________.

The Commitments and Ratable Shares of the New Commitment Provider and each of
the other Lenders are as set forth on Schedule 1.1(B) to the Credit Agreement.
Schedule 1.1(B) to the Credit Agreement is being amended and restated effective
as of the Effective Date hereof to read as set forth on Schedule 1.1(B) hereto.
Schedule 1 hereto lists as of the date hereof the amount of Loans under each
outstanding Borrowing Tranche. Notwithstanding the foregoing on the date hereof,
the Borrowers shall repay all outstanding Loans to which either the Base Rate
Option or the Euro-Rate Option applies and simultaneously reborrow a like amount
of Loans under each such Interest Rate Option from the Lenders (including the
New Commitment Provider) according to the Ratable Shares set forth on attached
Schedule 1.1(B) and shall be subject to breakage fees and other indemnities
provided in Section 4.5.2 [Indemnity].

The New Commitment Provider is executing and delivering this Joinder as of the
Effective Date and acknowledges that it shall: (A) share ratably in all Loans
subject to the Base Rate Option borrowed by the Borrowers on and after the
Effective Date; and (B) participate in all new Loans subject to the Euro-Rate
Option borrowed by the Borrowers on and after the Effective Date according to
its Ratable Share.

[SIGNATURE PAGE FOLLOWS]

 

 



[SIGNATURE PAGE TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, the New Commitment Provider has duly executed and delivered
this Joinder as of the Effective Date.

[NEW COMMITMENT PROVIDER]

By:______________________________________

Name:____________________________________

Title:_____________________________________

 

 



[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

 

ACKNOWLEDGED:

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:______________________________________

Name:

Title:

 



BORROWERS:US BORROWERS

 

SPH GROUP HOLDINGS LLC

By: Steel Partners Holdings GP Inc., its Manager

 

By:________________________

Name:

Title:

 

STEEL EXCEL INC.

 

By:________________________

Name:

Title:

 

API AMERICAS INC.

 

By:________________________

Name:

Title:

 

HANDY & HARMAN GROUP LTD.

 

By:________________________

Name:

Title:

 

IGO, INC.

 

By:________________________

Name:

Title:

 

UK BORROWER:CEDAR 2015 LIMITED





 



By:________________________

Name:

Title:



 

 

 



 

 

 

 

Annex D

 

(See Attached)

 

 

 

 

  



Exhibit 1.1(N)(3)

FORM OF TERM LOAN NOTE

$___________ [___________], 20[__]

 

FOR VALUE RECEIVED, the undersigned, HANDY & HARMAN GROUP LTD., a Delaware
corporation, SPH GROUP HOLDINGS LLC, a Delaware limited liability company, STEEL
EXCEL INC., a Delaware corporation, and API AMERICAS INC., a Delaware
corporation (collectively, the “Term Borrowers” and each individually, a “Term
Borrower”), jointly and severally hereby promises to pay to the order of
[_____________________] (or its registered assigns) (the “Lender”), the
principal sum of [_____________ ($___________)], or such lesser sum which then
represents the Lender’s Term Loan Commitment of the aggregate unpaid principal
amount of the Term Loan in installments as set forth in that certain Credit
Agreement, dated as of November 14, 2017, among the Term Borrowers, the other
Borrowers now or hereafter party thereto, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto, and PNC Bank, National
Association, as administrative agent (hereinafter referred to in such capacity
as the “Administrative Agent”) (as amended, restated, modified, or supplemented
from time to time, the “Credit Agreement”), each of which installments of
principal shall be due and payable in accordance with the terms of the Credit
Agreement, together with interest on the principal amount remaining unpaid from
time to time from the date hereof until this Term Loan Note is fully paid, at
the rate or rates from time to time in effect under the Credit Agreement,
provided, however, that the entire unpaid principal balance of this Term Loan
Note shall be due and payable in full on the Maturity Date, or earlier as
provided in the Credit Agreement

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement. Upon the occurrence and during the continuation of an Event of
Default, the Term Borrowers shall pay interest on the entire principal amount of
the Term Loan evidenced by this Term Loan Note (“Note”) and all other
obligations due and payable to the Lender pursuant to the Credit Agreement and
the other Loan Documents at a rate per annum as set forth in Section 4.3
[Interest After Default] of the Credit Agreement. Such interest rate will accrue
before and after any judgment has been entered.

Payments of both principal and interest shall be made without setoff,
counterclaim, or other deduction of any nature in lawful money of the United
States of America, or the applicable Optional Currency, and in immediately
available funds, in accordance with the terms of the Credit Agreement.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement and other Loan Documents, including the
representations, warranties, covenants, conditions, security interests, and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayment, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. The Term Borrowers waive presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement and
waive set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue.

 

 



This Note shall bind each Term Borrower and their respective successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns. All references herein to the “Term Borrower” and the
“Lender” shall be deemed to apply to the Term Borrowers and the Lenders,
respectively, and their respective successors and assigns as permitted under the
Credit Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without giving effect to its conflicts of law
principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

[Signatures on Following Page]

 

 



IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitutes a sealed instrument.

TERM BORROWERS

 

SPH GROUP HOLDINGS LLC

By: Steel Partners Holdings GP Inc., its Manager

 

By:________________________

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

STEEL EXCEL INC.

 

By:________________________

Name: Douglas B. Woodworth

Title: Vice President & Chief Financial Officer

 

 

API AMERICAS INC.

 

By:________________________

Name: Douglas B. Woodworth

Title: Authorized Signatory

 

 

HANDY & HARMAN GROUP LTD.

 

By:________________________

Name: Douglas B. Woodworth

Title: Senior Vice President

 

 

 



 

 



 

